 19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                            Pg 1 of 156
                                     Proposed Hearing Date and Time: October 16, 2019 at 2:00 p.m.
                                         Proposed Objection Deadline: October 9, 2019 at 4:00 p.m.

CULLEN AND DYKMAN LLP
100 Quentin Roosevelt Boulevard
Garden City, NY 11530
(516) 357-3700
Matthew G. Roseman, Esq.
Bonnie Pollack, Esq.
Elizabeth M. Aboulafia, Esq.

Proposed Counsel for the College of New Rochelle

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
THE COLLEGE OF NEW ROCHELLE,                                      : Case No. 19-23694 (RDD)
                                                                  :
                                                                  :
                            Debtor.                               :
                                                                  :
------------------------------------------------------------------x

         DEBTOR’S MOTION FOR ENTRY OF ORDERS (I) (A) APPROVING
       BIDDING PROCEDURES FOR THE SALE OF THE DEBTOR’S CAMPUS;
    (B) APPROVING THE FORM OF PURCHASE AGREEMENT; (C) APPROVING
     BID PROTECTIONS IN FAVOR OF ANY STALKING HORSE PURCHASER;
    (D) APPROVING THE FORM AND MANNER OF SERVICE OF THE AUCTION
   NOTICE; AND (E) SCHEDULING AN AUCTION; AND (II) APPROVING SALE OF
   THE CAMPUS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND
           OTHER INTERESTS, AND (III) GRANTING RELATED RELIEF

         The College of New Rochelle, as debtor and debtor-in-possession (the “Debtor”), hereby

 submits this motion (the “Motion”), pursuant to sections 105, 363, 365 and 503 of chapter 11 of

 title 11 of the United States Code, 11 U.S.C. §§ 101-1532, et seq. (the “Bankruptcy Code”), and

 Rules 2002, 6004, 9006, and 9007 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), for entry of an order (the “Bidding Procedures Order”), substantially in the

 form annexed hereto as Exhibit “A”: (a) approving bidding procedures (“Bidding Procedures”),

 substantially in the form annexed to the Bidding Procedures Order as Exhibit “1”, related to the
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 2 of 156



sale and proposed auction of the Campus (as defined herein) pursuant to sections 363(b), (d) (f),

and (m) of the Bankruptcy Code; (b) approving the proposed asset purchase agreement (the

“Purchase Agreement”), a copy of which is annexed hereto as Exhibit “B”, solely to the extent of

its use as a form which all bidders for the Campus must follow; (c) approving proposed bid

protections in favor of a stalking horse purchaser (a “Stalking Horse Purchaser”), if one is

selected; (d) scheduling an auction (the “Auction”) and a hearing (the “Sale Hearing”) to approve

the sale of the Campus; (e) approving the form and manner of notice (the “Auction Notice”) of

the Auction and Sale Hearing substantially in the form annexed hereto as Exhibit “C”.

       The Debtor further requests that at the Sale Hearing, subject to the results of the Auction

and the Bidding Procedures set forth herein, this Court enter an order (the “Sale Order”),

substantially in the form annexed hereto as Exhibit “D”, approving and authorizing the sale (the

“Sale”) of Campus, free and clear of any pledges, liens, security interests, encumbrances, claims,

charges, options and interests thereon, pursuant to the Purchase Agreement, as modified to

incorporate the terms of any Successful Bid (as defined herein). In support of the Motion, the

Debtor respectfully represents as follows:

                                       INTRODUCTION

       1.      On September 20, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief pursuant to chapter 11 of the Bankruptcy Code.

       2.      The Debtor has remained in possession of its property and continues in the

operation and management of its business as a debtor-in-possession pursuant to sections 1107

and 1108 of the Bankruptcy Code.




                                                2
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 3 of 156



        3.     No official committee of unsecured creditors (“Committee”) has been appointed

by the Office of the United States Trustee for the Southern District of New York (the “U.S.

Trustee”) in this chapter 11 case.

        4.     Simultaneously with the filing of its petition, the Debtor filed the Affidavit of

Mark Podgainy Pursuant to Local Bankruptcy Rule 1007-2 (the “Podgainy Affidavit” at Dkt.

No. 2). A more detailed factual background of the Debtor’s business and operations, as well as

the events leading to the filing of this chapter 11 case, is more fully set forth in the Podgainy

Affidavit, the terms of which are incorporated herein by reference.

                                JURISDICTION AND VENUE

        5.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.           This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

        6.     The statutory predicates for the relief requested herein are sections 105, 363, 365

and 503 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 9006 and 9007.

                                 FACTUAL BACKGROUND

        A.     General Background

        7.     The instant chapter 11 filing marks the last chapter in a series of initiatives

undertaken by the Board of Trustees of the Debtor beginning in August 2016 to seek to resolve

the extremely difficult financial challenges that the Debtor suffered upon the discovery of

malfeasance by its former Controller. In August 2016, the Board of Trustees learned for the first

time that the Debtor may have failed to pay federal payroll taxes for the period of mid-2014

through mid-2016.

                                                3
19-23694-rdd         Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                           Pg 4 of 156



            8.    Despite significant efforts over the course of the past three (3) years to explore

any and all options that would enable the Debtor to manage the financial aftermath of this

discovery while also continuing to fulfill its not-for-profit educational and religious mission, the

financial challenges were ultimately insurmountable. As a result, in April 2019 the Debtor

engaged Bert Weil of Getzler Henrich & Associates LLC, management and financial consultants,

as Chief Restructuring Officer of the Debtor to develop and implement the Debtor’s wind down

plan which culminates in the instant chapter 11 filing and sale of substantially all of the Debtor’s

assets. 1
       0F




            9.    From an educational standpoint, during the months preceding the Petition Date,

the Debtor worked closely with federal and state regulators and accreditors to provide for an

orderly wind down, with the focus on protecting its student body and enabling students to

continue their education without disruption. As described more fully in the Podgainy Affidavit,

the Debtor entered into various agreements with Mercy College (“Mercy”) to provide for Mercy

to make certain educational programs available to students of the Debtor and facilitate a seamless

transition for students transferring to Mercy. The Debtor ceased its educational instruction

following the completion of the summer 2019 academic session on August 10, 2019.

            10.   As part of this transition process, the Debtor negotiated a Lease Agreement dated

as of June 28, 2019 (the “Mercy Lease”), pursuant to which Mercy would lease substantially all

of the Campus for an interim, transitional period of up to two (2) years, with termination options

during the second year, which commenced on or around August 11, 2019. Prior to the Petition

Date, the Debtor sought and obtained approval of the Mercy Lease from the Supreme Court,



1
 Currently, Mark Podgainy is serving as Interim Chief Restructuring Office while Bert Weil is on temporary
medical leave.
                                                    4
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 5 of 156



State of New York, County of Westchester, as required by sections 510 and 511 of the New

York Not-for-Profit Corporation Law.

       11.     As set forth in the Podgainy Affidavit, the Debtor has determined that a sale of its

main campus, comprised of approximately 15.6 acres of real estate located in New Rochelle,

New York (the “Campus”), in whole or in Lots (defined below), is the best and only way to

maximize the value of the estate.

       B.      Summary of Real Estate Assets

       12.     The architecturally significant Campus includes over 400,000 square feet of

college buildings centered around a 19th century castle. Other Campus highlights include: a

200,000 volume, state of the art library, over 320 beds of housing, a recently constructed

Wellness Center with a NCAA gymnasium and pool, a chapel, a television production studio,

photography studios, laboratories, lecture halls and extensive classroom space.

       13.     The Campus is comprised of three tax parcels (each referred to hereinafter as a

“Lot”, or collectively as the “Lots”): (i) 29/53 Castle Place (2-423-0001) (“53 Castle”), (ii) 215

Liberty Avenue (2-452-0001) (“215 Liberty”), and (iii) 226 Liberty Avenue (2-456-013) (“226

Liberty”). Title to portions of 53 Castle is currently held by the New Rochelle Industrial

Development Agency but it is expected the entire campus will be included in the sale. Title to

the remaining tax parcels is held by the Debtor.

       C.      Summary of Obligations Secured by the Campus

       14.     The Debtor has significant secured debt obligations, with the entirety of the

Campus subject to one or more liens in favor of various lenders.




                                                   5
19-23694-rdd          Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                           Pg 6 of 156



       15.        As of the Petition Date, certain lenders (each a “Pre-Petition Lender”,

collectively, the “Pre-Petition Lenders”) assert that the Debtor was indebted to each of them in

the following principal amounts (“Pre-Petition Indebtedness”):

                  •   Citizens Bank, N.A. (“Citizens”) - $31,985,330.00
                  •   The Carney Family Charitable Foundation (“Carney”) - $2,000,000.00
                  •   KeyBank,N.A. (“Key Bank”) - $2,312,088.47
                  •   UMB Bank, N.A. as indenture trustee (“NRIDA Bonds Trustee”) for bonds
                      issued by The City of New Rochelle Industrial Development Agency
                      (“NRIDA”) - $14,290,000.00

       16.        The Debtor is also obligated to the Pre-Petition Lenders for interest, costs, fees,

and expenses, including professional fees. The Debtor’s obligations owed to each Pre-Petition

Lender are evidenced and/or secured by various documents as described more fully in the

Debtor’s Motion for Entry of Interim and Final Orders (A) Authorizing the Debtor to Obtain

Post-Petition Financing, (B) Authorizing the Use of Cash Collateral, (C) Granting Adequate

Protection, (D) Scheduling a Final Hearing and (E) Granting Related Relief (the “DIP Motion”

at Dkt. No. 7).

       17.        The property interests, security interests and liens created by each of the

documents evidencing the Pre-Petition Indebtedness are hereinafter referred to as the “Pre-

Petition Liens” and the assets securing the Pre-Petition Liens are hereinafter referred to as the

“Pre-Petition Collateral”). Reference is made to the DIP Motion for a detailed description and

surveys of the metes and bounds relating to the Pre-Petition Collateral.

       18.        The New York State Commissioner of Taxation and Finance (the “NYS Tax

Dept”) recorded a tax warrant against all of the Debtor’s property in the Westchester County

Clerk’s Office in the amount of $3,106,310.60 on or about May 2, 2019. Accordingly, the NYS

Tax Dept holds subordinate liens against the entirety of the Campus. The Debtor is party to an
                                               6
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 7 of 156



Installment Payment Agreement with the NYS Tax Dept dated as of September 7, 2017 pursuant

to which it makes monthly installment payments of past due taxes. As of the Petition Date, the

total indebtedness due the NYS Tax Department is approximately $2,569,289.06.

       19.     The Internal Revenue Service (the “IRS” and, together with the NYS Tax Dept,

the “Taxing Authorities”) has filed Notices of Tax Liens against the Debtor’s property for

monies owed by the Debtor in the amount of $16,004,120.06. However, such liens were filed

only with the Secretary of State and not with the County of Westchester, and the Debtor

therefore disputes the validity of such liens as against the Debtor’s real property.

       D.      Marketing of the Campus

       20.     Contemporaneously with the filing of the instant Motion, the Debtor is filing an

application seeking to retain A&G Realty Partners, LLC and B6 Real Estate Advisors, LLC

(collectively, the “Campus Agents”) to market and sell, among other things, the Campus.

Annexed hereto as Exhibit “E” is the declaration of Emilio Amendola of A&G Realty Partners

LLC (the “Amendola Declaration”) describing the Campus Agents’ extensive pre-petition

marketing efforts.

       21.     The Campus Agents are diversified real estate consulting and advisory firms with

offices located throughout the country. The Campus Agents evaluate, restructure, facilitate the

acquisition of, and dispose of all types of real estate. Additionally, the Campus Agents have

significant experience in the disposition and renegotiation of leases and properties in bankruptcy.

The Campus Agents’ professionals have been retained as real estate consultants in a variety of

bankruptcy cases involving issues relating to the review, analysis, renegotiation, and disposition

of key real property and lease agreements. Subject to the Court’s approval, the Campus Agents


                                                  7
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 8 of 156



will continue the marketing process that has been underway for several months and solicit and

manage offers to purchase the Campus.

       22.     Zoned as R2-7 Residential, the Campus Agents have focused their marketing

efforts to date on purchasers seeking the opportunity to continue to use the Campus as an

educational facility or to redevelop the buildings into other uses including technology/research

and development, health and wellness, senior housing (assisted and independent living) or

residential housing.

       23.     The Campus Agents began their marketing efforts on an informal basis in the

Spring of 2019 and formally launched an extensive international marketing campaign with print

and digital advertising beginning in late June 2019. Among other things, the Campus Agents

assembled a virtual data room containing extensive due diligence materials regarding the

Campus, prepared a color brochure and offering memorandum featuring the Campus and all of

its buildings, created a property website at CNRCampus.com which launched in June, and

designed advertisements for targeted email blasts and direct mailing. Since its launch, there have

been over 5,000 views of the property website.

       24.     Since the launch of the marketing campaign, the email advertisement has been

distributed weekly to the Campus Agents’ proprietary database of 19,000 investors, developers,

brokers, schools and intermediaries. In addition, email blasts through third-party vendors were

sent to another 300,000 recipients. The Campus Agents also mailed a postcard to over 2,100

recipients including educational facilities and private institutions, real estate investors,

developers and brokers.     A press release prepared by the Campus Agents has generated

significant media coverage, and print and online advertising has been ongoing in various local,

regional and trade publications.
                                                 8
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                        Pg 9 of 156



       25.    As a result of extensive pre-petition marketing efforts, the Campus Agents have

been in contact with hundreds of prospects, forty-eight (48) of whom have signed confidentiality

agreements and toured the Campus. The Campus Agents anticipate that the chapter 11 filing and

related approval of Bidding Procedures and an expedited timeline for the Sale will promote a

final round of interest in the Campus. However, given that the pre-petition marketing efforts

have already spanned several months, the Campus Agents are concerned that a further lengthy

post-petition campaign will have a negative impact on achieving a robust and competitive sale

process.

       26.    Prior to the Petition Date, the Campus Agents solicited offers for stalking horse

bidders. Four (4) potential purchasers provided the Debtor with written offers marked against

the Purchase Agreement. While a Stalking Horse Purchaser has not been identified to date, the

Debtor, in consultation with the Pre-Petition Lenders, is currently considering the offers that

have been received, and the Debtor reserves the right throughout the marketing process and at

any time prior to the Bid Deadline to enter into a Stalking Horse Agreements and thereafter

proceed to an Auction to maximize the value that the Debtor may realize from the sale of the

Campus.

       E.     The Purchase Agreement

       27.    The Successful Bidder(s) for the Campus will be party to the proposed Purchase

Agreement with the Debtor, as modified to incorporate the terms of the Successful Bid(s). If the

Debtor enters into a Purchase Agreements with a proposed Stalking Horse Purchaser (a “Stalking

Horse Agreement”) prior to the Bid Deadline (as defined herein), the Debtor will file notice with

the Bankruptcy Court, the Notice Parties (as defined herein), and all Potential Bidders (as

defined in the Bidding Procedures).
                                               9
19-23694-rdd         Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04                     Main Document
                                             Pg 10 of 156



        28.        The principal terms of the Purchase Agreement are summarized and highlighted

as follows: 2 1F




                                        Summary of Purchase Agreement

        Parties                                                Seller: The College of New Rochelle
                                                               Purchaser: TBD
        Asset                                                  All Owned Real Property of Seller listed on
                                                               Schedule 4.8(a) of the Purchase
                                                               Agreement, including all fixtures and
                                                               improvements owned by Seller and located
                                                               on the Owned Real Property
        Purchase Price                                         TBD
        Conditions to Closing                                  Entry of Sale Order and other criteria set
                                                               forth in Section 10.1 of the Purchase
                                                               Agreement
        Closing Date                                           On or about thirty (30) days following the
                                                               entry of Sale Order
        Termination Fee                                        Two (2%) percent of the Purchase Price in
                                                               the event a Stalking Horse Purchaser is
                                                               selected and is not the Successful Bidder
                                                               for the Campus

The full terms and conditions of the proposed transaction are set forth in the Purchase Agreement

annexed as Exhibit “B” hereto and reference should be made to the Purchase Agreement for

additional terms.

        F.         Bidding Procedures

        29.        To ensure that the Debtor receives the maximum value for the sale of the Campus,

either in whole or in one or more Lots, the Debtor has begun actively marketing the Campus and

soliciting bids, and, based on the level of interest to date, intends to conduct an Auction. In

connection with the Sale of the Campus, the Debtor seeks the approval of the Bidding


2
  To the extent there is any inconsistency between the description of the Purchase Agreement in this Motion and the
terms of the Purchase Agreement itself, the Purchase Agreement shall control. The principal terms set forth herein
are highlighted in accordance with Bankruptcy Rule 6004.
                                                        10
19-23694-rdd           Doc 39       Filed 09/27/19 Entered 09/27/19 15:03:04                     Main Document
                                                Pg 11 of 156



Procedures and certain bid protections, as further described below, for any Stalking Horse

Purchaser which the Debtor, in consultation with the Consultation Parties, 3 believes are          2F




necessary to induce a Stalking Horse Purchaser to enter into a Stalking Horse Agreement.

           30.      The proposed Bidding Procedures are attached as Exhibit 1 to the Bidding

Procedures Order (Exhibit A hereto), and below is a summary of the proposed procedures: 4                    3F




          (a)       Provisions Governing Qualification of Bids and Bidders: To be eligible to
                    participate in the Auction, each offer, solicitation or proposal (each, a ”Bid”),
                    and each party submitting such a Bid (other than any party designated as a
                    Stalking Horse Purchaser) (each, a “Bidder”), must be reasonably determined by
                    the Seller, in consultation with the Consultation Parties, to satisfy each of the
                    following conditions:

                    • Bid Deadline: Each Bid must be delivered to the Bid Notice Parties in writing
                    on or before November 18, 2019 at 5:00 p.m. (EST).

                    • Good Faith Deposit: Each Bid must be accompanied by a cash deposit, paid
                    by wire transfer of immediately available funds or a certified check, in the amount
                    of five percent (5%) of the purchase price contained in the Modified Asset
                    Purchase Agreement (as defined below), which deposit shall be held in an escrow
                    account to be identified and established by the Seller (the “Good Faith Deposit”).
                    In addition, if a Stalking Horse Purchaser is selected, each Potential Bidder must
                    also supplement its Good Faith Deposit by an additional one (1%) percent of the
                    purchase price contained in the Modified Asset Purchase Agreement with the
                    Seller in the form of a certified check or wire transfer before the Auction.

                    • Higher and Better Terms: In connection with any Bid for the Campus, either
                    in whole or for the Lots, such Bid must be on terms that the Seller, in its business
                    judgment and after consulting with the Consultation Parties, determines is higher
                    and better for the Seller on a cash (or cash equivalent) basis than the terms of any
                    Stalking Horse Agreement. In the absence of a Stalking Horse Agreement for the
                    Campus, the Seller, in consultation with the Consultation Parties, shall determine
                    which Bid(s) are the highest and best Bids for the Campus, either in whole or for
                    the Lots.



3
 The Consultation Parties are defined in the Bidding Procedures to mean: (i) Citizens Bank, (ii) UMB Bank,
National Association, as Bond Trustee of the 1999 Bonds, (iii) KeyBank, (iv) DASNY, (v) Carney, (vi) the DIP
Lender, and (vii) the Committee, if one is appointed, and each of their respective counsel and advisors.
4
    In the event of any inconsistency between this summary and Bidding Procedures, the latter will govern and control.
                                                          11
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                    Pg 12 of 156



           • Executed Agreement: Each Bid must be based on the Form APA or, if
           applicable, any Stalking Horse Agreement for the Campus, and such Bid must
           include binding, executed, irrevocable transaction documents, signed by an
           authorized representative of such Bidder, pursuant to which the Bidder proposes
           to effectuate an Alternate Transaction (a “Modified Asset Purchase Agreement”).
           A Bid must also include a copy of the Modified Asset Purchase Agreement
           (including all exhibits thereto) marked against the Form APA or, if applicable,
           Stalking Horse Agreement, to show all changes requested by the Bidder
           (including those related to purchase price and to remove any Bid Protections that
           apply only to a Stalking Horse Purchaser, such as the break-up fee provisions
           contained in any Stalking Horse Agreement, which terms shall not be in any
           Modified Asset Purchase Agreement). Both the Modified Asset Purchase
           Agreement and the marked copy thereof must be provided in both Microsoft
           Word and PDF format.

           • Scope of Bid / Lots: A Bid must be for the entire Campus or for one or more
           of the following Lots:

                         (a)     The 9.32 acre parcel located at 29 Castle Place (Parcel No.
                                 2-423-0001) (the “Castle Parcel”);

                         (b)     The 4.57 acre parcel located at 215 Liberty Avenue (Parcel
                                 No. 2-452-0001 (the “Wellness Center Parcel”);

                         (c)     The 1.72 acre parcel located at 226 Liberty Avenue (Parcel
                                 No. 2-456-013 (the “Liberty Parcel”).

           • Minimum Bid: Except in connection with any Bid for one or more (but not
           all) of the Lots, a Bid must have a purchase price that exceeds the purchase price
           in any Stalking Horse Purchase Agreement by at least the amount of the Bid
           Protections and Minimum Overbid Amount (each as hereinafter defined).

           • Corporate Authority: A Bid must include written evidence reasonably
           acceptable to the Seller demonstrating appropriate corporate authorization to
           consummate the proposed Alternate Transaction; provided that, if the Bidder is an
           entity specially formed for the purpose of effectuating the Alternate Transaction
           then the Bidder must furnish written evidence reasonably acceptable to the Seller
           of the approval of the Alternate Transaction by the equity holder(s) of such
           Bidder.

           • Disclosure of Identity of Bidder: A Bid must fully disclose the identity of
           each entity and principal that will be bidding for or purchasing the Campus or any
           Lot(s), including any equity holders in the case of a Bidder which is an entity
           specially formed for the purpose of effectuating the contemplated transaction, or
           otherwise participating in connection with such Bid, and the complete terms of
           any such participation. A Bid must also fully disclose any connections or
                                            12
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                    Pg 13 of 156



           agreements with the Seller, any Stalking Horse Purchaser or any other known,
           potential, prospective Bidder or Qualified Bidder, and/or any officer or trustee of
           the Seller.

           • Proof of Financial Ability to Perform: A Bid must include detailed, written
           evidence that the Seller and its advisors may conclude, in consultation with the
           Consultation Parties, demonstrates that the Bidder has and will continue to have
           the necessary financial ability to close the Alternate Transaction. Such
           information must include, inter alia, the following:

                          (a)    contact names and numbers for verification of financing
                                 sources;

                          (b)    evidence of the Bidder’s internal resources and proof of
                                 funding commitments in an aggregate amount equal to the
                                 cash portion of such Bid as are needed to close the
                                 Alternate Transaction;

                          (c)    the Bidder’s current financial statements (audited if they
                                 exist) or other similar financial information reasonably
                                 acceptable to the Seller;

                          (d)    a description of the Bidder’s pro forma capital structure;
                                 and

                          (e)    any such other form of financial disclosure or credit-quality
                                 support information or enhancement reasonably acceptable
                                 to the Seller, in consultation with the Consultation Parties,
                                 demonstrating that such Bidder has the ability to close the
                                 Alternate Transaction.

           • Contact Information and Affiliates: A Bid must provide the identity and
           contact information for the Bidder and full disclosure of any affiliates of the
           Bidder.

           • Contingencies: Each Bid (a) may not contain representations and warranties,
           covenants, or termination rights of any kind except and solely to the extent
           expressly set forth in any Stalking Horse Agreement, and (b) may not be
           conditioned on (i) obtaining financing, (ii) any internal approvals or credit
           committee approvals, or (iii) the outcome or review of due diligence.

           • Irrevocable: Each Bid must be irrevocable until the earlier of (i) ninety (90)
           days following entry of the final Sale Order, (ii) closing of the S al e with the
           Successful Bidder(s), or (iii) the date the Bid is otherwise rejected under these
           Bidding Procedures.

                                           13
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                    Pg 14 of 156



           • Compliance with Diligence Requests: The Bidder submitting the Bid must
           have complied with reasonable requests for additional information and due
           diligence access from the Seller to the reasonable satisfaction of the Seller, in
           consultation with the Consultation Parties.

           • As-Is, Where-Is: Each Bid must include a written acknowledgement and
           representation that the Bidder: (i) has had an opportunity to conduct any and all
           due diligence regarding the Campus or applicable Lot(s) prior to making its offer;
           (ii) has relied solely upon its own independent review, investigation, and/or
           inspection of any documents and/or the Campus or applicable Lot(s) in making its
           Bid; and (iii) did not rely upon any written or oral statements, representations,
           promises, warranties, or guaranties whatsoever, whether express, implied by
           operation of law, or otherwise, regarding the Campus or applicable Lot(s) or the
           completeness of any information provided in connection therewith or the Auction,
           except as expressly stated in any applicable Stalking Horse Agreement.

           • Termination Fees: The Bid (other than a Bid pursuant to (a) a Stalking Horse
           Agreement or (b) the written agreement of Seller after consultation with the
           Consultation Parties) must not entitle the Bidder to any break-up fee, termination
           fee, expense reimbursement or similar type of payment or reimbursement and, by
           submitting the Bid, the Bidder waives the right to pursue a substantial
           contribution claim under 11 U.S.C. § 503 related in any way to the submission of
           its Bid or participation in any Auction.

           • Adherence to Bid Procedures: By submitting its Bid, each Bidder is agreeing
           to abide by and honor the terms of these Bidding Procedures and agrees not to
           submit a Bid or seek to reopen the Auction after conclusion of the Auction.

           • No Late Bids: Unless otherwise ordered by the Court, the Seller shall not
           consider any Bids submitted after the conclusion of the Auction, and any and all
           such bids shall be deemed untimely and shall under no circumstances constitute a
           Qualified Bid.

     (b)   Auction, Auction Procedures and Overbids: If multiple Qualified Bids
           (including any Stalking Horse Agreement) with respect to the entire Campus
           and/or the Lot(s) are submitted by the Bid Deadline, the Seller will conduct the
           Auction to determine the highest and otherwise best Qualified Bid with respect to
           such Campus, either as a whole or in Lots.

           • Participation: Only the Seller, the Consultation Parties, any Stalking Horse
           Purchaser and any other Qualified Bidder, in each case, along with their
           respective representatives and counsel, may attend the Auction (such attendance
           to be in person) and only the Stalking Horse Purchaser and any such other
           Qualified Bidders will be entitled to make any Bids at the Auction.


                                           14
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                    Pg 15 of 156



           • The Seller Shall Conduct the Auction. The Seller and its advisors shall direct
           and preside over the Auction, and the Auction shall be transcribed. The Seller (in
           consultation with the Consultation Parties) may conduct the Auction and may
           augment or modify the procedures described herein in any manner it reasonably
           determines will result in the highest and otherwise best Qualified Bid(s),
           including, without limitation, by establishing rules at any Auction that include,
           without limitation, a single or multiple rounds of bulk and/or Lot bidding, the
           combination of Lots for purposes of bidding, the use of sealed bidding, open
           outcry, or any other form of Bid submission (including in connection with any
           bulk or Lot bidding). The Seller will consult in good faith with the Consultation
           Parties throughout the Auction process to the extent reasonably practicable. Any
           rules developed by the Seller will provide that each Qualified Bidder will be
           permitted what the Seller determines to be an appropriate amount of time to
           respond to the previous bid at the Auction.

           • Auction Baseline Bids. Prior to commencement of the Auction, the Seller
           may provide each Qualified Bidder participating in the Auction with a copy of the
           Modified Asset Purchase Agreement(s) that are the highest and otherwise best
           Qualified Bid for the Campus and/or applicable Lot(s) as determined by the
           Seller, in consultation with the Consultation Parties (such highest and otherwise
           best Qualified Bid(s), the “Auction Baseline Bid”). In addition, at the start of the
           Auction, the Seller may describe the terms of the Auction Baseline Bids.

           • Anti-Collusion Representations. Each Qualified Bidder participating in the
           Auction must confirm that it (1) has not engaged in any collusion with respect to
           the bidding or Sale, (2) has reviewed, understands and accepts the Bidding
           Procedures and (3) has consented to the core jurisdiction of the Court.

           • Terms of Overbids. The Seller will accept Overbids, as further described
           below. An ”Overbid” is any bid made at the Auction subsequent to the Seller’s
           announcement of the Auction Baseline Bid. To submit an Overbid for purposes
           of this Auction, a Bidder must comply with the following conditions:

                          (a)    Initial Overbid: The initial Overbid after and above the
                                 Auction Baseline Bid (the “Initial Overbid”) shall be in an
                                 amount of not less than $250,000 in excess of the Auction
                                 Baseline Bid plus the amount of any Bid Protections.

                          (b)    Minimum Overbid Increments: Any Overbid after and
                                 above the Initial Overbid shall be made in increments (the
                                 “Minimum Overbid Increment”) valued at not less than
                                 $500,000, in cash or in cash equivalents or, once the cash
                                 (or cash equivalent) amount of such Overbid exceeds the
                                 cash (or cash equivalent) amount of the next highest Bid,
                                 other forms of consideration acceptable to the Seller in

                                            15
19-23694-rdd   Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                     Pg 16 of 156



                                 consultation with the Consultation Parties. The Seller, in
                                 consultation with the Consultation Parties, reserves the
                                 right to modify the Minimum Overbid Increment during the
                                 Auction.

                          (c)    Remaining Terms Are the Same as for Qualified Bids:
                                 Except as modified herein, an Overbid at the Auction must
                                 comply with the conditions for a Qualified Bid set forth
                                 above, provided, however, that the Bid Deadline shall not
                                 apply. Any Overbid must include, in addition to the
                                 amount and the form of consideration of the Overbid, a
                                 description of all changes requested by the Bidder to any
                                 Stalking Horse Agreement or Modified Asset Purchase
                                 Agreement, as the case may be, in connection therewith.
                                 Any Overbid must remain open and binding on the Bidder
                                 as provided herein.

           At the Seller’s discretion, in consultation with the Consultation Parties, to the
           extent not previously provided, a Bidder submitting an Overbid at the Auction
           must submit, as part of its Overbid, written evidence (in the form of financial
           disclosure or credit-quality support information or enhancement reasonably
           acceptable to the Seller), reasonably demonstrating such Bidder’s ability to close
           the Alternate Transaction proposed by such Overbid.

           • Jurisdiction of the Court: All Qualified Bidders (including any Stalking
           Horse Purchaser) at the Auction shall be deemed to have consented to the core
           jurisdiction of the Court and waive any right to a jury trial in connection with any
           disputes relating to the marketing process, the determination of what constitutes a
           Qualified Bid and the procedures used to make that determination, the Auction,
           and the construction and enforcement of the Qualified Bidder’s fully executed
           sale and transaction documents, as applicable.

           • Additional Bids; Modifications: All Qualified Bidders, including any
           Stalking Horse Purchaser, shall have the right to submit additional Bids and make
           additional modifications to any Stalking Horse Agreement or Modified Asset
           Purchase Agreement at the Auction, as applicable, provided that any such
           modifications to such Stalking Horse Agreement or Modified Asset Purchase
           Agreement on an aggregate basis and viewed in whole, shall not, in the Seller’s
           business judgment, in consultation with the Consultation Parties, be less favorable
           to the Seller than the terms of such original agreement.

           • Subsequent Bids: Each Qualified Bidder must submit a subsequent Bid that
           satisfies the Minimum Overbid Increment in each round of bidding in order to
           continue participating in the Auction. Unless approved by the Seller, in
           consultation with the Consultation Parties, Qualified Bidders shall not be allowed

                                            16
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                    Pg 17 of 156



           to skip rounds of bidding for the entire Campus and/or applicable Lot(s) once they
           participate in the Auction for the entire Campus and/or applicable Lot(s).

           • Continuance/Adjournment of Auction: Subject to the deadlines set forth
           herein, the Seller reserves the right, in its reasonable business judgment, in
           consultation with the Consultation Parties, to make one or more continuances of
           the Auction to, among other things: facilitate discussions between the Seller and
           individual Qualified Bidders, allow individual Qualified Bidders to consider how
           they wish to proceed, modify or supplement any or all of the Auction procedures
           or rules, or give Qualified Bidders the opportunity to provide the Seller with such
           additional evidence as the Seller, in its reasonable business judgment, in
           consultation with the Consultation Parties may require, that the Qualified Bidder
           has sufficient internal resources, or has received sufficient funding commitments,
           to consummate the proposed Alternate Transaction at the prevailing Overbid
           amount.

           • Additional Procedures. The Seller (after consulting with the Consultation
           Parties) may announce at the Auction other or additional procedural rules for
           conducting the Auction or may modify the rules specified in these Bidding
           Procedures in any manner the Seller reasonably determines will result in the
           highest and otherwise best Qualified Bid(s). Any Auction rules adopted by the
           Seller that would modify any of the terms of any Stalking Horse Agreement or the
           rights of the Stalking Horse Purchaser to Bid Protections (as may be consensually
           modified at the Auction) requires the consent of the Stalking Horse Purchaser.

           • Sale Is As Is/Where Is. Except as otherwise may be provided in any Stalking
           Horse Agreement, any Modified Asset Purchase Agreement, or any order by the
           Court approving any Sale as contemplated hereunder, the property sold pursuant
           to the Bidding Procedures, whether as an entire Campus or in one or more Lots,
           shall be conveyed at the closing of the purchase and sale in its then-present
           condition, “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY
           WARRANTY WHATSOEVER, EXPRESS OR IMPLIED.”

     (c)   Closing the Auction: The Auction will continue until the Seller selects, after
           consulting with the Consultation Parties, the Bid(s) that represent the highest and
           otherwise best offer(s) for the entire Campus and/or Lot(s) (a “Successful Bid,”
           and the Bidder(s) submitting such Successful Bid(s), a “Successful Bidder”). The
           Successful Bidder(s) shall have the rights and responsibilities of the purchaser as
           set forth in the Stalking Horse Agreement or Modified Asset Purchase
           Agreement. In selecting each Successful Bid, the Seller, in consultation with the
           Consultation Parties, will consider the Bid Assessment Criteria.

           The Seller will announce that the Auction is closed upon receipt of fully executed
           sale and transaction documents memorializing the terms of the Successful Bid(s)
           from the Successful Bidder(s). Within one (1) business day after the conclusion
                                           17
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 18 of 156



               of the Auction, each Successful Bidder(s) shall supplement its Good Faith Deposit
               by wire transfer or other immediately available funds so that, to the extent
               necessary, such Good Faith Deposit equals five (5%) percent of the Successful
               Bid(s) plus the amount required for the payment of Bid Protections, if any. The
               Seller shall not consider any Bids submitted after the conclusion of the Auction.

      (d)      Backup Bidder: Notwithstanding anything in the Bidding Procedures to the
               contrary, if an Auction is conducted, the Qualified Bidder with the next highest
               and otherwise best Bid at the Auction with respect to the entire Campus and/or
               one or more Lot(s), as applicable, as determined by the Seller, in the exercise of
               its business judgment and after consulting with the Consultation Parties, will be
               designated as a backup bidder (a “Backup Bidder”). A Backup Bidder shall be
               required to keep its last submitted Bid (the “Backup Bid”) open and irrevocable
               until the earlier of (i) ninety (90) days following entry of the final Sale Order,
               and (ii) closing o f the S al e.

               Following the Sale Hearing, if a Successful Bidder fails to consummate the
               purchase of the entire Campus and/or one or more Lot(s), as applicable, the Seller,
               in consultation with the Consultation Parties, may deem the Backup Bidder for
               such property to have the new Successful Bid, and the Seller will be authorized,
               without further order of the Court, to consummate the transaction with such
               Backup Bidder at the price of its last bid. Such Backup Bidder will be deemed to
               be the Successful Bidder and the Seller will be authorized, but not directed, to
               effectuate a sale to such Backup Bidder subject to the terms of the Backup Bid
               without further order of the Court. All Qualified Bids (other than the Successful
               Bid and the Backup Bid) shall be deemed rejected by the Seller on and as of the
               date that the Court approves the Successful Bid. The Seller, on its behalf and on
               behalf of each of its estate, specifically reserves the right to seek all available
               damages, including specific performance, from any defaulting Successful Bidder
               (including any Backup Bidder designated as a Successful Bidder) in accordance
               with the terms of the Bidding Procedures.

               For the avoidance of doubt, in the event that there is a Successful Bidder (other
               than a Stalking Horse Purchaser) with respect to the entire Campus and/or one or
               more Lot(s), as applicable, and the Stalking Horse Purchaser is the Backup
               Bidder, the Stalking Horse Purchaser will be deemed to be the Backup Bidder at
               the price of its last overbid with respect to such property and will be subject to the
               terms contained in the immediately preceding paragraph.

       31.     Subject to the execution of an acceptable confidentiality agreement, the Debtor

will permit potential parties to receive access to due diligence materials with respect to the sale

of all or a portion of the Campus and will assist them in connection with such efforts.


                                                18
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 19 of 156



       G.      The Proposed Bid Protections

       32.     To provide an incentive and to compensate a Stalking Horse Purchaser for

negotiating a Stalking Horse Agreement, the Debtor has agreed to a breakup fee in an amount

equal to two (2%) percent of the purchase price set forth in any Stalking Horse Agreement (the

“Termination Fee”) executed by a Stalking Horse Purchaser.

       33.     By this Motion, the Debtor is seeking approval to provide the Termination Fee to

any Stalking Horse Purchaser, if one is identified prior to the Bid Deadline, in accordance with

the Stalking Horse Agreement. The Debtor believes that offering the Termination Fee to any

Stalking Horse Purchaser will benefit the Debtor’s estate by establishing a floor and promoting

more competitive bidding. Without such a fee, bidding on the Campus would likely be reduced.

The availability of the Termination Fee is necessary in order to provide any Stalking Horse

Purchaser with some assurance of compensation for the time and expense spent in putting

together an offer for the Campus.

       H.      Proposed Notices

       34.     To ensure that all parties-in-interest receive adequate notice of the Sale, not later

than three (3) days after the entry of the Bidding Procedures Order, the Debtor will cause the

Bidding Procedures Order, the Bidding Procedures and the Auction Notice, substantially in the

form attached to this Motion as Exhibit “C”, to be sent by first-class mail postage prepaid or, if

no mailing address is available, via electronic mail, to (i) the U.S. Trustee, (ii) counsel for the

Committee, if one is appointed, (iii) all known creditors of the Debtor, (iv) the Pre-Petition

Lenders; (v) the Debtor’s post-petition secured lender, SummitBridge National Investments VII

LLC (the “DIP Lender”), (vi) all parties in interest who have requested notice pursuant to

Bankruptcy Rule 2002; (vii) the following taxing and regulatory authorities: (a) the United States
                                                19
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 20 of 156



Attorney for the Southern District of New York, (b) the Attorney General of the State of New

York, not-for-profit office, (c) United States Department of Education, (d) New York State

Department of Education, (e) the IRS, (f) the NYS Tax Dept., and (g) the Securities and

Exchange Commission; (viii) all parties who are known to assert a lien, claim, encumbrance or

other interest on any portion of the Campus; and (ix) all parties identified by the Debtor as

potentially having an interest in acquiring some or all of the Campus (collectively, the “Notice

Parties”). Accordingly, the Debtor submits that all parties in interest will have adequate notice

of the Auction and Sale.

       35.     Copies of these documents will also be available at no charge on the website

maintained by the Debtor’s claims and noticing agent at https://www.kccllc.net/cnr.

         I. Request to Set Dates for the Auction and Bid Deadline

       36.     As set forth below, the Debtor has formulated the following timeline to effectuate

the Sale contemplated herein, and seek hearings and deadlines to be set as follows:

Date                                                             Activity/Deadline
October 9, 2019                                                  • Objections due to bid
                                                                   procedures
October 16, 2019                                                 • Hearing on bid procedures
Seven (7) days prior to the Sale Hearing                         • Last day to object to sale
November 18, 2019                                                • Bid Deadline
November 21, 2019                                                • Auction
November 25, 2019, or as soon as possible thereafter subject     • Sale Hearing
to the Court’s calendar
Thirty (30) days following entry of the Sale Order               • Last day to close sale

       37.     The Debtor proposes that objections, if any: (i) to the Bidding Procedures shall be

filed with this Court, so as to be received no later than 4:00 p.m. (prevailing Eastern Time) seven

(7) days prior to the hearing to consider approval of the Bidding Procedures (the “Bidding

Objection Deadline”), and (ii) to the Sale shall be filed with this Court, so as to be received no

                                                20
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                        Pg 21 of 156



later than 4:00 p.m. (prevailing Eastern Time) seven (7) days prior to the Sale Hearing (the

“Sale Objection Deadline”), provided any party that files a timely objection may supplement

such objection not later than 2:00 p.m. (prevailing Eastern Time) one (1) day prior to the Sale

Hearing to address matters determined at the Auction, if any, by: (a) United States Trustee for

Region 2, 201 Varick Street, Room 1006, New York, New York 10014, Attn: Susan Arbeit,

Esq.; (b) proposed counsel to the Debtor: Cullen and Dykman LLP, 100 Quentin Roosevelt

Blvd., Garden City, New York 11530, Attn: Matthew G. Roseman, Esq. and Elizabeth M.

Aboulafia, Esq.; (c) counsel to the Debtor’s material prepetition and post-petition secured

lenders: (i) Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, 41st Floor, New York,

New York 10036, Attn: Michael Pompeo, Esq.; (ii) Mintz, Levin, Cohn, Ferris, Glovsky &

Popeo, P.C., One Financial Center, Boston, Massachusetts 02111, Attn: P. Miyoko Sato, Esq.

and Ian A. Hammel, Esq.; (iii) Nolan Heller Kauffman LLP, 80 State Street, Albany, New York

12207, Attn: Madeline Kibrick Kauffman, Esq.; (iv) DelBello Donnellan Weingarten Wise &

Wiederkehr LLP, 1 N. Lexington Avenue, #11, White Plains, New York 10601, Attn: Alfred

Donnellan, Esq.; and (v) Kilpatrick Townsend & Stockton LLP, 1100 Peachtree Street NE, Suite

2800, Atlanta, GA 30309-4528, Attn: Paul Rosenblatt, Esq., and (d) counsel to the Committee.

                                   RELIEF REQUESTED

       38.    By this Motion, the Debtor requests the entry of certain orders: (a) approving the

Bidding Procedures related to the Sale and proposed Auction of the Campus pursuant to sections

363(b), (d) (f), and (m) of the Bankruptcy Code; (b) approving the Purchase Agreement as a

form to be followed by Potential Bidders; (c) approving proposed bid protections in favor of any

Stalking Horse Purchaser, if one is identified; (d) scheduling an Auction, if necessary, and the



                                              21
19-23694-rdd       Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 22 of 156



Sale Hearing to approve the Sale of the Campus; (e) approving the form and manner of Auction

Notice.

          39.   The Debtor further requests that at the Sale Hearing, subject to the results of the

Auction and the Bidding Procedures set forth herein, this Court enter the Sale Order approving

and authorizing the Sale, free and clear of any pledges, liens, security interests, encumbrances,

claims, charges, options and interests thereon, pursuant to the Purchase Agreement, as modified

to incorporate the terms of any Successful Bid.

                             BASIS FOR RELIEF REQUESTED

I.        The Bidding Procedures Are Consistent and Appropriate in the Context of
          Bankruptcy Sales and Should be Approved

          40.   The Bidding Procedures, which are standard for the sale of assets in large chapter

11 cases, will ensure that the Debtor’s estate receives the greatest benefit available from the sale

of the Campus. The Bidding Procedures have been structured to attract the maximum number of

Qualified Bids for the Campus while allowing the Debtor the flexibility to select the bid or bids

that provide the greatest overall value to the Debtor’s estate. Finally, the Bidding Procedures set

out a time frame that will allow potential purchasers sufficient time to construct and submit

informed Qualified Bids, while still providing for the expeditious sale of the Campus, which is

appropriate under the circumstances given the extensive pre-petition marketing efforts. Given

the significant duration of pre-petition marketing efforts, the Debtor believes that the time frame

proposed herein and in the Bidding Procedures is appropriate to facilitate the final round of

interest without overly saturating the marketplace.

          41.   Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling assets of the estate. See, e.g.,


                                                  22
19-23694-rdd        Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 23 of 156



Official Committee of Subordinated Bondholders v. Integrated Resources, Inc. (In re Integrated

Resources, Inc.), 147 B.R, 650, 656-57 (Bankr. S.D.N.Y. 1992). The paramount goal in any

proposed sale of property of the estate is to maximize the proceeds received by the estate. See

Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558, 564-65

(8th Cir. 1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value

of the estate at hand”); Integrated Resources, 147 B.R. at 659 (same); Cello Bag Co. v.

Champion Int’l Corp. (In re Atlanta Packaging Products, Inc.), 99 B.R. 124, 130 (Bankr. N.D.

Ga. 1988) (same).

       42.     In furtherance of maximizing the value of the assets sold, bidding procedures,

such as those proposed here, may be used in court-supervised sales because they streamline the

acquisition process and “help to provide an adequate basis by which to compare offers.”

Integrated Res., 147 B.R. at 659 (bidding procedures and bid protections “are important tools to

encourage bidding and to maximize the value of the debtor’s assets”). In overseeing a sale

subject to an auction process, a bankruptcy court must weigh “on the one hand, providing for an

orderly bidding process, recognizing the danger that absent such a fixed and fair process bidders

may decline to participate in the auction; and, on the other hand, retaining the liberty to respond

to differing circumstances so as to obtain the greatest return for the bankrupt estate.” In re Fin.

News Network, Inc., 980 F.2d 165, 166 (2d Cir. 1992).

       43.     The Debtor submits that the Bidding Procedures are reasonably designed to

ensure that the Debtor’s estate receives the maximum benefit available from the sale of the

Campus, and therefore warrant Court approval.




                                                23
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 24 of 156



II.    The Termination Fee is Appropriate

       44.     In this Motion, the Debtor seeks approval of payment, in certain circumstances set

forth in any Stalking Horse Agreement, a Termination Fee as set forth in the Bidding Procedures.

The Debtor submits that, under the circumstances of this case, a Termination Fee equal to two

(2%) percent of the purchase price in any Stalking Horse Agreement is appropriate.

       45.     To compensate the Stalking Horse Purchaser, if one is identified, for serving as a

“stalking horse” whose bid will be subject to higher or better offers, the Debtor seeks authority to

pay any Stalking Horse Purchaser a Termination Fee in the event that such Stalking Horse

Purchaser is not the Successful Bidder at the Auction.         As noted above, approval of the

Termination Fee is an integral part of obtaining a quality Stalking Horse Purchaser. The Debtor

submits that the Termination Fee is reasonable in relation to any potential Stalking Horse

Purchaser’s efforts and to the magnitude of the transaction. Further, if a Stalking Horse

Purchaser is selected, the Stalking Horse Purchaser’s bid will establish an appropriate floor value

for the Campus.

       46.     Bid incentives such as the Termination Fee encourage a potential purchaser to

invest the time, money and effort required to negotiate with a debtor, and perform the necessary

due diligence attendant to the acquisition of a debtor, despite the inherent risks and uncertainties

of the chapter 11 process. Historically, bankruptcy courts in this Circuit have approved bidding

incentives similar to the Termination Fee under the “business judgment rule,” which, as set forth

above, proscribes judicial second-guessing of the actions of a corporation’s board of directors,

provided that such actions are taken in good faith and in the exercise of honest judgment. See,

e.g., In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (bidding

incentives may “be legitimately necessary to convince a ‘white knight’ to enter the bidding by
                                                24
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 25 of 156



providing some form of compensation for the risks it is undertaking”; see also Integrated Res.,

Inc., 147 B.R. at 657-58 (addressing the validity of break-up fees pursuant to a sale under section

363 of the Bankruptcy Code by considering the following three factors: (i) whether the

relationship of the parties who negotiated the break-up fee was tainted by self-dealing or

manipulation; (ii) whether the fee hampers, rather than encourages bidding; and (iii) whether the

amount of the fee is unreasonable relative to the proposed purchase price).

       47.     In the instant case, the Termination Fee is believed to be a necessary bid

protection in order to attract a quality Stalking Horse Purchaser. The Termination Fee will

provide a material benefit to the estate by enabling the Debtor to obtain a commitment from any

Stalking Horse Purchaser which will expend money, time and effort formulating and negotiating

an offer for the Campus, notwithstanding the fact that any Stalking Horse Agreement will be

subject to higher or better offers. In the Debtor’s business judgment, the proposed Termination

Fee is fair and reasonable when considering the potential amount of time, effort, cost, and

expense that any Stalking Horse Purchaser will likely incur in negotiating a Stalking Horse

Agreement, and necessary to compensate the Stalking Horse Purchaser for its time in the event

an Alternate Transaction is thereafter consummated.

       48.     Moreover, the Termination Fee does not hamper any other party’s ability to offer

a higher or better bid for the Campus. Given the size of the Termination Fee relative to the

expected range of purchase prices and the “overbid” requirements set forth in the Bidding

Procedures, the Debtor submits that the fee is not so large as to have a “chilling effect” on other

prospective bidders’ interest in the Campus. Because any Stalking Horse Agreement will create a

floor for any additional bids, the Stalking Horse Purchaser will have provided significant value

to the Debtor’s estate.
                                                25
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 26 of 156



         49.   The Debtor submits that the approval of the Termination Fee is in the best interest

of the Debtor’s estate and its creditors and is the exercise of independent and prudent business

judgment.

III.     The Sale of the Campus Pursuant to the Purchase Agreement is Authorized by
         Section 363(b) of the Bankruptcy Code

         50.   Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate . . . .” 11 U.S.C. § 363(b)(l). The terms of such sale are generally within the sound

discretion of the Debtor. See In re Ionosphere Clubs, Inc., 100 B.R. 670, 679 (Bankr. S.D.N.Y.

1989).

         51.   Courts have uniformly held that approval of a proposed use of property pursuant

to section 363(b) of the Bankruptcy Code is appropriate if a court finds that the transaction

represents a reasonable business judgment on the part of the debtor. See e.g., In re Chrysler

LLC, 405 B.R. 84, 97–100 (Bankr. S.D.N.Y. 2009), aff’d, 576 F.3d 108 (2d Cir. 2009); In re

General Motors Corp., 407 B.R. 463 (S.D.N.Y. 2009); Comm. of Equity Sec. Holders v. Lionel

Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); Ionosphere Clubs, Inc., 100 B.R.

at 675; In re Apex Oil Co., 92 B.R. 847, 867 (Bankr. E.D. Mo. 1988).

         52.   Once the debtor articulates a valid business justification, “[t]he business judgment

rule ‘is a presumption that in making a business decision the directors of a corporation acted on

an informed basis, in good faith, and in the honest belief that the action was in the best interests

of the company.” Integrated Resources, Inc., 147 B.R. at 656 (quoting Smith v. Van Gorkam,

488 A.2d 858, 872 (Del. 1985)).




                                                26
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 27 of 156



       53.     Furthermore, courts have authorized chapter 11 debtors, in some circumstances,

to sell all or substantially all of their assets pursuant to section 363(b) prior to confirmation of a

plan. Lionel Corp., 722 F.2d at 1065, 1071. Such a sale can even be made prior to filing a plan

of reorganization. In re Naron & Wagner, Chartered, 88 B.R. 85, 87 (Bankr. D. Md. 1988).

However, in approving such a sale, a court must be able, based on the evidence, “to articulate

sound business justifications for [its] decisions.” Lionel Corp., 722 F.2d at 1066. A court should

consider all of the salient factors and act to further the diverse interests of the debtors, creditors

and equity holders alike. Id. at 1071; see also In re Chateaugay Corp., 973 F.2d 141, 143 (2d

Cir. 1992); Ionosphere Clubs, Inc., 100 B.R. at 675.

       54.     The Second Circuit has indicated that the following factors should be considered

during the sale approval process: (i) the proportionate value of the asset to the estate as a whole;

(ii) the amount of elapsed time since the filing; (iii) the likelihood that a plan of reorganization

will be proposed and confirmed in the near future; (iv) the effect of the proposed disposition on

future plans of reorganization; (v) the proceeds to be obtained from the disposition vis-à-vis any

appraisals of the property; (vi) which of the alternatives of use, sale or lease the proposal

envisions; and (vii) whether the asset is increasing or decreasing in value. See Lionel Corp., 722

F.2d at 1071. The factors highlighted by the Lionel decision are often cited and applied by other

courts when determining requests to approve a sale of all or substantially all of the assets of a

debtor’s estate.   See, e.g., In re GSC, Inc., 453 B.R. 132, 156 (Bankr. S.D.N.Y. 2011); In re

CPJFK, LLC, 496 B.R. 290, 303-04 (Bankr. E.D.N.Y. 2011); In re Delaware & Hudson Ry. Co.,

124 B.R. 169, 175-76 (D. Del. 1991); In re Thomson McKinnon Sec., Inc., 120 B.R. 301, 307-08

(Bankr. S.D.N.Y. 1990).



                                                 27
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 28 of 156



       55.     As indicated above, the decision to sell the Campus was one of necessity and

resulted from a lack of remaining viable alternatives. As set forth extensively in the Podgainy

Affidavit, the Debtor previously attempted to find a counter-party that would permit the Debtor

to continue as a going concern. Unfortunately, the Debtor has no option of that involves a

continued operation as a higher education institution. Absent a negotiated sale of its Campus to a

third party in this chapter 11 case, the Debtor would likely be forced to surrender its assets,

including the Campus, to the Pre-Petition Lenders without the opportunity for any reasonable

and appropriate market test of value. Indeed, a reasonably prompt marketing and sale of the

Campus is necessary because the Debtor has limited independent liquidity and access to funding

under a proposed post-petition financing facility will be limited in duration. In fact, the DIP

Lender has imposed aggressive sale milestones that must be achieved in order to avoid the

occurrence of a “termination event”, and it is therefore critical that the Debtor expeditiously

proceed towards a sale.

       56.     Based on the foregoing, the Sale of the Campus is justified by sound business

reasons and in the best interests of the Debtor and its estate. Accordingly, pursuant to section

363(b) of the Bankruptcy Code, the Debtor requests approval of the Sale to one or more

Successful Bidders as set forth herein.

IV.    Section 363(d) of the Bankruptcy Code is Satisfied by the Proposed Sale

       57.     Pursuant to section 363(d) of the Bankruptcy Code, a transfer of property by a

not-for-profit entity must be made in compliance with applicable nonbankruptcy law governing

such transfer. Specifically, section 363(d) provides that “[t]he trustee may use, sell or lease

property under subsection (b) or (c) of this section - (1) in the case of a debtor that is a

corporation or trust that is not a moneyed business, commercial corporation, or trust, only in
                                               28
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 29 of 156



accordance with nonbankruptcy law applicable to the transfer of property by a debtor that is such

a corporation or trust.” 11 U.S.C. § 363(d)(1).

       58.     The inclusion of section 363(d) of the Bankruptcy Code was not intended to

provide states with a “veto” of sales of a debtor’s assets under the Bankruptcy Code that

otherwise take into account legitimate interests of the state over the transfer or sale of a non-

profit’s assets. See H. REP. NO. 109-31, pt. 1, title XII (Judiciary. Comm.) (listing section 1221

of the BAPCPA under the heading “Technical Amendments”).

       59.     Here, the Debtor requests that this Court approve the Sale as satisfying applicable

non-bankruptcy law including without limitation the New York Not-for-Profit Corporation Law.

Outside of bankruptcy, an insolvent not-for-profit corporation that is seeking to sell all or

substantially all of its assets is required, pursuant to Sections 510 and 511 of the New York Not-

for-Profit Corporation Law, to submit a verified petition to the Supreme Court where the

corporation has its principal office for approval of such sale transaction, on notice to the

Attorney General. The Supreme Court will approve the proposed sale transaction if it finds that

“the consideration and the terms of the transaction are fair and reasonable to the corporation and

that the purposes of the corporation or the interests of the members will be promoted.” N.Y. Not-

for-Profit Corp. Law § 511(d). As set forth above, prior to the Petition Date, the Debtor

underwent this process in connection with the Mercy Lease, which was approved by order of the

Supreme Court dated August 1, 2019.

       60.     The Debtor requests that this Court approve the Sale, including any approval

required under applicable non-bankruptcy law, on the grounds that the Sale does not violate

Sections 510 and 511 of the New York Not-for-Profit Corporation Law. The Campus consists

primarily of real estate and its transfer does not invoke specific regulatory requirements which
                                                  29
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                          Pg 30 of 156



might restrict the transfer of the property. The Debtor thus submits that the terms of the Purchase

Agreement comply with all applicable not-for-profit laws, including the not-for-profit laws of the

State of New York, and any applicable federal laws. Accordingly, the proposed Purchase

Agreement satisfies the requirements of Section 363(d) of the Bankruptcy Code.

       61.     The Purchase Agreement provides that the Successful Bidder shall confer with the

appropriate regulators to obtain any approvals required for the transfer of the Campus. The

Debtor shall cooperate, to the extent necessary, in the preparation and prosecution of any

applications for such approvals.       In accordance with these provisions, the Debtor and the

Successful Bidder will request and expect to obtain all required Regulatory Approvals for the

Sale prior to the closing. The Debtor requests authority to obtain such approvals from this Court

directly (taking into account applicable New York State law) or, if this Court is not so inclined to

grant the requested relief, from the New York State Attorney General, as well as any other

regulatory authority asserting jurisdiction over the Debtor. To the extent any regulatory body or

governmental agency fails to provide approval for the Sale, the Debtor reserves all rights to

challenge any such determination.

V.     The Sale of the Campus Free and Clear of Liens, Claims, and Interests is
       Authorized Under Section 363(f) of the Bankruptcy Code

       62.     Section 363(f) of the Bankruptcy Code provides:

       The trustee may sell property under subsection (b) or (c) of this section free and clear of

any interest in such property of an entity other than the estate, only if –

       (1)     applicable nonbankruptcy law permits sale of such property free and clear of such
               interest;

       (2)     such entity consents;



                                                  30
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 31 of 156



       (3)     such interest is a lien and the price at which such property is to be sold is greater
               than the aggregate value of all liens on such property;

       (4)     such interest is in a bona fide dispute; or

       (5)     such entity could be compelled, in a legal or equitable proceeding, to accept a
               money satisfaction of such interest.

   11 U.S.C. § 363(f).

       63.     As quoted above, section 363(f) of the Bankruptcy Code provides for the sale of

assets “free and clear of any interests.” Section 363(f) is drafted in the disjunctive. Thus,

satisfaction of any of the requirements enumerated therein will suffice to warrant the Sale of the

Campus free and clear of all interests. In re Dundee Equity Corp., No. 89-B-10233, 1992 Bankr.

LEXIS 436, at *12 (Bankr. S.D.N.Y. Mar. 6, 1992) (“Section 363(f) is in the disjunctive, such

that the sale free of the interest concerned may occur if any one of the conditions of § 363(f)

have been met.”); In re Bygaph, Inc., 56 B.R. 596, 606 n.8 (Bankr. S.D.N.Y. 1986) (same);

Mich. Employment Sec. Comm’n v. Wolverine Radio Co., Inc. (In re Wolverine Radio Co., Inc.),

930 F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that Bankruptcy Code section 363(f) written in

disjunctive; holding that court may approve sale “free and clear” provided at least one of

subsections of Bankruptcy Code section 363(f) is met).

       64.     In accordance with the provisions of the Purchase Agreement and section 363(f)

of the Bankruptcy Code, the Debtor requests that it be authorized to conduct the Sale free and

clear of all Liens, other than the Permitted Exceptions (as set forth in the Purchase Agreement).

All parties holding liens on the Debtor’s assets, including the Campus, will be provided notice of

the proposed Sale and shall be granted an opportunity to object to the relief requested in the

instant Motion, and any such entity that does not object to the Sale shall be deemed to have

consented. See, e.g., Futuresource LLC v. Reuters Ltd., 312 F.3d 281, 285-86 (7th Cir. 2002)

                                                 31
19-23694-rdd       Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 32 of 156



(standing for the proposition that the lack of an objection to a proposed sale of assets counts as

consent); Hargrave v. Township of Pemberton (In re Tabone, Inc.), 175 B.R. 855, 858 (Bankr.

D.N.J. 1994) (failure to object to sale free and clear of liens, claims and encumbrances satisfies

section 363(f)(2)); In re Elliot, 94 B.R. 343, 345-46 (E.D. Pa. 1988) citing In re Gabel, 61 B.R.

661, 667 (Bankr. W.D. La. 1985); see also In re Enron Corp., No. 01-16034 (AJG), 2003 WL

21755006 at *2 (AJG) (Bankr. S.D.N.Y July 28, 2003) (order deeming all parties who did not

object to proposed sale to have consented under section 363(f)(2)).

         65.    Thus, to the extent any parties holding a lien on the Campus fail to object to the

relief requested in this Motion, or otherwise consents, a Sale of the Campus free and clear of all

Liens, with the exception of the Permitted Exceptions, satisfies section 363(f)(2) of the

Bankruptcy Code.

VI.      The Purchaser is a Good Faith Purchaser and is Entitled to the Full Protections of
         Section 363(m) of the Bankruptcy Code

         66.    Section 363(m) of the Bankruptcy Code provides:

                The reversal or modification on appeal of an authorization under
                subsection (b) or (c) of this section of a sale or lease of property
                does not affect the validity of a sale or lease under such
                authorization to an entity that purchased or leased such property in
                good faith, whether or not such entity knew of the pendency of the
                appeal, unless such authorization and such sale or lease were
                stayed pending appeal.

      11 U.S.C. § 363(m).

         67.    The Second Circuit has indicated that a party would have to show fraud or

collusion between the buyer and the debtor-in-possession or trustee or other bidders in order to

demonstrate a lack of good faith. See In re Colony Hill Assocs., 111 F.3d 269, 276 (2d Cir. 1997)

(“Typically, the misconduct that would destroy a purchaser’s good faith status at a judicial sale


                                                32
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 33 of 156



involves fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to

take grossly unfair advantage of other bidders”).

       68.     The Debtor intends to make an appropriate showing at the Sale Hearing that the

Purchase Agreement with the Successful Bidder is the result of a negotiated, arm’s-length

transaction, in which such Successful Bidder at all times acted in good faith. The Debtor thus

requests that the Court find that the Successful Bidder will be purchasing the Campus in good

faith within the meaning of section 363(m) of the Bankruptcy Code.

VII.   The Sale Should Be Exempt from Transfer and Similar Taxes

       69.     Pursuant to N.Y. Tax Law §1405(b)(8), the Debtor submits that the Sale is

exempt from New York State real estate transfer tax because it is being consummated under the

Bankruptcy Code. See N.Y. Tax Law §1405(b)(8) (“The [real estate transfer] tax shall not apply

to . . . [c]onveyances given pursuant to the federal bankruptcy act”). Accordingly, the Debtor

respectfully requests that the Court find that these exemptions apply and that the Debtor’s estate

is exempt from real estate transfer taxes.

VIII. The Proposed Notice Procedures With Respect to the Auction and Sale Hearing
      Should be Approved

       70.     Pursuant to Bankruptcy Rules 2002(c) and 6004, the Debtor is required to give 21

days’ notice of any proposed sale of property not in the ordinary course of business. Bankruptcy

Rule 2002(c) further provides that such notice must include the time and place of any auction, a

sale hearing, and the time fixed for objections to the sale. The Auction Notice sets forth all the

information a Potential Bidder and any other party in interest should require about the bidding

process for the Campus, including: notice of the Bidding Procedures and information on how to




                                                33
19-23694-rdd         Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04                     Main Document
                                             Pg 34 of 156



obtain a copy of the Bidding Procedures; the Bid Deadline; the time, date, and location of the

Auction; and the time, date and location of the Sale Hearing.

        71.      Not later than three (3) days after the entry of the Bidding Procedures Order, the

Debtor will cause the Bidding Procedures Order, the Bidding Procedures and the Auction Notice,

to be sent by first-class mail postage prepaid to the Notice Parties or, if no mailing address is

available, via electronic mail. 5 The Debtor submits that the foregoing notice is reasonably
                                    4F




calculated to provide timely and adequate notice to the Debtor’s creditors and those persons

potentially interested in bidding on the Campus and, thus, that such notice is sufficient for entry

of the Bidding Procedures Order and the Sale Order.

                                          NO PRIOR REQUEST

        72.      No prior request for the relief sought in this Motion has been made to this or any

other court.

                                               CONCLUSION

        73.      The Debtor’s proposed Sale of the Campus as described in this Motion and the

Purchase Agreement is supported by sound business reasons, as set forth herein. The proposed

Sale is proper and necessary, and serves the best interests of the Debtor, its estate, and its

creditors. The Debtor thus requests that the Court approve the proposed Sale of the Campus free

and clear of all liens, claims, encumbrances, and interests, as requested.

                                                  NOTICE

        74.      Notice of this Motion has been provided to: (i) the Office of the United States

Trustee for Region 2; (ii) the Debtor’s material pre- and post-petition lenders or their respective

attorneys; (iii) the attorneys for the statutory committee of unsecured creditors should one be

5
 The Debtor has e-mail addresses only for certain potential bidders who expressed potential interest to the Campus
Agents prior to the Petition Date.
                                                        34
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                          Pg 35 of 156



appointed in these cases (the “Committee”); (iv) the Debtor’s twenty (20) largest unsecured

creditors; (v) any party whose interests are directly affected by the Bid Procedures and Sale

Motion; (vi) those persons who have formally appeared and requested service in these cases

pursuant to Rule 2002 of the Bankruptcy Rules; (vii) NY Attorney General, not-for-profit office;

(x) NYS Education Department; (viii) US Department of Education; (ix) the Internal Revenue

Service; (x) the NYS Department of Taxation and Finance; and (xi) any other government

agency, to the extent required by the Bankruptcy Rules or the Local Bankruptcy Rules for the

Southern District of New York. The Debtor submits that, under the circumstances, no other or

further notice is required.

          75.   As set forth in the motion to shorten notice filed contemporaneously herewith, the

Debtor requests that the Court conduct a hearing on this Motion on October 16, 2019 at 2:00

p.m. together with hearing on other matters in this chapter 11 case.

                WHEREFORE, the Debtor respectfully requests that the Court grant the relief

requested herein and grant the Debtor such other and further relief as this Court deems just and

proper.

  Dated: September 27, 2019
         Garden City, New York                         CULLEN AND DYKMAN LLP

                                                       By: /s/ Elizabeth M. Aboulafia
                                                       Matthew G. Roseman, Esq.
                                                       Bonnie Pollack, Esq.
                                                       Elizabeth M. Aboulafia, Esq.
                                                       100 Quentin Roosevelt Boulevard
                                                       Garden City, NY 11530
                                                       (516) 357-3700

                                                       Proposed Counsel for the College of New
                                                       Rochelle



                                                35
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                    Pg 36 of 156



                                    Exhibit A

                            Bidding Procedures Order
 19-23694-rdd           Doc 39       Filed 09/27/19 Entered 09/27/19 15:03:04                    Main Document
                                                 Pg 37 of 156



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
THE COLLEGE OF NEW ROCHELLE,                                      : Case No. 19-23694 (RDD)
                                                                  :
                                                                  :
                            Debtor.                               :
                                                                  :
------------------------------------------------------------------x

                ORDER (I) (A) APPROVING BIDDING PROCEDURES FOR
              THE SALE OF THE DEBTOR’S CAMPUS; (B) APPROVING THE
        FORM OF PURCHASE AGREEMENT; (C) APPROVING BID PROTECTIONS
        IN FAVOR OF ANY STALKING HORSE PURCHASER; (D) APPROVING THE
           FORM AND MANNER OF SERVICE OF THE AUCTION NOTICE; AND
         (E) SCHEDULING AN AUCTION; AND (II) GRANTING RELATED RELIEF

           Upon the motion (the “Motion” ) 1 filed by the College of New Rochelle, the above
                                                    0F   1F




 captioned debtor and debtor-in-possession (the “Debtor”), by and through its proposed

 attorneys, Cullen and Dykman LLP, for entry of an order (this “Bidding Procedures Order”),

 pursuant to sections 105, 363, 365, and 503 of chapter 11 of title 11 of the United States Code 11

 U.S.C. §§ 101-1532, et seq. (the “Bankruptcy Code”), and Rules 2002, 6004, 9006 and 9007 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) (a) approving bidding

 procedures (“Bidding Procedures”), substantially in the form annexed hereto as Exhibit “1”,

 related to the sale and proposed auction of the Campus pursuant to sections 363(b), (d) (f), and

 (m) of the Bankruptcy Code; (b) approving the proposed asset purchase agreement (the

 “Purchase Agreement”), a copy of which is annexed to the Motion as Exhibit “B”, solely to the

 extent of its use as a form which all bidders for the Campus must follow; (c) approving proposed

 bid protections in favor of a stalking horse purchaser (a “Stalking Horse Purchaser”), if one is



 1
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
19-23694-rdd         Doc 39       Filed 09/27/19 Entered 09/27/19 15:03:04                      Main Document
                                              Pg 38 of 156



selected; (d) scheduling an auction (the “Auction”) and a hearing (the “Sale Hearing”) to approve

the sale of the Campus; (e) approving the form and manner of notice (the “Auction Notice”) of

the Auction and Sale Hearing substantially in the form annexed to the Motion as Exhibit “C”;

and due and sufficient notice of the hearing on the Motion (the “Bidding Procedures Hearing”)

and the relief sought therein having been given under the particular circumstances and in

accordance with this Court’s order shortening notice with respect to the Bidding Procedures

Hearing (the “Order Shortening Notice” at Dkt. No. __); and upon the declaration of Emilio

Amendola in support of the Motion; and it appearing that no other or further notice need be

provided; and it appearing that the relief requested in the Motion is in the best interests of the

Debtor, its estate, its creditors and other parties in interest; and after due deliberation thereon and

good cause appearing therefore, it is hereby:

FOUND, CONCLUDED AND DETERMINED THAT: 2                                2F




         A.       This Court has jurisdiction over the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334. Consideration of the Motion and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       The relief granted herein is in the best interests of the Debtor, its estate and

creditors, and other parties in interest.

         C.       Due, sufficient and adequate notice of the Motion and the Bidding Procedures

Hearing and the relief granted in this Bidding Procedures Order has been given in accordance

with the Order Shortening Notice and such notice is appropriate in light of the circumstances and

the nature of the relief requested, and no other or further notice thereof is required.


2
  Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
fact, when appropriate. See FED. R. BANKR. P. 7052.

                                                          2
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 39 of 156



       D.      The proposed Auction Notice is reasonably calculated to provide timely and

adequate notice to the Debtor’s creditors and those persons potentially interested in bidding on

the Campus, and no further notice is necessary or required upon service of the Auction Notice by

first-class mail postage prepaid or, if no mailing address is available, via electronic mail, upon (i)

the U.S. Trustee, (ii) counsel for the Committee, if one is appointed, (iii) all known creditors of

the Debtor, (iv) the Pre-Petition Lenders; (v) the Debtor’s post-petition secured lender,

SummitBridge National Investments VII LLC (the “DIP Lender”), (vi) all parties in interest who

have requested notice pursuant to Bankruptcy Rule 2002; (vii) the following taxing and

regulatory authorities: (a) the United States Attorney for the Southern District of New York, (b)

the Attorney General of the State of New York, not-for-profit office, (c) United States

Department of Education, (d) New York State Department of Education, (e) the IRS, (f) the NYS

Tax Dept., and (g) the Securities and Exchange Commission; (viii) all parties who are known to

assert a lien, claim, encumbrance or other interest on any portion of the Campus; and (ix) all

parties identified by the Debtor as potentially having an interest in acquiring some or all of the

Campus (collectively, the “Notice Parties”).

       E.      The Debtor has articulated good and sufficient reasons for this Court to grant the

relief requested in the Motion, including this Court’s (i) approval of the Bidding Procedures,

attached hereto as Exhibit 1, (ii) approval of the form of Purchase Agreement, (iii) approval to

pay any Stalking Horse Purchaser, if one is selected, a Termination Fee in the event that such

Stalking Horse Purchaser is not the Successful Bidder at an Auction, and (iv) approval of the

form and manner of service of the Auction Notice.

       F.      The Debtor has articulated good and sufficient reasons for, and the best interests

of the Debtor’s estate will be served by, this Court scheduling a Sale Hearing to consider



                                                  3
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                         Pg 40 of 156



whether to grant the remainder of the relief requested in the Motion, including approving and

authorizing the proposed Sale of the Campus, free and clear of any pledges, liens, security

interests, encumbrances, claims, charges, options and interests thereon, pursuant to the Purchase

Agreement, as modified to incorporate the terms of any Successful Bid.

       G.      The Termination Fee, to the extent payable under certain circumstances set forth

in any Stalking Horse Agreement, is (i) an actual and necessary cost and expense of preserving

the Debtor’s estate within the meaning of section 503(b) of the Bankruptcy Code, (ii) providing a

material benefit to the estate by enabling the Debtor to obtain a commitment from any Stalking

Horse Purchaser which will expend money, time and effort formulating and negotiating an offer

for the Campus, (iii) fair and reasonable when considering the potential amount of time, effort,

cost, and expense that any Stalking Horse Purchaser will likely incur in negotiating a Stalking

Horse Agreement, and (iv) necessary to induce the Stalking Horse Bidder to pursue the Sale.

       H.      Each Pre-Petition Lender (which for purposes of this paragraph H, includes

NRIDA) has requested and is entitled to adequate protection for its interests in the Campus in

connection with the relief described in the Motion.

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

       1.      The Motion is GRANTED, to the extent set forth herein.

       2.      All objections to entry of this Bidding Procedures Order or to the relief provided

herein and requested in the Motion that have been withdrawn, waived, resolved, or settled are

hereby denied and overruled in their entirety.




                                                 4
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                          Pg 41 of 156



       3.      The form of Purchase Agreement attached to the Motion as Exhibit B is hereby

approved as the Purchase Agreement for purposes of serving as the form which all bidders for

the Campus must follow.

       4.      The Debtor is authorized to enter into a Stalking Horse Agreement with a Stalking

Horse Purchaser, if one is identified prior to the Bid Deadline, and shall file notice of such

Stalking Horse Agreement with the Bankruptcy Court with notice to the Notice Parties and all

Potential Bidders.

                                    The Bidding Procedures

       5.      The Bidding Procedures, as set forth in Exhibit 1 hereto and incorporated herein

by reference, are hereby APPROVED in all respects and shall govern all bids and bid

proceedings relating to the Campus, and the Debtor is authorized to take any and all actions

necessary or appropriate to implement the Bidding Procedures.          The failure to specifically

include or reference any particular provision of the Bidding Procedures in this Bidding

Procedures Order shall not diminish or impair the effectiveness of such procedures, it being the

intent of this Court that the Bidding Procedures be authorized and approved in their entirety.

       6.      As further described in the Bidding Procedures, each Bid must be delivered on or

before November 18, 2019 at 5:00 p.m. (EST) (the “Bid Deadline”).

       7.      The Debtor is authorized to extend the deadlines set forth in this Bidding

Procedures Order and/or adjourn, continue or suspend the Auction and/or the Sale Hearing as it

may reasonable determine to be in the best interest of its estate, in consultation with the

Consultation Parties.




                                                5
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 42 of 156



                                          The Auction

       8.      The Auction, if necessary, shall commence at 10:00 a.m. (prevailing Eastern

Time) November 21, 2019 at [LOCATION TBD], or such other place and time as the Debtor

shall notify all Qualified Bidders and the Consultation Parties; provided, however, in the event

that no Qualified Bids are received by the Bid Deadline, then the Auction shall be cancelled, or if

the only Qualified Bid(s) is the Bid of any Stalking Horse Purchaser, then the Stalking Horse

Agreement shall be the Successful Bid for the Campus and the Debtor shall not be required to

conduct an Auction, and in such event the Debtor shall proceed with the approval of the Stalking

Horse Agreement with the Stalking Horse Purchaser as the Successful Bidder.

                                     The Termination Fee

       9.      The Debtor is authorized and directed to pay the Termination Fee, to the extent

incurred and solely in the event of the consummation of an Alternate Transaction for the

Campus, from the first proceeds of such transaction or as otherwise set forth in the Purchase

Agreement, without further order of the Court.

       10.     The terms of the Purchase Agreement and/or any Stalking Horse Agreement shall

govern (i) the conditions under which the bid of any Stalking Horse Purchaser is terminable and

(ii) the Termination Fee payable in the event of an Alternate Transaction for the Campus.

                                         Auction Notice

       11.     The Auction Notice substantially in the form attached to the Motion as Exhibit C

is hereby approved.

       12.     Not later than three (3) days after the entry of this Bidding Procedures Order, the

Debtor will cause a copy of this Bidding Procedures Order, the Bidding Procedures and the




                                                 6
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 43 of 156



Auction Notice, to be sent by first-class mail postage prepaid to the Notice Parties or, if no

mailing address is available, via electronic mail.

                                      Objections to Motion

       13.     Objections, if any, to the Sale Motion must be made in writing, must state with

particularity the reasons for the objection or response, and must be filed with the Clerk of the

Bankruptcy Court, with copies delivered to the Bankruptcy Court and received by the Chambers

of the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States

Bankruptcy Court, Southern District of New York, 300 Quarropas Street, White Plains, New

York 10601, must conform to the Bankruptcy Rules and the Local Rules of the Bankruptcy

Court, must set forth the name of the objecting party, the nature and basis of the objection and

the specific grounds therefore and must be served upon: (a) United States Trustee for Region 2,

201 Varick Street, Room 1006, New York, New York 10014, Attn: Susan Arbeit, Esq.; (b)

proposed counsel to the Debtor: Cullen and Dykman LLP, 100 Quentin Roosevelt Blvd., Garden

City, New York 11530, Attn: Matthew G. Roseman, Esq. and Elizabeth M. Aboulafia, Esq.; (c)

counsel to the Debtor’s material prepetition and post-petition secured lenders: (i) Drinker Biddle

& Reath LLP, 1177 Avenue of the Americas, 41st Floor, New York, New York 10036, Attn:

Michael Pompeo, Esq.; (ii) Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., One Financial

Center, Boston, Massachusetts 02111, Attn: P. Miyoko Sato, Esq. and Ian A. Hammel, Esq.; (iii)

Nolan Heller Kauffman LLP, 80 State Street, Albany, New York 12207, Attn: Madeline Kibrick

Kauffman, Esq.; (iv) DelBello Donnellan Weingarten Wise & Wiederkehr LLP, 1 N. Lexington

Avenue, #11, White Plains, New York 10601, Attn: Alfred Donnellan, Esq.; and (v) Kilpatrick

Townsend & Stockton LLP, 1100 Peachtree Street NE, Suite 2800, Atlanta, GA 30309-4528

and (d) counsel to the Committee, so as to be received no later than 4:00 p.m. (prevailing Eastern



                                                 7
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 44 of 156



Time) seven (7) days prior to the Sale Hearing (the “Sale Objection Deadline”), provided

any party that files a timely objection may supplement such objection not later than 2:00 p.m.

(prevailing Eastern Time) one (1) day prior to the Sale Hearing to address matters determined at

the Auction, if any.

                                        The Sale Hearing

       14.     The Sale Hearing shall be held before the Honorable Robert D. Drain, United

States Bankruptcy Judge, on _________, 2019 at __:00 _.m. (EST) at the United States

Bankruptcy Court for the Southern District of New York, 300 Quarropas Street, White Plains,

NY, 10601, at which time this Court shall consider (i) approval of the Sale of the Campus to a

Successful Bidder; (ii) the entry of the proposed Sale Order, substantially in the form attached to

the Motion as Exhibit D; (iii) any issues or objections that are timely interposed by any parties;

and (iv) such other or further relief as this Court may deem just or proper.

       15.     The Sale Hearing may be adjourned by the Court upon request of the Debtor, in

consultation with the Consultation Parties and the Stalking Horse Purchaser, if one is identified,

without further order of this Court, in which event a notice of adjournment will be filed with this

Court and served on all Qualified Bidders and Consultation Parties or by announcing such

adjournment on the record of the Sale Hearing.

                                      Additional Provisions

       16.     The Debtor is authorized and empowered to take such steps, incur and pay such

costs and expenses, and do such things as may be reasonably necessary to fulfill the requirements

established by this Bidding Procedures Order.

       17.     Nothing contained in this Bidding Procedures Order precludes any party in

interest from objecting to the Sale in accordance with the objection procedures set forth herein



                                                 8
19-23694-rdd      Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                        Pg 45 of 156



and no party shall be deemed to have consented to the Sale by virtue of not having objected to

the Motion.

       18.     The rights of each Pre-Petition Lender (which for purposes of this paragraph 18,

includes NRIDA) to adequate protection for its interests in the Campus or any portion thereof in

connection with the relief described in the Motion, to contest adequate protection claims made

by any other party, and its rights with respect to the allocation of any proceeds from any sale of

the Campus or any portion thereof, shall be and hereby are preserved.

       19.     The Debtor is hereby authorized and empowered to take such actions as may be

reasonably necessary to implement and effect the terms and requirements established by this

Bidding Procedures Order.

       20.     This Bidding Procedures Order shall constitute findings of fact and conclusions of

law and shall take effect immediately upon execution hereof.

       21.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7052,

9014 or otherwise, the terms and conditions of this Bidding Procedures Order shall be

immediately effective and enforceable upon its entry.

       22.     This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Bidding Procedures Order.


Dated:                     , 2019
      White Plains, New York

                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                9
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                    Pg 46 of 156



                                    Exhibit 1

                               Bidding Procedures
19-23694-rdd          Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04                Main Document
                                              Pg 47 of 156



             BIDDING PROCEDURES AND TERMS AND CONDITIONS OF SALE

        These bidding procedures (the “Bidding Procedures”) set forth the process by which The
College of New Rochelle, the debtor and debtor-in-possession herein (the “Debtor” or
the “Seller”) shall conduct a sale (the “Sale”) by auction (the “Auction”) of certain real property
consisting of an estimated 15.6 acre campus located at 29 Castle Place, 215 Liberty Avenue and
226 Liberty Avenue, New Rochelle, New York 10805 (the “Campus”), in whole or in Lots (as
hereinafter defined), free and clear of liens, claims and encumbrances.

       On [●], 2019, the United States Bankruptcy Court for the Southern District of New York
(the “Court”) authorized the Seller to determine the highest and otherwise best offer(s) for the
Campus through the process and procedures set forth below.

       The Court presides over the Seller’s chapter 11 bankruptcy case (the “Chapter 11 Case”)
captioned In re College of New Rochelle, Ch. 11 Case No. 19-23694 (Bankr. S.D.N.Y.).

        On [●], 2019, the Court entered an order (the “Bidding Procedures Order”) granting the
Seller’s motion (the “Bidding Procedures Motion”) 1 insofar as it sought approval of the Bidding
                                                           0F




Procedures and the availability of Bid Protections (as hereinafter defined) to be offered in
connection with a potential Stalking Horse Purchaser (as hereinafter defined). The Bidding
Procedures Order and the order approving the Sale are referred to herein, collectively, as
the “Sale Orders.”

        As referenced in the Bidding Procedures Motion, the Seller has been in active
negotiations with numerous prospective buyers that may submit, or already have submitted,
letters of intent and/or indications of interest to become a stalking horse purchaser (a “Stalking
Horse Purchaser”) for some or all of the Campus (collectively, the “Prospective Purchasers”).

I.         PROPERTY TO BE SOLD

        The Bidding Procedures Motion contemplates one or a combination of multiple offers to
purchase the Campus, in whole or in lots. A party may participate in the bidding process by
submitting a Bid (as defined below) for the entire Campus or for smaller subsets of the Campus
(as described in more detail below, the “Lots”).

        Subject to the terms of the Sale Orders, and with all rights of the Consultation Parties
reserved, all of the Seller’s right, title and interest in and to the Campus shall be sold free and
clear of any pledges, liens, security interests, encumbrances, claims, charges, options and
interests thereon (collectively, the “Liens”), with such Liens to attach to the proceeds of the
Sale(s) with the same validity and priority as such Liens applied against the Campus or the Lots,
except as otherwise specifically provided in a Stalking Horse Agreement (as defined below) or a
Modified Asset Purchase Agreement (as defined below) submitted by a Successful Bidder (as
defined below) (including any exhibits or schedules thereto) and consented to by the Secured
Parties (as defined below) and reflected in the Sale Orders.

1
     Capitalized terms used but not defined herein have the meaning ascribed to them in the Bidding Procedures
     Motion.
19-23694-rdd        Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 48 of 156



II.    THE CONSULTATION PARTIES

       The Seller will consult (i) Citizens Bank, N.A.; (ii) UMB Bank, National Association, as
Bond Trustee of the City of New Rochelle Industrial Development Agency Civic Facility
Revenue Bonds Series 1999; (iii) KeyBank National Association; (iv) DASNY; and (v) The
Carney Family Charitable Trust Foundation; (vi) SummitBridge National Investments VII LLC
(each a “Secured Party” and collectively, the “Secured Parties”), any official committee of
unsecured creditors appointed to represent unsecured creditors in the Chapter 11 Case pursuant
to Bankruptcy Code Section 1102 (the “Committee”), and each of their respective counsel and
advisors (each, a “Consultation Party” and collectively, the “Consultation Parties”) as provided
in the Bidding Procedures; provided, however, that the Seller shall not be required to consult
with any Consultation Party during the Auction process to the extent such Consultation Party has
submitted a Bid (as defined below) or has had a Bid submitted on its behalf for so long as such
Bid remains open, if the Seller determines, in its reasonable business judgment, that consulting
with such Consultation Party regarding any issue, selection or determination would be likely to
have a chilling effect on potential bidding or otherwise be contrary to the goal of maximizing
value for the Seller’s estate from the sale process; provided, further, however, that the
Committee shall not independently communicate with any Prospective Purchaser, Potential
Bidder (as defined below), or Bidder (as defined below), in each case, without the prior written
consent of Seller.

        To the extent the Bidding Procedures require the Seller to consult with any Consultation
Party in connection with making a determination or taking an action, or in connection with any
other matter related to the Bidding Procedures or the Auction, the Seller will do so in a regular
and timely manner prior to making such determination or taking such action.

         Subject to the terms of any Orders entered in the Chapter 11 Case, after consultation with
the Consultation Parties, and with all rights of the Consultation Parties to seek or oppose any
relief in the Chapter 11 Case reserved, the Seller shall have the right and obligation to make all
decisions regarding Bids and the Auction as provided herein as it determines to be in the best
interest of its estate.

III.   BIDDING PROCESS

       A.      Overview

      The Seller and its advisors will, subject to the other provisions of these Bidding
Procedures, in consultation with the Consultation Parties:

               1.      coordinate the efforts of Potential Bidders (as defined below) in
                       conducting their due diligence investigations;

               2.      receive offers from Bidders (as defined below);

               3.      determine whether any person is a Qualified Bidder (as defined below);
                       and




                                                2
19-23694-rdd         Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04                   Main Document
                                            Pg 49 of 156



                4.       conduct the Auction and further negotiate any offers made to purchase the
                         Campus, either as a whole or in Lots.

        B.      Key Dates For Potential Competing Bidders

        The Bidding Procedures provide interested parties with the opportunity to qualify for and
participate in the Auction to be conducted by the Seller and to submit competing bids for the
Campus, either as a whole or in Lots. The Seller will assist Potential Bidders in conducting their
respective due diligence investigations and may accept Bids until November 18, 2019 at 5:00
p.m. (prevailing Eastern Time) (the “Bid Deadline”).

        The key dates for the Sale process are as follows: 2     1F




                                                           Bid Deadline: Due date to submit a Qualified
November 18, 2019 at 5:00 p.m. EST                         Bid and Good Faith Deposit (each as defined
                                                           below)

November 21, 2019 at 10:00 a.m. EST                        Auction: To be held at [LOCATION TBD]

November 25, 2019, or as soon thereafter as is Sale Hearing: To be held at the United States
convenient for the Court                       Bankruptcy Court for the Southern District of
                                               New York, 300 Quarropas Street, Room 248,
                                               White Plains, NY 10601

        C.      Access to Diligence Materials

        To participate in the bidding process either as a Stalking Horse Purchaser or to effectuate
an alternate sale transaction for all or a portion of the Campus (an “Alternate Transaction”) and
to receive access to due diligence materials (the “Diligence Materials”), a party must submit to
the Seller an executed confidentiality agreement in substantially the same form as that which was
previously circulated to Prospective Purchasers, and otherwise in form and substance satisfactory
to the Seller (a “Confidentiality Agreement”).

        A party who executes such a Confidentiality Agreement for access to Diligence Materials
shall be a “Potential Bidder.” The Seller will afford any Potential Bidder the time and
opportunity to conduct reasonable due diligence in accordance with a diligence protocol
determined by the Seller and its advisors; provided, however, that the Seller shall not be
obligated to furnish any due diligence information after the Bid Deadline to any party that has
not submitted a Qualified Bid (as defined below) on or before the Bid Deadline and may, in


 2
  These dates are subject to extension or adjournment as provided for herein and in consultation with the
 Consultation Parties. The schedule set forth above may be delayed and the qualification of bids may be relaxed
 in the event that the Seller, in consultation with the Consultation Parties, determines that additional time
 or adjustment to qualifications will likely result in greater overall value for the Seller’s estate based on
 an expression(s) of interest or bid(s) received from an identified party which the Seller, in
 consultation with the Consultation Parties, believes could be a Qualified Bid (as hereinafter defined).




                                                       3
19-23694-rdd        Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 50 of 156



consultation with the Consultation Parties, limit the amount of further due diligence available to
Qualified Bidders after the Bid Deadline.

       Neither the Seller nor its representatives shall be obligated to furnish information of any
kind whatsoever to any person that is not determined to be a Potential Bidder.

       All due diligence requests must be directed to the Seller’s real estate advisors, B6 Real
Estate Advisors, Attention: Jamie Cote (jcote@b6realestate.com) and Jeff Hubbard
(jhubbard@b6realestate).

       D.      Due Diligence from Bidders

       Each Potential Bidder and each Bidder shall comply with all reasonable requests for
additional information and due diligence access by the Seller or its advisors regarding such
Potential Bidder or Bidder, as applicable, and its contemplated transaction. Failure by a
Potential Bidder or Bidder (other than any Stalking Horse Purchaser) to comply with requests for
additional information and due diligence access may be a basis for the Seller to determine that
such Bidder is not a Qualified Bidder.

IV.    AUCTION QUALIFICATION PROCESS

       A.      Qualifying Bids

       To be eligible to participate in the Auction, each offer, solicitation or proposal (each,
a “Bid”), and each party submitting such a Bid (other than any party designated as a Stalking
Horse Purchaser) (each, a “Bidder”), must be reasonably determined by the Seller, in
consultation with the Consultation Parties, to satisfy each of the following conditions:

               1.      Good Faith Deposit: Each Bid must be accompanied by a cash deposit,
                       paid by wire transfer of immediately available funds or a certified check,
                       in the amount of five percent (5%) of the purchase price contained in the
                       Modified Asset Purchase Agreement (as defined below), which deposit
                       shall be held in an escrow account to be identified and established by the
                       Seller (the “Good Faith Deposit”). In addition, if a Stalking Horse
                       Purchaser is selected, each Potential Bidder must also supplement its
                       Good Faith Deposit by an additional one (1%) percent of the purchase
                       price contained in the Modified Asset Purchase Agreement with the Seller
                       in the form of a certified check or wire transfer before the Auction.

               2.      Higher and Better Terms: In connection with any Bid for the Campus,
                       either in whole or for the Lots, such Bid must be on terms that the Seller,
                       in its business judgment and after consulting with the Consultation Parties,
                       determines is higher and better for the Seller on a cash (or cash equivalent)
                       basis than the terms of any stalking horse asset purchase agreement
                       (including all exhibits, schedules and ancillary agreements related thereto,
                       and as amended and in effect, a “Stalking Horse Agreement”). In the
                       absence of a Stalking Horse Agreement for the Campus, the Seller, in
                       consultation with the Consultation Parties, shall determine which Bid(s)


                                                 4
19-23694-rdd    Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                     Pg 51 of 156



                   are the highest and best Bids for the Campus, either in whole or for the
                   Lots.

           3.      Executed Agreement: Each Bid must be based on the form asset purchase
                   agreement attached hereto (the “Form APA”) or, if applicable, any
                   Stalking Horse Agreement for the Campus, and such Bid must include
                   binding, executed, irrevocable transaction documents, signed by an
                   authorized representative of such Bidder, pursuant to which the Bidder
                   proposes to effectuate an Alternate Transaction (a “Modified Asset
                   Purchase Agreement”). A Bid must also include a copy of the Modified
                   Asset Purchase Agreement (including all exhibits thereto) marked against
                   the Form APA or, if applicable, Stalking Horse Agreement, to show all
                   changes requested by the Bidder (including those related to purchase price
                   and to remove any Bid Protections that apply only to a Stalking Horse
                   Purchaser, such as the expense reimbursement and break-up fee provisions
                   contained in any Stalking Horse Agreement, which terms shall not be in
                   any Modified Asset Purchase Agreement). Both the Modified Asset
                   Purchase Agreement and the marked copy thereof must be provided in
                   both Microsoft Word and PDF format.

           4.      Scope of Bid / Lots: A Bid must be for the entire Campus or for one or
                   more of the following Lots:

                          (a)    The 9.32 acre parcel located at 29 Castle Place (Parcel No.
                                 2-423-0001) (the “Castle Parcel”);

                          (b)    The 4.57 acre parcel located at 215 Liberty Avenue (Parcel
                                 No. 2-452-0001 (the “Wellness Center Parcel”);

                          (c)    The 1.72 acre parcel located at 226 Liberty Avenue (Parcel
                                 No. 2-456-013 (the “Liberty Parcel”).

           5.      Minimum Bid: Except in connection with any Bid for one or more (but
                   not all) of the Lots, a Bid must have a purchase price that exceeds the
                   purchase price in any Stalking Horse Purchase Agreement by at least the
                   amount of the Bid Protections and Minimum Overbid Amount (each as
                   hereinafter defined).

           6.      Corporate Authority: A Bid must include written evidence reasonably
                   acceptable to the Seller demonstrating appropriate corporate authorization
                   to consummate the proposed Alternate Transaction; provided that, if the
                   Bidder is an entity specially formed for the purpose of effectuating the
                   Alternate Transaction then the Bidder must furnish written evidence
                   reasonably acceptable to the Seller of the approval of the Alternate
                   Transaction by the equity holder(s) of such Bidder.

           7.      Disclosure of Identity of Bidder: A Bid must fully disclose the identity of
                   each entity and principal that will be bidding for or purchasing the


                                            5
19-23694-rdd    Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                     Pg 52 of 156



                   Campus or any Lot(s), including any equity holders in the case of a Bidder
                   which is an entity specially formed for the purpose of effectuating the
                   contemplated transaction, or otherwise participating in connection with
                   such Bid, and the complete terms of any such participation. A Bid must
                   also fully disclose any connections or agreements with the Seller, any
                   Stalking Horse Purchaser or any other known, potential, prospective
                   Bidder or Qualified Bidder, and/or any officer or trustee of the Seller.

           8.      Proof of Financial Ability to Perform: A Bid must include detailed,
                   written evidence that the Seller and its advisors may conclude, in
                   consultation with the Consultation Parties, demonstrates that the Bidder
                   has and will continue to have the necessary financial ability to close the
                   Alternate Transaction. Such information must include, inter alia, the
                   following:

                          (a)     contact names and numbers for verification of financing
                                  sources;

                          (b)     evidence of the Bidder’s internal resources and proof of
                                  funding commitments in an aggregate amount equal to the
                                  cash portion of such Bid as are needed to close the
                                  Alternate Transaction;

                          (c)     the Bidder’s current financial statements (audited if they
                                  exist) or other similar financial information reasonably
                                  acceptable to the Seller;

                          (d)     a description of the Bidder’s pro forma capital structure;
                                  and

                          (e)     any such other form of financial disclosure or credit-quality
                                  support information or enhancement reasonably acceptable
                                  to the Seller, in consultation with the Consultation Parties,
                                  demonstrating that such Bidder has the ability to close the
                                  Alternate Transaction.

           9.      Contact Information and Affiliates: A Bid must provide the identity and
                   contact information for the Bidder and full disclosure of any affiliates of
                   the Bidder.

           10.     Contingencies: Each Bid (a) may not contain representations and
                   warranties, covenants, or termination rights of any kind except and solely
                   to the extent expressly set forth in any Stalking Horse Agreement, and
                   (b) may not be conditioned on (i) obtaining financing, (ii) any internal
                   approvals or credit committee approvals, or (iii) the outcome or review of
                   due diligence.




                                            6
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                    Pg 53 of 156



           11.    Irrevocable: Each Bid must be irrevocable until the earlier of (i) ninety
                  (90) days following entry of the final Sale Order, (ii) closing of th e
                  S al e with the Successful Bidder(s), or (iii) the date the Bid is otherwise
                  rejected under these Bidding Procedures.

           12.    Compliance with Diligence Requests: The Bidder submitting the Bid
                  must have complied with reasonable requests for additional information
                  and due diligence access from the Seller to the reasonable satisfaction of
                  the Seller, in consultation with the Consultation Parties.

           13.    As-Is, Where-Is: Each Bid must include a written acknowledgement and
                  representation that the Bidder: (i) has had an opportunity to conduct any
                  and all due diligence regarding the Campus or applicable Lot(s) prior to
                  making its offer; (ii) has relied solely upon its own independent review,
                  investigation, and/or inspection of any documents and/or the Campus or
                  applicable Lot(s) in making its Bid; and (iii) did not rely upon any written
                  or oral statements, representations, promises, warranties, or guaranties
                  whatsoever, whether express, implied by operation of law, or otherwise,
                  regarding the Campus or applicable Lot(s) or the completeness of any
                  information provided in connection therewith or the Auction, except as
                  expressly stated in any applicable Stalking Horse Agreement.

           14.    Termination Fees: The Bid (other than a Bid pursuant to (a) a Stalking
                  Horse Agreement or (b) the written agreement of Seller after consultation
                  with the Consultation Parties) must not entitle the Bidder to any break-up
                  fee, termination fee, expense reimbursement or similar type of payment or
                  reimbursement and, by submitting the Bid, the Bidder waives the right to
                  pursue a substantial contribution claim under 11 U.S.C. § 503 related in
                  any way to the submission of its Bid or participation in any Auction.

           15.    Adherence to Bid Procedures: By submitting its Bid, each Bidder is
                  agreeing to abide by and honor the terms of these Bidding Procedures and
                  agrees not to submit a Bid or seek to reopen the Auction after conclusion
                  of the Auction.

           16.    No Late Bids: Unless otherwise ordered by the Court, the Seller shall not
                  consider any Bids submitted after the conclusion of the Auction, and any
                  and all such bids shall be deemed untimely and shall under no
                  circumstances constitute a Qualified Bid.

           17.    Bid Notice: The following parties (the “Bid Notice Parties”) must receive
                  a Bid in writing, on or before the Bid Deadline:




                                           7
19-23694-rdd       Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04      Main Document
                                        Pg 54 of 156



                     Debtor                           Proposed Counsel to the Debtor
 College of New Rochelle                        Cullen and Dykman LLP
 29 Castle Place                                100 Quentin Roosevelt Blvd.
 New Rochelle, NY 10805                         Garden City, NY 11530
 Attn: Bert Weil and Mark                       Attn: Matthew G. Roseman Esq.
 Podgainy                                             Elizabeth M. Aboulafia, Esq.
                                                mroseman@cullenanddykman.com
 With a copy to:                                eaboulafia@cullenanddykman.com

 Getzler Henrich
 295 Madison Avenue, 20th Floor
 New York, NY 10017
 Attn: Bert Weil and Mark Podgainy
 Office of the United States Trustee            Proposed Real Estate Advisor to the Debtor
 United States Trustee for Region 2             A&G Realty Partners, LLC
 201 Varick Street, Room 1006, New York, New    445 Broadhollow Road, Suite 410
 York 10014                                     Melville, New York 11747
 Attn: Susan Arbeit, Esq.                       Attn: Emilio Amendola
 Susan.arbeit@usdoj.gov                         emilio@agrealtypartners.com

                                                and

                                                B6 Real Estate Advisors
                                                1040 Avenue of the Americas
                                                8th Floor
                                                New York, New York 10018
                                                Attn: Jeffrey L. Hubbard
                                                jhubbard@b6realestate.com
                                                jcote@b6realestate.com
 Series 1999 Bond Trustee                        Counsel to the Series 1999 Bond Trustee

UMB Bank, N.A.                                  Mintz, Levin, Cohn, Ferris, Glovsky and
120 South Sixth Street #1400                    Popeo, P.C.
Minneapolis, MN 55402                           One Financial Center
Attn: Gordon Gendler                            Boston, Massachusetts 02111
Gordon.Gendler@umb.com                          Attn: P. Miyoko Sato, Esq.
                                                Ian A. Hammel, Esq.
                                                Msato@mintz.com
                                                ihammel@mintz.com




                                            8
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 55 of 156



                     DASNY                                         Citizens Bank, N.A.

 DASNY                                               Citizens Bank, N.A.
 515 Broadway                                        1000 Lafayette Boulevard, Mailstop CB0620
 Albany, NY 12207                                    Bridgeport, CT 06604
  Attn: Kurt Schwab                                  Attn: David A. Burger

       Counsel to Citizens Bank, N.A.                        KeyBank, National Association

  Drinker Biddle & Reath LLP                         KeyBank National Association
  1177 Avenue of the Americas, 41st Fl               731 Chestnut Street
  New York, NY 10036                                 Emmaus, Pennsylvania 18049
  Michael.pompeo@dbr.com                             Attn: Robert Krupka, Vice President


  Counsel to KeyBank, National Association               The Carney Family Charitable Trust
                                                                    Foundation
 Nolan Heller Kauffman LLP                           Patrick Carney
 80 State Street                                     Chairman and CEO
 Albany, New York 12207                              Claremont Companies
 Attn: Madeline Kibrick Kauffman, Esq.               One Lakeshore Center
 mkauffman@nhkllp.com                                Bridgewater, MA 02324

   Counsel to The Carney Family Charitable Counsel to Summit National Investments VII
                Trust Foundation                                 LLC
 DelBello Donnellan Weingarten Wise & Kilpatrick Townsend & Stockton LLP
 Wiederkehr LLP                            1100 Peachtree Street NE, Suite 2800
 1 N. Lexington Ave, #11                   Atlanta, GA 30309-4528
 White Plains, NY 10601                    Attn: Paul Rosenblatt, Esq.
 Attn: Alfred Donnellan, Esq.              prosenblatt@kilpatricktownsend.com
 aed@ddw-law.com

        A Bid received from a Bidder before the Bid Deadline that meets all of the above
requirements for the entire Campus and/or applicable Lot(s) shall constitute a “Qualified Bid”
and such Bidder shall constitute a “Qualified Bidder”; provided that if the Seller receives a Bid
prior to the Bid Deadline that is not a Qualified Bid, the Seller may, in consultation with the
Consultation Parties, provide the Bidder with the opportunity to remedy any deficiencies prior to
the Auction; provided, further, that, for the avoidance of doubt, if any Qualified Bidder fails to
comply with reasonable requests for additional information and due diligence access from the
Seller to its satisfaction, the Seller, in consultation with the Consultation Parties, may disqualify
any Qualified Bidder and Qualified Bid, in the Seller’s discretion, and such Bidder shall not be
entitled to attend or participate in the Auction.

       Any amendments, supplements or other modifications to any Bids (including pursuant to
this paragraph) shall be delivered to the Bid Notice Parties. All Qualified Bids will be



                                                 9
19-23694-rdd        Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 56 of 156



considered, but the Seller reserves the right to reject any or all Bids, in consultation with the
Consultation Parties. However, Bids that are unconditional and contemplate sales that may be
consummated on or soon after the Sale Hearing are preferred. Additionally, notwithstanding
anything herein to the contrary, any Stalking Horse Agreement submitted by a Stalking Horse
Purchaser shall be deemed a Qualified Bid, and any Stalking Horse Purchaser shall be deemed a
Qualified Bidder. The Seller will, after consultation with the Consultation Parties, inform
counsel to the Consultation Parties, counsel to the Stalking Horse Purchaser, and any Qualified
Bidders whether the Seller considers any Bid to be a Qualified Bid as soon as practicable but in
no event later than one (1) day before the Auction.

         Each Qualified Bidder, by submitting a Bid, shall be deemed to acknowledge and agree
that it is not relying upon any written or oral statements, representations, promises, warranties or
guarantees of any kind whether expressed or implied, by operation of law or otherwise, made by
any person or party, including the Seller and its agents and representatives (other than as may be
set forth in a definitive agreement executed by the Seller), regarding the Seller, any of the
Campus, the Auction, these Bidding Procedures or any information provided in connection
therewith.

        Without the consent of the Seller, after consultation with the Consultation Parties, a
Qualified Bidder may not amend, modify or withdraw its Bid, except for proposed amendments
to increase the amount or otherwise improve the terms of the Bid, during the period that such Bid
is required to remain irrevocable and binding.

V.     AUCTION

       A.      Auction

        If multiple Qualified Bids (including any Stalking Horse Agreement) with respect to the
entire Campus and/or the Lot(s) are submitted by the Bid Deadline, the Seller will conduct the
Auction to determine the highest and otherwise best Qualified Bid with respect to such Campus,
either as a whole or in Lots.

       B.      Assessment Criteria

        The Seller’s determination of the highest and otherwise best Qualified Bid with respect to
the entire Campus and/or the Lot(s) will take into account any factors the Seller, in consultation
with the Consultation Parties, reasonably deems relevant to the value of the Qualified Bid to the
estate and may include, but are not limited to, the following:

               1.      the amount and nature of the consideration;

               2.      the type and nature of any modifications to the Form APA or Stalking
                       Horse Agreement, as applicable, requested by each Bidder in such
                       Bidder’s Modified Asset Purchase Agreement;

               3.      the extent to which such modifications are likely to delay closing of the
                       sale of the entire Campus and/or Lot(s) and the cost to the Seller of such
                       modifications or delay;


                                                10
19-23694-rdd        Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                           Pg 57 of 156



               4.      whether the Bid may involve payment of consideration over time or
                       otherwise impact the tax exempt nature of bonds that are issued and
                       outstanding by the Seller;

               5.      the likelihood of the Bidder’s ability to close a transaction and the timing
                       thereof, including the ability to obtain, or waive, as applicable, regulatory
                       and Court approvals;

               6.      the net benefit to the Seller’s estate (collectively, the “Bid Assessment
                       Criteria”).

       C.      Cancellation of the Auction

        If multiple Qualified Bids for the entire Campus and/or Qualified Bids for Lot(s) have not
been timely received, then the Auction will be cancelled. If the only Qualified Bid is the Bid of
the Stalking Horse Purchaser, then the Stalking Horse Agreement shall be the Successful Bid for
those portions of the Campus described in its Bid, and the Stalking Horse Purchaser shall be the
Successful Bidder.

VI.    PROCEDURES FOR THE AUCTION

       If multiple Qualified Bids for the entire Campus and/or Lot(s) have been timely received
by the Bid Deadline, then the Seller may, after consulting the Consultation Parties, commence
the Auction on November 21, 2019 at 10:00 a.m. (prevailing Eastern Time) at [LOCATION
TBD], or such other place and time as the Seller shall notify all Qualified Bidders and the
Consultation Parties.

       The Auction will be conducted according to the following procedures:

       A.      Participation

        Only the Seller, the Consultation Parties, any Stalking Horse Purchaser and any other
Qualified Bidder, in each case, along with their respective representatives and counsel, may
attend the Auction (such attendance to be in person) and only the Stalking Horse Purchaser and
any such other Qualified Bidders will be entitled to make any Bids at the Auction.

       B.      The Seller Shall Conduct the Auction

        The Seller and its advisors shall direct and preside over the Auction, and the Auction
shall be transcribed. The Seller (in consultation with the Consultation Parties) may conduct the
Auction and may augment or modify the procedures described herein in any manner it
reasonably determines will result in the highest and otherwise best Qualified Bid(s), including,
without limitation, by establishing rules at any Auction that include, without limitation, a single
or multiple rounds of bulk and/or Lot bidding, the combination of Lots for purposes of bidding,
the use of sealed bidding, open outcry, or any other form of Bid submission (including in
connection with any bulk or Lot bidding). The Seller will consult in good faith with the
Consultation Parties throughout the Auction process to the extent reasonably practicable. Any
rules developed by the Seller will provide that each Qualified Bidder will be permitted what the


                                                11
19-23694-rdd       Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                        Pg 58 of 156



Seller determines to be an appropriate amount of time to respond to the previous bid at the
Auction.

       C.     Auction Baseline Bids

        Prior to commencement of the Auction, the Seller may provide each Qualified Bidder
participating in the Auction with a copy of the Modified Asset Purchase Agreement(s) that are
the highest and otherwise best Qualified Bid for the Campus and/or applicable Lot(s) as
determined by the Seller, in consultation with the Consultation Parties (such highest and
otherwise best Qualified Bid(s), the “Auction Baseline Bid”). In addition, at the start of the
Auction, the Seller may describe the terms of the Auction Baseline Bids.

       D.     Anti-Collusion Representations

       Each Qualified Bidder participating in the Auction must confirm that it (1) has not
engaged in any collusion with respect to the bidding or Sale, (2) has reviewed, understands and
accepts the Bidding Procedures and (3) has consented to the core jurisdiction of the Court.

       E.     Terms of Overbids

       The Seller will accept Overbids, as further described below. An “Overbid” is any bid
made at the Auction subsequent to the Seller’s announcement of the Auction Baseline Bid. To
submit an Overbid for purposes of this Auction, a Bidder must comply with the following
conditions:

              1.      Initial Overbid: The initial Overbid after and above the Auction Baseline
                      Bid (the “Initial Overbid”) shall be in an amount of not less than $250,000
                      in excess of the Auction Baseline Bid plus the amount of any Bid
                      Protections.

              2.      Minimum Overbid Increments: Any Overbid after and above the Initial
                      Overbid shall be made in increments (the “Minimum Overbid Increment”)
                      valued at not less than $500,000, in cash or in cash equivalents or, once
                      the cash (or cash equivalent) amount of such Overbid exceeds the cash (or
                      cash equivalent) amount of the next highest Bid, other forms of
                      consideration acceptable to the Seller in consultation with the Consultation
                      Parties. The Seller, in consultation with the Consultation Parties, reserves
                      the right to modify the Minimum Overbid Increment during the Auction.

              3.      Remaining Terms Are the Same as for Qualified Bids: Except as modified
                      herein, an Overbid at the Auction must comply with the conditions for a
                      Qualified Bid set forth above, provided, however, that the Bid Deadline
                      shall not apply. Any Overbid must include, in addition to the amount and
                      the form of consideration of the Overbid, a description of all changes
                      requested by the Bidder to any Stalking Horse Agreement or Modified
                      Asset Purchase Agreement, as the case may be, in connection therewith.
                      Any Overbid must remain open and binding on the Bidder as provided
                      herein.


                                               12
19-23694-rdd        Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 59 of 156



       At the Seller’s discretion, in consultation with the Consultation Parties, to the extent not
previously provided, a Bidder submitting an Overbid at the Auction must submit, as part of its
Overbid, written evidence (in the form of financial disclosure or credit-quality support
information or enhancement reasonably acceptable to the Seller), reasonably demonstrating such
Bidder’s ability to close the Alternate Transaction proposed by such Overbid.

       F.      Other Procedures

               1.      Jurisdiction of the Court: All Qualified Bidders (including the Stalking
                       Horse Purchaser) at the Auction shall be deemed to have consented to the
                       core jurisdiction of the Court and waive any right to a jury trial in
                       connection with any disputes relating to the marketing process, the
                       determination of what constitutes a Qualified Bid and the procedures used
                       to make that determination, the Auction, and the construction and
                       enforcement of the Qualified Bidder’s fully executed sale and transaction
                       documents, as applicable.

               2.      Additional Bids; Modifications: All Qualified Bidders, including any
                       Stalking Horse Purchaser, shall have the right to submit additional Bids
                       and make additional modifications to any Stalking Horse Agreement or
                       Modified Asset Purchase Agreement at the Auction, as applicable,
                       provided that any such modifications to such Stalking Horse Agreement or
                       Modified Asset Purchase Agreement on an aggregate basis and viewed in
                       whole, shall not, in the Seller’s business judgment, in consultation with the
                       Consultation Parties, be less favorable to the Seller than the terms of such
                       original agreement.

               3.      Subsequent Bids: Each Qualified Bidder must submit a subsequent Bid
                       that satisfies the Minimum Overbid Increment in each round of bidding in
                       order to continue participating in the Auction. Unless approved by the
                       Seller, in consultation with the Consultation Parties, Qualified Bidders
                       shall not be allowed to skip rounds of bidding for the entire Campus
                       and/or applicable Lot(s) once they participate in the Auction for the entire
                       Campus and/or applicable Lot(s).

               4.      Continuance/Adjournment of Auction: Subject to the deadlines set forth
                       herein, the Seller reserves the right, in its reasonable business judgment, in
                       consultation with the Consultation Parties, to make one or more
                       continuances of the Auction to, among other things: facilitate discussions
                       between the Seller and individual Qualified Bidders, allow individual
                       Qualified Bidders to consider how they wish to proceed, modify or
                       supplement any or all of the Auction procedures or rules, or give Qualified
                       Bidders the opportunity to provide the Seller with such additional
                       evidence as the Seller, in its reasonable business judgment, in consultation
                       with the Consultation Parties may require, that the Qualified Bidder has
                       sufficient internal resources, or has received sufficient funding



                                                13
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 60 of 156



                       commitments, to consummate the proposed Alternate Transaction at the
                       prevailing Overbid amount.

       G.      Additional Procedures

        The Seller (after consulting with the Consultation Parties) may announce at the Auction
other or additional procedural rules for conducting the Auction or may modify the rules specified
in these Bidding Procedures in any manner the Seller reasonably determines will result in the
highest and otherwise best Qualified Bid(s). Any Auction rules adopted by the Seller that would
modify any of the terms of any Stalking Horse Agreement or the rights of the Stalking Horse
Purchaser to Bid Protections (as may be consensually modified at the Auction) requires the
consent of the Stalking Horse Purchaser.

       H.      Sale Is As Is/Where Is

       Except as otherwise may be provided in any Stalking Horse Agreement, any Modified
Asset Purchase Agreement, or any order by the Court approving any Sale as contemplated
hereunder, the property sold pursuant to the Bidding Procedures, whether as an entire Campus or
in one or more Lots, shall be conveyed at the closing of the purchase and sale in its then-present
condition, “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED.”

       I.      Closing the Auction

        The Auction will continue until the Seller selects, after consulting with the Consultation
Parties, the Bid(s) that represent the highest and otherwise best offer(s) for the entire Campus
and/or Lot(s) (a “Successful Bid,” and the Bidder(s) submitting such Successful Bid(s),
a “Successful Bidder”). The Successful Bidder(s) shall have the rights and responsibilities of the
purchaser as set forth in the Stalking Horse Agreement or Modified Asset Purchase Agreement.
In selecting each Successful Bid, the Seller, in consultation with the Consultation Parties, will
consider the Bid Assessment Criteria.

       The Seller will announce that the Auction is closed upon receipt of fully executed sale
and transaction documents memorializing the terms of the Successful Bid(s) from the Successful
Bidder(s). Within one (1) business day after the conclusion of the Auction, each Successful
Bidder(s) shall supplement its Good Faith Deposit by wire transfer or other immediately
available funds so that, to the extent necessary, such Good Faith Deposit equals five (5%)
percent of the Successful Bid(s) plus the amount required for the payment of Bid Protections, if
any.

       The Seller shall not consider any Bids submitted after the conclusion of the Auction.

       J.      Backup Bidder

         Notwithstanding anything in the Bidding Procedures to the contrary, if an Auction is
conducted, the Qualified Bidder with the next highest and otherwise best Bid at the Auction with
respect to the entire Campus and/or one or more Lot(s), as applicable, as determined by the
Seller, in the exercise of its business judgment and after consulting with the Consultation Parties,


                                                14
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 61 of 156



will be designated as a backup bidder (a “Backup Bidder”). A Backup Bidder shall be required
to keep its last submitted Bid (the “Backup Bid”) open and irrevocable until the earlier of (i)
ninety (90) days following entry of the final Sale Order, and (ii) closing of t he S al e.

        Following the Sale Hearing, if a Successful Bidder fails to consummate the purchase of
the entire Campus and/or one or more Lot(s), as applicable, the Seller, in consultation with the
Consultation Parties, may deem the Backup Bidder for such property to have the new Successful
Bid, and the Seller will be authorized, without further order of the Court, to consummate the
transaction with such Backup Bidder at the price of its last bid. Such Backup Bidder will be
deemed to be the Successful Bidder and the Seller will be authorized, but not directed, to
effectuate a sale to such Backup Bidder subject to the terms of the Backup Bid without further
order of the Court. All Qualified Bids (other than the Successful Bid and the Backup Bid) shall
be deemed rejected by the Seller on and as of the date that the Court approves the Successful
Bid. The Seller, on its behalf and on behalf of each of its estate, specifically reserves the right to
seek all available damages, including specific performance, from any defaulting Successful
Bidder (including any Backup Bidder designated as a Successful Bidder) in accordance with the
terms of the Bidding Procedures.

       For the avoidance of doubt, in the event that there is a Successful Bidder (other than a
Stalking Horse Purchaser) with respect to the entire Campus and/or one or more Lot(s), as
applicable, and the Stalking Horse Purchaser is the Backup Bidder, the Stalking Horse Purchaser
will be deemed to be the Backup Bidder at the price of its last overbid with respect to such
property and will be subject to the terms contained in the immediately preceding paragraph.

VII.   BID PROTECTIONS

        Pursuant to the Bidding Procedures Order, each Stalking Horse Purchaser is entitled to a
breakup fee in an amount equal to two (2%) percent of the purchase price set forth in any
Stalking Horse Purchase Agreement (the “Bid Protections”) as further set forth in, and in
accordance with the terms of, any Stalking Horse Agreement and the Bidding Procedures Order.
In the event that there is more than one Successful Bid, the Bid Protections will be calculated and
allocated on a pro rata basis.

       Pursuant to the Bidding Procedures Order, except for any Stalking Horse Purchaser, no
other party submitting an offer or Bid or a Qualified Bid shall be entitled to any expense
reimbursement, breakup fee, termination or similar fee or payment unless Seller, in consultation
with the Consultation Parties, agrees in writing to provide any such bid protections.

VIII. SALE HEARING

        The Successful Bid and Backup Bid (or, if no Qualified Bid other than that of the
Stalking Horse Purchasers is received, then the Stalking Horse Agreement) will be subject to
approval by the Court. The sale hearing to approve the Successful Bids and any Backup Bids
shall take place on _________, 2019 at __:00 _.m. (EDT) before the Court (the “Sale Hearing”).

        Nothing herein or contemplated hereby constitutes, or will be deemed to constitute or
otherwise result in, the consent or approval of any Consultation Party or any other party in
interest to the Sale, any Sale Order, or any Bid, or to any agreement or motion or other pleading


                                                 15
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 62 of 156



relating thereto, or the waiver or modification of any of the terms of, or any rights under, any
existing agreement, instrument or document, or any default arising thereunder or relating thereto.
Any and all rights of such parties and parties in interest to object or otherwise oppose any Sale,
Sale Order, or Bid, or any agreement or pleading related thereto are hereby expressly preserved
and reserved.

        The Sale Hearing may be adjourned by the Seller, in consultation with the Consultation
Parties and the Stalking Horse Purchaser, provided, however, that the Sale Order must be entered
on or before ___________, 2019.

IX.    RETURN OF GOOD FAITH DEPOSITS

        The Good Faith Deposits of all Qualified Bidders (except the Stalking Horse Purchaser)
shall be held in one or more escrow accounts by the Seller, but shall not become property of the
Seller’s estate absent further order of the Court or as expressly provided below. The Good Faith
Deposit of any Qualified Bidder that is neither a Successful Bidder nor a Backup Bidder shall be
returned to such Qualified Bidder not later than five (5) business days after entry of the Sale
Order. The Good Faith Deposit of a Backup Bidder, if any, shall be returned to such Backup
Bidder no later than five (5) business days after the closing of the transaction with the Successful
Bidder or as otherwise provided in these Bidding Procedures. If the Successful Bidder (or
Backup Bidder, if applicable) timely closes on the winning transaction, its Good Faith Deposit
shall be credited towards the applicable purchase price. If the Successful Bidder (or Backup
Bidder, if applicable) fails to consummate an Alternate Transaction because of a breach or
failure to perform on the part of such Successful Bidder (or Backup Bidder, if applicable), the
Successful Bidder (or Backup Bidder, if applicable), shall forfeit the Good Faith Deposit as
liquidated damages, Seller will not have any obligation to return the Good Faith Deposit
deposited by such Successful Bidder (or Backup Bidder, if applicable), and such Good Faith
Deposit shall irrevocably become property of the Seller. The Good Faith Deposit of any Stalking
Horse Purchasers shall be held as provided in the Stalking Horse Agreement and shall be
returned to the Stalking Horse Purchaser in accordance with any such Stalking Horse Agreement.

X.     RESERVATION OF RIGHTS OF THE SELLERS

        The Seller further reserves the right as it may reasonably determine to be in the best
interest of its estate, in consultation with the Consultation Parties, to:




                                                16
19-23694-rdd   Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                     Pg 63 of 156



     A.    determine which Bidder(s) is a Qualified Bidder(s);

     B.    determine which Bid(s) is a Qualified Bid(s);

     C.    determine which Qualified Bid is the highest or best proposal for the entire
           Campus and/or Lot(s) and which is the next highest or best proposal for the entire
           Campus and/or Lot(s);

     D.    reject any Bid that is (1) inadequate or insufficient, (2) not in conformity with the
           requirements of the Bidding Procedures or the requirements of the Bankruptcy
           Code or (3) contrary to the best interests of the Seller and its estate;

     E.    impose additional terms and conditions with respect to all potential Bidders;

     F.    extend the deadlines set forth herein; and

     G.    modify the Bidding Procedures and implement additional procedural rules that the
           Seller determines, in its business judgment, will better promote the goals of the
           bidding process and discharge the Seller’s fiduciary duties.




                                            17
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                    Pg 64 of 156



                                    Exhibit B



                               Purchase Agreement
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                    Pg 65 of 156




                         ASSET PURCHASE AGREEMENT


                                  by and between


                        THE COLLEGE OF NEW ROCHELLE


                                       and


                            [______________________]

                           Dated as of [_________], 2019
19-23694-rdd             Doc 39        Filed 09/27/19 Entered 09/27/19 15:03:04                               Main Document
                                                   Pg 66 of 156



                                                       Table of Contents

                                                                                                                                Page

ARTICLE I DEFINITIONS ............................................................................................................2
ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES ...........9
 2.1          Assets to be Sold to Buyer. ..................................................................................9
 2.2          Excluded Assets .................................................................................................10
 2.3          Excluded Liabilities. ..........................................................................................11
ARTICLE III PURCHASE PRICE, MANNER OF PAYMENT AND CLOSING......................11
 3.1          Payment of Purchase Price.................................................................................11
 3.2          Deposit.. .............................................................................................................12
 3.3          Closing and Closing Date. .................................................................................12
 3.4          Closing Deliveries. .............................................................................................12
 3.5          Transfer Taxes. ..................................................................................................14
 3.6          Delivery of Records and Contracts. ...................................................................14
 3.7          Further Conveyances. ........................................................................................14
 3.8          Bulk Sales Laws. ................................................................................................14
ARTICLE IV SELLER’S REPRESENTATIONS AND WARRANTIES ...................................15
 4.1          Organization of Seller. .......................................................................................15
 4.2          Authorization of Transaction. ............................................................................15
 4.3          Qualification. .....................................................................................................15
 4.4          Non-Contravention. ...........................................................................................15
 4.5          Brokers’ Fees.. ...................................................................................................15
 4.6          Events Subsequent .............................................................................................16
 4.7          Tax Matters. .......................................................................................................16
 4.8          Property and Assets............................................................................................17
 4.9          Contracts. ...........................................................................................................18
 4.10         Seller’s Consents and Approvals. ......................................................................19
 4.11         Powers of Attorney. ...........................................................................................19
 4.12         Litigation. ...........................................................................................................19
 4.13         Employees ..........................................................................................................20
 4.14         Foreign Operations.............................................................................................20
 4.15         Insurance Coverage.. ..........................................................................................20
 4.16         Restrictions on Acquisition. ...............................................................................20
 4.17         Environmental Matters.......................................................................................20
 4.18         Intentionally Omitted. ........................................................................................21
 4.19         No Other Representations or Warranties; Schedules. ........................................21
ARTICLE V BUYER’S REPRESENTATIONS AND WARRANTIES ......................................22
 5.1          Organization of Buyer........................................................................................22
 5.2          Authorization of Transaction. ............................................................................22
 5.3          Non-Contravention. ...........................................................................................22
 5.4          Brokers’ Fees. ....................................................................................................23
 5.5          Buyer’s Consents and Approvals.. .....................................................................23
 5.6          Acknowledgement Regarding Condition of the Acquired Assets.. ...................23
 5.7          Financial Capability. ..........................................................................................23
 5.8          No Other Representations or Warranties; Schedules. ........................................23
19-23694-rdd             Doc 39        Filed 09/27/19 Entered 09/27/19 15:03:04                               Main Document
                                                   Pg 67 of 156



ARTICLE VI BANKRUPTCY COURT MATTERS ...................................................................23
 6.1          Termination Fee .................................................................................................23
 6.2          Competing Transaction. .....................................................................................24
ARTICLE VII PRE-CLOSING COVENANTS ............................................................................24
 7.1          General. ..............................................................................................................24
 7.2          Regulatory Approvals. .......................................................................................25
 7.3          Operation of Business. .......................................................................................25
 7.4          Access.. ..............................................................................................................26
 7.5          Notice of Developments. ...................................................................................26
 7.6          Employment Matters. .........................................................................................27
 7.7          Removal of Excluded Assets from Owned Real Property. ................................27
ARTICLE VIII POST-CLOSING COVENANTS ........................................................................27
 8.1          General.. .............................................................................................................27
 8.2          Intentionally Omitted. ........................................................................................27
 8.3          Non-Disclosure. .................................................................................................27
 8.4          Further Assurances.............................................................................................29
 8.5          Sale of Certain Personal Property, including Furniture and Equipment.. ..........29
 8.6          Removal of Necessary Records. ........................................................................29
ARTICLE IX EMPLOYEES .........................................................................................................29
 9.1          Buyer Not Assuming Seller’s CBAs or Benefit Plans. ......................................29
 9.2          No Obligation to Offer Employment. ................................................................29
 9.3          No Successor Liability.. .....................................................................................29
ARTICLE X CONDITIONS TO OBLIGATION TO CLOSE .....................................................30
 10.1         Conditions to Buyer’s Obligation. .....................................................................30
 10.2         Conditions to Seller’s Obligations. ....................................................................31
ARTICLE XI DISPUTE RESOLUTION ......................................................................................32
 11.1         Dispute Resolution.. ...........................................................................................32
ARTICLE XII TERMINATION ...................................................................................................32
 12.1         Termination of Agreement. ................................................................................32
 12.2         Procedure For Termination. ...............................................................................33
 12.3         Effect of Termination. ........................................................................................33
ARTICLE XIII TITLE INSURANCE; PERMITTED EXCEPTIONS; APPORTIONMENTS ...34
 13.1         Title Insurance.. .................................................................................................34
 13.2         Permitted Exceptions. ........................................................................................34
 13.3         Apportionments..................................................................................................35
ARTICLE XIV MISCELLANEOUS ............................................................................................38
 14.1         Survival. .............................................................................................................38
 14.2         Press Releases and Public Announcements. ......................................................38
 14.3         No Third-Party Beneficiaries. ............................................................................38
 14.4         Entire Agreement ...............................................................................................38
 14.5         Succession and Assignment. ..............................................................................38
 14.6         Counterparts. ......................................................................................................38
 14.7         Headings. ...........................................................................................................39
 14.8         Notices. ..............................................................................................................39
 14.9         Governing Law; Waiver of Jury Trial. ..............................................................39
 14.10        Submission to Jurisdiction; Consent to Service of Process. ..............................40
 14.11        Amendments. .....................................................................................................40
 14.12        Severability. .......................................................................................................40
                                                                  ii
19-23694-rdd       Doc 39          Filed 09/27/19 Entered 09/27/19 15:03:04                                    Main Document
                                               Pg 68 of 156



  14.13            Expenses. ...........................................................................................................40
  14.14            Construction.. .....................................................................................................40
  14.15            Incorporation of Schedules.. ..............................................................................40
  14.16            No Waiver. .........................................................................................................41
  14.17            Non-Recourse Liability. .....................................................................................41



                                               LIST OF SCHEDULES

Schedule 1.1              Knowledge
Schedule 4.6              Events Subsequent
Schedule 4.7(b)           Tax Compliance
Schedule 4.7(c)           Lien or Claims for Taxes
Schedule 4.8(a)           Owned Real Property
Schedule 4.8(d)           Violations
Schedule 4.9(a)           Contracts
Schedule 4.9(d)           Notices and Approval for Contracts
Schedule 4.10             Consents and Approvals (Seller)
Schedule 4.12             Litigation of Seller
Schedule 4.15             Insurance Coverage
Schedule 4.16             Restrictions on Acquisition
Schedule 4.17(a)          Environmental Matters
Schedule 4.17(b)          Environmental Permits
Schedule 5.5              Consents and Approvals (Buyer)
Schedule 13.2(a)          Permitted Exceptions




                                                                iii
19-23694-rdd      Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                        Pg 69 of 156



                              ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of _________,
2019, (the “Execution Date”) is by and between THE COLLEGE OF NEW ROCHELLE, a New
York not-for-profit corporation (“CNR” or “Seller”), and (“Buyer”), each a “Party” and
collectively the “Parties.”

                                          RECITALS

        WHEREAS, on September 20, 2019 (the “Petition Date”), Seller filed a voluntary petition
for relief under chapter 11 of Title 11 of the United States Code, 11 U.S.C. §101 et seq. (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”), Case No. 19-23694 (RDD) (the “Chapter 11 Case”); and

        WHEREAS, on the Petition Date, Seller filed a motion seeking, inter alia, approval of the
sale (the “Sale”) of Seller’s estimated 15.6 acre campus located at 29 Castle Place, 215 Liberty
Avenue and 226 Liberty Avenue, New Rochelle, New York 10805 (the “Campus”) to the
successful bidder (the “Successful Bidder”) as determined by the bidding procedures (the “Bidding
Procedures”); and

        WHEREAS, on ________, 2019, an order was entered by the Bankruptcy Court,
approving, inter alia, Bidding Procedures for the Sale, and scheduling an auction (“Auction”) and
sale hearing in connection therewith (the “Bidding Procedures Order”); and

        WHEREAS, the Bidding Procedures Order authorized the Seller, in its discretion, to enter
into a form of “stalking horse” asset purchase agreement which contemplates a purchase and sale
of the entire Campus; and

        WHEREAS, subject to the terms and conditions of the Bidding Procedures Order and the
results of the Auction scheduled for ________, 2019, Seller wishes to sell to Buyer and Buyer
wishes to acquire from Seller the Acquired Assets on the terms and conditions set forth in this
Agreement; and

       WHEREAS, the transactions contemplated by this Agreement will be consummated
pursuant to an order of the Bankruptcy Court, approving, inter alia, the Sale of the Campus to the
Buyer (the “Sale Order”), consistent with terms, conditions and transactions contemplated by the
Agreement; and

       NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, representations and warranties herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                         Pg 70 of 156



                                          ARTICLE I
                                         DEFINITIONS

       1.1     Definitions. The following terms, as used herein, have the following meanings:

       “Acquired Assets” has the meaning set forth Section 2.1.

        “Affiliate” means any person or entity which directly or indirectly controls, is controlled
by, or is under common control with, any Person.

       “Agreement” has the meaning set forth in the preface above.

        “Alternate Transaction” means a transaction or series of related transactions consummated
by Seller pursuant to which Seller sells, transfers, leases or otherwise disposes of, directly or
indirectly, including through an asset sale, stock sale, merger, reorganization, or bankruptcy plan
of liquidation, or other similar transaction, including a Bankruptcy Court approved stand-alone
plan of liquidation, all or substantially all of the Acquired Assets owned by Seller to a party or
parties other than Buyer (or one or more designees of Buyer).

        “Applicable Law” means, with respect to any Person, any foreign, federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, guidance, plan, order, injunction, judgment, decree, ruling, charge or other similar
requirement, including any Labor and Employment Law and Requirements, enacted, adopted, or
promulgated by a Governmental Authority that is binding upon such Person, as amended.

       “Auction” has the meaning set forth in the recitals.

        “Bankruptcy Code” has the meaning set forth in the recitals.

       “Bankruptcy Court” has the meaning set forth in the recitals.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as prescribed by
the United States Supreme Court pursuant to Section 2075 of title 28 of the United States Code
and as applicable to the Chapter 11 Case .

       “Bidding Procedures Order” has the meaning set forth in the recitals.

      “Board” means the governing board of an entity, including the board of directors, board of
governors, board of trustees, or board of managers, as applicable.

         “Business” means the limited business operations of Seller as conducted following Seller’s
cessation of operations as a provider of educational services (not including the Excluded
Liabilities).

     “Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable Law to close.

       “Buyer” has the meaning set forth in the preface above.

                                                2
19-23694-rdd        Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                           Pg 71 of 156



          “Buyer Confidential Information” has the meaning set forth in Section 8.3(b).

          “Buyer’s Consents and Approvals” has the meaning set forth in Section 5.5.

          “Buyer’s Objection Notice” has the meaning set forth in Section 13.1.

          “Campus Agents” means A&G Realty Partners, LLC and B6 Real Estate Advisors, LLC.

          “CBA” means collective bargaining agreement.

          “Chapter 11 Case ” has the meaning set forth in the recitals.

          “Claim” has the meaning ascribed to such term in Section 101(5) of the Bankruptcy Code.

          “Closing” has the meaning set forth in Section 3.3(a).

          “Closing Date” has the meaning set forth in Section 3.3(a).

          “Closing Documents” has the meaning set forth in Section 3.4(a).

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Competing Bid” has the meaning set forth in Section 6.2(a).

          “Contemplated Transactions” has the meaning set forth in Section 2.1.

        “Contract” means any legally binding oral or written commitment, contract, lease,
sublease, license, sublicense or other agreement or arrangements of any kind relating to Owned
Real Property, the Acquired Assets or the operation thereof to which Seller is a party or by which
any of the Acquired Assets are bound.

          “Covered Person” means a current or former Employee, officer, director or consultant of
Seller.

        “Debt” means, with respect to Seller, the aggregate amounts of long-term and short-term
indebtedness of Seller, including any amounts owing under any capital lease arrangement, amounts
outstanding under notes payable to any financial institution or Governmental Authority, amounts
owed to an Employee Benefit Plan or any Multiemployer Plan, amounts outstanding under lines
of credit, amounts owing under notes or dividends or distributions payable or other amounts
payable by Seller, any other amounts outstanding under notes payable, and any prepayment
penalties or expenses payable in connection with the foregoing transactions, but excluding the
accounts payable arising in the Ordinary Course of Business of Seller.

          “Deeds” has the meaning set forth in Section 3.4(a)(i).

          “Deposit” has the meaning set forth in Section 3.2.

          “Effective Time” has the meaning set forth in Section 3.3(b).


                                                   3
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 72 of 156



        “Employee Benefit Plan” means any material “employee benefit plan” within the meaning
of Section 3(3) of ERISA and any other material bonus, profit sharing, pension, severance,
deferred compensation, fringe benefit (as described in Code Section 132), insurance, welfare, post-
retirement, health, life, tuition refund, service award, company car, scholarship, relocation
disability, accident, sick, vacation, holiday, unemployment incentive, commission, retention
change in control, non-competition, and other plans, agreements, policies, trust funds (a)
established, maintained, sponsored or contributed to (or with respect to which any obligation to
contribute has been undertaken) by Seller or an ERISA Affiliate, or (b) with respect to which Seller
or any ERISA Affiliate has or has had any obligation, in each case, under which any Employee of
Seller may receive benefits or may otherwise be subject and other than a Multiemployer Plan.

        “Employees” means all individuals who are employed by Seller (including any employees
not actively at work as of the Closing Date, as well as any employees who are on medical disability
or leaves of absence and who worked for Seller immediately prior to such disability or leave).

        “Environmental Claim” means any demand, assessment, Lien, investigation, claim, action
or cause of action, complaint, citation, directive, information request issued by a Governmental
Authority, legal proceeding, order, or notice of potential violation or potential responsibility
arising under any applicable Environmental Law.

        “Environmental Law” means any applicable statute, law, common law, rule, regulation,
ordinance, or order of any federal, state, or local Government Authority in effect on or before the
Closing Date relating to pollution, protection of human health (to the extent relating to exposure
to Hazardous Materials) or the environment, or the processing, generation, management,
distribution, use, handling, treatment, storage, transport, disposal, Remediation, or Release of
Hazardous Materials.

       “Environmental Permit” means any permit, registration, license, approval, identification
number, exemption or other authorization required under or issued pursuant to any applicable
Environmental Law.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “ERISA Affiliate” means, when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Code pertaining to employee benefit plans, any Person that is a
member of any group of organizations within the meaning of Sections 414(b) or 414(c) of the
Code (or, solely for purposes of potential liability under Section 302(c)(11) of ERISA and Section
412(c)(11) of the Code and the Lien created under Section 302(f) of ERISA and Section 412(n) of
the Code, or Sections 414(m) or 414(o) of the Code of which either Seller is a member).

       “Exceptions” has the meaning set forth in Section 13.1.

       “Excluded Assets” has the meaning set forth in Section 2.2.

       “Excluded Liabilities” has the meaning set forth Section 2.3.

       “Execution Date” has the meaning set forth in the preface above.


                                                 4
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                          Pg 73 of 156



          “Final Order” means an order or judgment of the Bankruptcy Court or any other court of
competent jurisdiction that has not been reversed, vacated, or stayed and as to which (a) the time
to appeal, petition for certiorari, or move for a stay, new trial, reargument, or rehearing has expired
and as to which no appeal, petition for certiorari, or other proceedings for stay, new trial,
reargument, or rehearing shall then be pending or (b) if an appeal, writ of certiorari, stay, new trial,
reargument, or rehearing has been sought, (i) such order or judgment shall have been affirmed by
the highest court to which such order was appealed, certiorari shall have been denied, or a stay,
new trial, reargument, or rehearing shall have been denied or resulted in no modification of such
order, and (ii) the time to take any further appeal, petition for certiorari, or move for a stay, new
trial, reargument, or rehearing shall have expired; provided, however, that the possibility that a
motion under section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal Rules of
Civil Procedure, or any analogous rule under the Bankruptcy Rules or applicable state court rules
of civil procedure may be, but has not been, filed with respect to such order shall not cause such
order not to be a Final Order. As set forth in the Bidding Procedures Order, the Parties consent to
the Bankruptcy Court issuing a Final Order in the Chapter 11 Case with respect to, among other
things, any matter or dispute relating to the Sale of the Campus, the Bidding Procedures, the Sale
Hearing, the Auction, a Stalking Horse Bidder, a Backup Bid and/or any other matter that in any
way relates to the foregoing.

       “Furniture and Equipment” means all furniture, furnishings, machinery, appliances and
other equipment owned by Seller and located on the Owned Real Property, including all such
desks, chairs, tables, Hardware, copiers, telephone lines, telecopy machines and other
telecommunication equipment and miscellaneous office furnishings, but specifically excluding
Non-Estate Property.

       “Governmental Authority” means any domestic or foreign federal, state or local
governmental authority, department, court or government, commission, tribunal or organization or
any regulatory, administrative or other agency, or any political or other division, subdivision,
department or branch of any of the foregoing.

        “Governmental Authorizations” means any approval, consent, license, permit, waiver,
registration, accreditation or other authorization issued, granted, given, made available or
otherwise required by any Governmental Authority or pursuant to Applicable Law.

      “Hardware” means any and all computer and computer-related hardware, including
computers, file servers, facsimile servers, scanners, color printers, laser printers and networks.

         “Hazardous Materials” means: (i) any chemical, substance, material, or waste listed,
defined, or classified as a “pollutant,” “contaminant,” “hazardous substance,” “toxic substance,”
“solid waste,” “hazardous waste,” “hazardous material,” or “special waste” under any applicable
Environmental Law; (ii) any substance regulated under any applicable Environmental Law;
(iii) petroleum or any derivative or by-product thereof; (iv) urea formaldehyde foam insulation,
polychlorinated biphenyls, methyl tertiary butyl ethyl, radioactive material, or radon; (v) mold;
and (vi) any asbestos-containing materials.




                                                   5
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 74 of 156



       “Knowledge” means actual knowledge, or such knowledge that a reasonably prudent
person would have after reasonable inquiry by the chief restructuring officer of Seller as of or
immediately prior to the Closing, which individual is identified in Schedule 1.1.

        “Labor and Employment Law and Requirements” means any federal, state or local law
(statutory, common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, guidance, order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, or promulgated by a Governmental Authority relating to: (a) hours of work
and/or payment of wages, (b) notices to Employees, (c) discrimination, harassment and retaliation,
(f) leaves of absence, (g) employee benefits, or (h) duty to bargain collectively with bargaining
unit representative of Employees.

       “Liabilities” means debts, obligations, contracts or other liabilities of any kind, character
or description, accrued, absolute, contingent, determined, determinable or otherwise, whether
presently in existence or arising hereafter.

        “Licenses” means any licenses, approvals, authorizations, consents, permits, orders,
registrations, certificates, decrees, franchises, permits variances, and similar rights obtained from
any Governmental Authority.

       “Lien” means any claim, charge, easement, encumbrance, encroachment, security interest,
mortgage, lien, pledge or restriction, whether imposed by Contract, Applicable Law, equity or
otherwise.

        “Material Adverse Effect” or “Material Adverse Change” means any fact, circumstance,
event, change, effect, condition or occurrence that, individually or in the aggregate, has or could
be reasonably expected to have a material adverse effect on (a) the value of the Acquired Assets,
(b) a significant portion of the Owned Real Property is destroyed or damaged by fire or other
casualty, or (c) the ability of Seller to consummate the Contemplated Transactions on a timely
basis, in each case as determined by Buyer.

       “Material Contracts” has the meaning set forth in Section 4.9(b).

        “Material Development” means any change in the nature, scope, strategy, parties or other
aspect of a Material Litigation or Proceeding that would have a Material Adverse Effect.

       “Material Litigation or Proceeding” means any action, suit, investigation, proceeding or
audit (a) the settlement or adjudication of which would (i) cause a material breach of this
Agreement, (ii) have the effect of making the Contemplated Transactions illegal or (iii) materially
prohibit or interfere with the consummation of the Contemplated Transactions.

      “Mercy Lease” means that certain lease agreement dated as of June 28, 2019 by and
between Mercy College as tenant and CNR as landlord with respect to substantially all of the
Campus.

       “Multiemployer Plan” means a multiemployer plan as defined in Section 3 of ERISA to
which Seller or an ERISA Affiliate contributes or has or had an obligation to contribute.


                                                 6
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 75 of 156



       “Necessary Records” has the meaning set forth in Section 2.2(j).

        “Non-Estate Property” means that certain personal property that is either not owned by the
Seller or which may be a Restricted Asset.

       “NRIDA Consent” has the meaning set forth in Section 4.8(a).

       “Ordinary Course of Business” means the ordinary course of business of the Seller
following its cessation of operations as a provider of educational services.

       “Owned Real Property” has the meaning set forth in Section 4.8(a).

       “Parties” has the meaning set forth in the preface above.

       “Party” has the meaning set forth in the preface above.

       “Permitted Exceptions” has the meaning set forth in Section 13.2.

       “Petition Date” has the meaning set forth in the recitals.

       “Person” means an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated organization, any
other business entity, or a Governmental Authority.

       “Pre-Closing Tax Returns” has the meaning set forth in Section 4.7(a).

        “Predecessor” means (a) any Person that has ever merged with or into Seller, (b) any
Person, a majority of whose capital stock (or similar outstanding ownership interests) or equity
securities has ever been sold, transferred or assigned by Seller and (iii) any Person that has had all
or substantially all of its assets acquired by Seller.

       “Purchase Price” has the meaning set forth in Section 3.1(a).

        “Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, migrating, or disposing of Hazardous Materials into the
environment, including the ambient air, surface and subsurface soils, surface water and
groundwater.

        “Remediation” means any investigation, clean-up, removal action, remedial action,
restoration, repair, response action, corrective action, monitoring, sampling and analysis,
reclamation, closure, or post-closure in connection with the suspected, threatened or actual Release
of Hazardous Materials.

        “Representatives” means, with respect to any Person, any of its Affiliates, directors,
trustees, officers, members, employees, consultants, agents, attorneys, advisors and other
representatives.

       “Restricted Assets” has the meaning set forth in Section 2.2(e).


                                                  7
19-23694-rdd        Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                           Pg 76 of 156



      “RE Tax Returns” means that returns, questionnaires, certificates, affidavits and other
documents required by the Title Company in connection with the payment of any Transfer Taxes.

          “Sale Order” has the meaning set forth in the Recitals.

          “Seller” has the meaning set forth in the preface above.

          “Seller Confidential Information” has the meaning set forth in Section 8.3(a).

          “Seller’s Consents and Approvals” has the meaning set forth in Section 4.9.

          “Survey” has the meaning set forth in Section 13.1.

        “Tax” or “Taxes” means any federal, state, local, or foreign income, prohibited transaction,
gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs duties, capital stock,
franchise, net worth or capital, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever, whether computed
on a separate or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including any obligation to
indemnify or otherwise assume or succeed to the Liability for Taxes of any other Person.

        “Tax Return” means any return, declaration, statement, report, form, claim for refund, or
similar statements or documents including information reporting forms (including Forms 941, 990,
1099 and W-2) and estimated tax returns and reports) relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

          [“Termination Fee” means a fee in the amount equal to ______ percent of the Purchase
Price.]

        “Time is of the Essence” means with regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

          “Title Company” has the meaning set forth in Section 13.1.

          “Title Defect” has the meaning set forth in Section 13.1.

          “Title Report” has the meaning set forth in Section 13.1.

        “Transfer Taxes” means any sales, use, stamp, documentary stamp, filing, recording,
transfer or similar fees or Taxes or governmental charges payable in connection with the
Contemplated Transactions.

       “Withdrawal Liability” means any sum that may be assessed against Seller by a
Multiemployer Plan providing pension benefits, under the Multiemployer Pension Plan
Amendments Act of 1980, resulting from Seller ceasing to have an obligation to make
contributions to such Multiemployer Plan.

                                                   8
19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                           Pg 77 of 156



         1.2     Other Definitional and Interpretative Provisions. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The captions and headings used
herein are included for convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules are to the Articles,
Sections, Exhibits and Schedules, respectively, of this Agreement unless otherwise specified. All
Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein shall have the meaning as defined in this Agreement.
The terms “Dollars,” “dollars” and “$” shall mean United States dollars. Any singular term in this
Agreement shall be deemed to include the plural and any plural term the singular, and references
herein to any gender shall include the other gender. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of like import.
“Writing,” “written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented from time to time
at or prior to the Closing in accordance with the terms hereof and thereof; provided that with
respect to any agreement or contract listed on any schedules hereto, any substantive amendments,
modifications or supplements must also be listed in the appropriate schedule. References to any
Person include the successors and permitted assigns of that Person. References herein to a Person
in a particular capacity or capacities shall exclude such Person in any other capacity. References
from or through any date mean, unless otherwise specified, from and including or through and
including, respectively. Any reference to a code, act, statute or regulation means that law, code,
act, statute or regulation as amended or supplemented from time to time and any corresponding
provisions of successor laws, codes, acts, statutes or regulations and any reference to any law code,
act or statute shall be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise. References to a “day” or any number of “days” (without
explicit qualification by the word “Business”) shall be interpreted as a reference to a calendar day
or number of calendar days. If the last day for the giving of any notice or the performance of any
act required or permitted under this Agreement is a day that is not a Business Day, the time for the
giving of such notice or the performance of such act shall be extended to the next succeeding
Business Day.

                                 ARTICLE II
           PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

         2.1     Assets to be Sold to Buyer. On the terms and subject to the conditions of this
Agreement, and on the basis of the representations and warranties herein contained, Seller shall
sell, transfer, convey, assign and deliver to Buyer, or to an entity or entities designated by Buyer,
on the Closing Date, all of its right, title and interest in the assets described in this Section 2.1 (the
“Acquired Assets”), free and clear of all Liens and Claims, other than Liens securing the Permitted
Exceptions, to the fullest extent permissible under Section 363(f) of the Bankruptcy Code (the
“Contemplated Transactions”). The Acquired Assets shall be comprised of the following assets:

                (a)    All Owned Real Property of Seller listed on Schedule 4.8(a), including all
        fixtures and improvements owned by Seller and located on the Owned Real Property;

                                                    9
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 78 of 156



               (b)      Intentionally Omitted.

               (c)     Subject to Seller’s right to remediate any such damage with insurance
       proceeds, all proceeds or proceeds receivable of Seller’s insurance and unliquidated or
       unsatisfied Claims that relate to property damage with respect to the Owned Real Property
       occurring after the Execution Date and prior to the Closing, and all other insurance
       proceeds and insurance proceeds receivable (including applicable deductibles, co-
       payments or self-insured requirements) arising from any Claim made under Seller’s
       insurance policies with respect to the Acquired Assets arising after the Execution Date and
       prior to the Closing; and

               (d)     All rights of Seller under or pursuant to all warranties, representations and
       guarantees made by suppliers, manufacturers and contractors to the extent relating to
       services provided, if any, after the Closing, or to the extent affecting any Acquired Assets
       arising after the Closing.

       2.2      Excluded Assets. For the avoidance of doubt, the following assets are not intended
by the Parties to be a part of the Contemplated Transactions and are excluded from the Acquired
Assets (the “Excluded Assets”):

               (a)      Seller’s cash, cash equivalents, bank deposits and similar items;

               (b)      Seller’s Furniture and Equipment, including, without limitation,

                       (i)      all computer equipment containing or capable of containing data
               including, but not limited to, computer servers and related equipment
               (uninterruptable power supply devices, blade racks, cables, adaptors, etc.), desktop
               PCs, laptops, tablets, hard drives and other data and/or media storage devices
               (tapes, discs, floppy drives, etc.); and

                       (ii)    All cleaning and maintenance supplies, spare parts and other
               disposables located on the Owned Real Property and used in the ordinary course of
               the Seller’s operations prior to the Closing Date;

              (c)     All personal property, whether or not located on the grounds of the Owned
       Real Property;

               (d)      All property and equipment that is leased by the Seller;

              (e)    All intellectual property and intangible property including, but not limited
       to, computer software, licenses, maintenance or support contracts, related to excluded
       computer equipment, IPv4 addresses, patents, trademarks, copyrights, domain addresses,
       e-mail addresses and phone numbers;

              (f)     All Non-Estate Property, including donor restricted assets (including,
       without limitation, special library collections, art collections, or religious artifacts) and
       endowment funds held by, or for the benefit of, Seller, the income and/or corpus of which
       has been designated for use in support of, for the benefit of, or otherwise relating to, any

                                                 10
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                          Pg 79 of 156



       of Seller’s mission, operations, programs, services, and/or assets (collectively, the
       “Restricted Assets”) to the extent transferable and subject to any approvals required by
       Applicable Law;

               (g)      Seller’s accounts receivable;

               (h)      Organizational documents, corporate records and minute books of Seller;

              (i)      Any books and records which by Applicable Law or policy Seller is
       required to retain in its possession (the “Necessary Records”);

              (j)     Seller’s Contracts, except for the Material Contracts, contract rights and
       receivables, rebates, credit balances and refunds due from third parties, pledges,
       commitments, available credit lines;

              (k)      All Claims and causes of action of Seller, including counterclaims that may
       be asserted in response to any proofs of Claim filed against Seller; and

               (l)      Rights that will accrue to Seller under this Agreement.

         2.3    Excluded Liabilities. Notwithstanding any provision of this Agreement or any
other document or instrument to the contrary, Buyer shall not have any obligation with respect to
any other Liabilities of Seller, regardless of whether such obligation arises before, on or after the
Closing Date (all of such other Liabilities, collectively, the “Excluded Liabilities”). It shall not
affect the status of a Liability as an Excluded Liability to the extent Buyer affirmatively elects in
its sole and absolute discretion to assume responsibility for a given Excluded Liability.

                                 ARTICLE III
               PURCHASE PRICE, MANNER OF PAYMENT AND CLOSING

       3.1     Payment of Purchase Price.

              (a)     Consideration. Subject to the terms and conditions hereof, the aggregate
       consideration for the sale, assignment, transfer, conveyance and delivery of the Acquired
       Assets to Buyer (or its designee(s)) at Closing, shall be [_________] Dollars
       ($__________) (the “Purchase Price”), subject to the adjustments and credits described in
       Section 3.1(b) and Section 13.3.

              (b)    Payment. Subject to the terms and conditions hereof, on the Closing Date,
       Buyer shall pay to Seller the amount of the Purchase Price less the Deposit.

               (c)     Title Discharge. In the event there is any Lien or Title Defect which Seller
       is obligated or elects to pay and discharge at Closing, Seller may pay and discharge such
       Lien or Title Defect out of the balance of the Purchase Price, provided Seller has made
       arrangements with the Title Company in advance of Closing for Seller to deposit with the
       Title Company sufficient monies (which shall include all recording charges) required by
       the Title Company to issue an ALTA Owner’s Title Policy to Buyer free of any such Lien


                                                 11
19-23694-rdd      Doc 39       Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                           Pg 80 of 156



       or Title Defect. The existence of any such Lien, Title Defect or real estate taxes shall not
       be deemed objections to title if Seller shall comply with the foregoing requirements.

         3.2     Deposit. Buyer shall have made a cash deposit in the aggregate amount of five
percent (5%) of the Purchase Price (the “Deposit”), which Deposit shall be supplemented to equal
ten percent (10%) of the Purchase Price in the event Buyer is designated as the Successful Bidder
or Backup Bidder (as defined in the Bidding Procedures Order) at the conclusion of the Auction.
Seller shall retain the Deposit as liquidated damages if this Agreement is properly terminated by
Seller pursuant to Section 12.1(c)(ii) or upon the failure of Buyer to consummate the Sale, provided
that all conditions precedent to Closing have been satisfied and there shall not have been a material
breach by Seller of any representation, warranty or covenant contained in this Agreement.

       3.3     Closing and Closing Date.

               (a)     The closing of the Contemplated Transactions (the “Closing”) shall take
       place at a location agreed upon by Buyer and Seller, within 10 days after satisfaction or
       waiver of all conditions to the obligations of Seller and Buyer, to consummate the
       Contemplated Transactions (other than conditions with respect to actions Seller and Buyer
       will take at the Closing) or such other date as Buyer and Seller may mutually determine in
       writing (the “Closing Date”).

              (b)     Unless otherwise agreed in writing by the Parties, the Contemplated
       Transactions shall be effective as of 12:00:01 a.m. on the calendar day immediately
       following the Closing Date (the “Effective Time”).

       3.4     Closing Deliveries.

               (a)    Seller Deliveries. At the Closing, contemporaneously with Buyer’s
       delivery to Seller of all of the Closing Documents required to be delivered by Buyer
       hereunder, Seller shall deliver or cause to be delivered to Buyer, duly executed by Seller
       in recordable form, where applicable (the documents and other deliverables described in
       this Section 3.4(a) and in Section 3.4(b) and all other documents required to be delivered
       hereunder are referred to collectively as the “Closing Documents”) the following items:

                       (i)     fully-executed and acknowledged bargain and sale deeds with
               covenants against grantor’s acts conveying the Owned Real Property to Buyer (or
               its designee(s)) (the “Deeds”);

                      (ii)   copies of any reasonably required RE Tax Returns properly
               executed and acknowledged by Seller;

                       (iii) a Certificate of Non-Foreign Status duly executed by Seller
               certifying that Seller is not a “foreign person” within the meaning of Section
               1445(f)(3) of the Internal Revenue Code of 1986, as amended;

                        (iv)    a fully-executed bill of sale from Seller in a form acceptable to
               Buyer;


                                                 12
19-23694-rdd   Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                      Pg 81 of 156



                    (v)    to the extent in the possession of Seller or Seller’s agents, all keys
            or key cards and alarm codes to, and all combinations to, any locks on, all entrance
            doors to, and any equipment and utility rooms located in, the Owned Real Property,
            appropriately tagged for identification;

                    (vi)   a good standing certificate for Seller from the appropriate offices of
            the State of New York, dated within 30 days prior to the Closing Date, and such
            evidence, delivered to Buyer and the Title Company, as reasonably required to
            evidence the due authorization, execution, and delivery by Seller of the Deeds and
            other Closing Documents to which Seller is a party;

                   (vii) a certificate from an officer of Seller to the effect that each of the
            conditions specified in Section 10.1(a), Section 10.1(b), Section 10.1(c) and
            Section 10.1(d) is satisfied in all respects;

                   (viii) a certificate from an officer of Seller dated as of the Closing Date
            (which shall include a certified copy of such Seller’s certificate of incorporation,
            bylaws, relevant resolutions of Seller’s Board approving the Contemplated
            Transactions and such other customary items as Buyer may reasonably request), in
            form and substance reasonably satisfactory to Buyer;

                    (ix)    the closing and apportionment statement showing all adjustments in
            respect of the Purchase Price to be made at the Closing in accordance with the terms
            hereof, duly executed by Seller; and

                   (x)     any other document, instrument, agreement or other item (A)
            required to be delivered by Seller at or prior to the Closing hereunder or (B)
            otherwise necessary to consummate the Contemplated Transactions as reasonably
            requested by Buyer or the Title Company; provided, however, that Seller shall not
            be obligated to cause the delivery of any such documentation under clause (B) to
            the extent it would increase or expand Seller’s obligations or liability in any
            material respect.

            (b)    Buyer Deliveries. At the Closing, contemporaneously with Seller’s
     delivery to Buyer of all of the Closing Documents required to be delivered by Seller
     hereunder, Buyer shall deliver or cause to be delivered to Seller the following items:

                  (i)     in accordance with and subject to adjustment as provided in this
            Agreement, the Purchase Price;

                   (ii)   copies of any reasonably required RE Tax Returns properly
            executed and acknowledged by Buyer;

                    (iii) the closing and apportionment statement showing all adjustments in
            respect of the Purchase Price to be made at the Closing in accordance with the terms
            hereof, duly executed by Buyer;



                                             13
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 82 of 156



                      (iv)   a certificate from an officer of Buyer to the effect that each of the
               conditions specified in Section 10.2(a) and Section 10.2(b) is satisfied in all
               respects;

                      (v)    a secretary’s certificate of Buyer dated as of the Closing Date;
               (which shall include a certified copy of Buyer’s certificate of incorporation,
               Buyer’s bylaw, relevant resolutions of Buyer’s Board approving the Contemplated
               Transactions and such other customary items as Seller may reasonably request), in
               form and substance reasonably satisfactory to Seller; and

                      (vi)   any other document, instrument, agreement or other item (A)
               required to be delivered by Buyer at or prior to the Closing hereunder or (B)
               otherwise necessary to consummate the Contemplated Transactions herein
               reasonably requested by Seller or the Title Company.

        3.5    Transfer Taxes. To the extent applicable, Buyer shall pay at the Closing any
Transfer Taxes (or any other transfer, conveyance or similar tax is imposed in connection with the
sale, assignment, transfer and conveyance of the Owned Real Property) payable by it pursuant to
Section 14.13.

       3.6     Delivery of Records and Contracts. Seller shall use reasonable efforts to make
available to Buyer on the Closing Date all records, keys and other information in Seller’s
possession as of the Closing Date relating to the Acquired Assets under Section 2.1.

        3.7     Further Conveyances. From time to time following the Closing, each Party shall,
and shall cause their respective Affiliates to, execute, acknowledge and deliver all such further
conveyances, notices, assumptions and releases and such other instruments, and shall take such
further actions, as may be reasonably necessary or appropriate to assure fully to Buyer and its
respective successors or assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Buyer under this Agreement and the other
Closing Documents, to ensure that Buyer is relieved of all Excluded Liabilities and to otherwise
make effective the Contemplated Transactions. If Buyer or its Affiliates receives any Excluded
Assets (or any payments or proceeds related thereto) following the Closing, Buyer shall promptly
deliver such Excluded Assets (or any payments or proceeds related thereto) to Seller. If Seller
retains or receives any Acquired Assets (or any payments or proceeds related thereto) following
the Closing, Seller shall promptly deliver such Acquired Assets (or any payments or proceeds
related thereto) to Buyer.

        3.8   Bulk Sales Laws. The Parties hereby waive compliance by Seller with the
requirements and provisions of any Applicable Law related to “bulk-transfer” of any jurisdiction
that may otherwise be applicable with respect to the sale and transfer of any or all of the Acquired
Assets to Buyer.

        3.9      Time is of the Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, Time is of the Essence.




                                                 14
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 83 of 156



                                    ARTICLE IV
                    SELLER’S REPRESENTATIONS AND WARRANTIES

       Seller represents and warrants to Buyer that the statements contained in this ARTICLE IV
are correct and complete as of the Execution Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were substituted for the
Execution Date throughout this ARTICLE IV).

        4.1     Organization of Seller. Seller (a) is duly organized, validly existing under the laws
of the State of New York, the jurisdiction of its formation, and (b) has full corporate power and
authority and all necessary government approvals to own, lease and operate its properties and
assets.

         4.2    Authorization of Transaction. Except for such authorization as is required by the
Bankruptcy Court, Seller has full not-for-profit corporate power and authority to execute and
deliver this Agreement and, subject to such authorization as is required by the Bankruptcy Court
and any required approval by a Court of competent jurisdiction to perform its obligations
hereunder. Without limiting the generality of the foregoing, the Board of Seller has duly
authorized the execution, delivery and performance of this Agreement by Seller. This Agreement
constitutes, and any and all other Closing Documents to be executed by Seller pursuant hereto,
when executed, will constitute, the valid and legally binding obligation of Seller, enforceable in
accordance with their terms and conditions, except as enforceability against Seller may be
restricted, limited or delayed by applicable bankruptcy, moratorium or other Laws affecting
creditors’ rights generally and except as enforceability may be subject to general principles of
equity.

        4.3    Qualification. Seller is duly qualified or licensed to own and manage the Campus,
and is in good standing, in the State of New York, which is the only jurisdiction (domestic and
foreign) in which the character or the location of the Acquired Assets requires such licensing or
qualification. To the extent necessary, Seller agrees to comply with the requirements of Sections
510 and 511 of the New York Not-for-Profit Corporation Law, made applicable hereto by Sections
1129(a)(16), 363(d) and 541(f) of the Bankruptcy Code.

        4.4      Non-Contravention. Subject to Bankruptcy Court approval and any other required
approval by a Court of competent jurisdiction, if any, neither the execution and delivery of this
Agreement, the consummation of the Contemplated Transactions (including each Closing
Document required to be delivered by Seller at Closing), nor the fulfillment of the terms hereof by
Seller, will (i) violate any order or award of any court, administrative agency or governmental
body applicable to Seller; (ii) result in the imposition of any Lien or Claim upon any Acquired
Asset pursuant to the terms of any such mortgage, bond, indenture, lease, franchise or other
instrument or obligation; (iii) constitute a violation by Seller of any Applicable Law; or (iv)
conflict with or violate any charter document of Seller.

        4.5    Brokers’ Fees. Seller has engaged the Campus Agents and shall be solely
responsible for the commission and expenses due the Campus Agents in accordance with that
certain agreement dated [________], 2019. For the avoidance of doubt, Seller has no liability or


                                                 15
19-23694-rdd        Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 84 of 156



obligation to pay any fees or commissions to any broker, finder, or agent with respect to the
Contemplated Transactions for which Buyer could become liable or obligated.

        4.6    Events Subsequent. Except as set forth in Schedule 4.6, since the Petition Date,
there have not been any of the following:

               (a)    Any amendment or other modification or alteration (including through
       merger, liquidation, reorganization, or restructuring) of the articles of incorporation (or
       similar organizational documents) or corporate structure or ownership of Seller;

              (b)    Any material damage to or destruction or loss of any Acquired Assets or
       Owned Real Property, whether or not covered by insurance, material adversely affecting
       the Acquired Assets;

               (c)    Any sale, transfer, lease to others or other disposition of any Acquired Asset
       unless in the Ordinary Course of Business or if such item has been rendered obsolete;

              (d)      Any change in any Tax election or Tax status of Seller; or

               (e)     Any Claims made or actions, suits or proceedings or, to the Knowledge of
       Seller, any investigation by a Governmental Authority commenced or, to the Knowledge
       of Seller, threatened, against Seller in relation to the Acquired Assets.

       4.7    Tax Matters.

               (a)     Seller has received a determination letter from the Internal Revenue Service
       to the effect that it is exempt from federal income taxation under Section 501(a) of the
       Code as an organization described in Section 501(c)(3) of the Code. Such tax-exempt
       status has not been revoked or suspended, and to the Knowledge of Seller, there are not
       currently any proceedings to revoke or suspend such tax-exempt status.

               (b)     Except as disclosed on Schedule 4.7(b), Seller has duly and timely paid in
       accordance with all Applicable Law, all Taxes with respect to the Acquired Assets that are
       due and payable with respect to any period prior to Closing and has properly accrued on
       its books and records any Tax with respect to any such period that is not yet due and
       payable. Except as disclosed on Schedule 4.7(b), Seller has duly and timely withheld or
       collected, paid over and reported all Taxes with respect to the Acquired Assets required to
       be withheld or collected by it in any period prior to Closing.

               (c)     Except as disclosed on Schedule 4.7(c), to Seller’s Knowledge, there are no
       Liens or Claims for Taxes upon the Acquired Assets other than statutory Liens for Taxes
       not yet due or payable, and no issue has been raised by written inquiry of any Governmental
       Entity respecting Taxes, which, by application of the same principles, would reasonably be
       expected to result in a Lien or Claim on the Acquired Assets in any taxable period (or
       portion thereof) ending after the Closing Date.

               (d)     No extension or waiver of the limitation period applicable to the assessment
       or collection of any Tax has been granted with respect to Seller; and Seller has not entered

                                                16
19-23694-rdd    Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                       Pg 85 of 156



     into any agreement or arrangement with any Governmental Authority with regard to any
     Liability for any Tax affecting any Tax period for which the applicable statute of
     limitations, after giving effect to extensions or waivers, has not expired.

             (e)     No Governmental Authority has asserted in writing or, to Seller’s
     Knowledge, orally (i) an adjustment that could result in an additional Tax for which Seller
     is or may be liable or that could result in a Lien or Claim on the Acquired Assets or (ii) a
     threat to the tax-exempt status of Seller. There is no proceeding pending relating to any
     Liability for any Tax or asset of Seller or the tax-exempt status of Seller and, to Seller’s
     Knowledge, no Governmental Authority has threatened any audit, examination,
     investigation, inquiry, dispute, proceeding or Claim.

     4.8     Property and Assets.

              (a)    Schedule 4.8(a) contains a complete list of all real property which comprises
     the Campus which is the subject of this Agreement and to which Seller owns fee simple
     title or which is owned in fee simple by the City of New Rochelle Industrial Development
     Agency and leased to Seller, together with any material property rights (“Owned Real
     Property”), together with a form of consent (the “NRIDA Consent”) from the City of New
     Rochelle Industrial Development Agency to the sale of the portion of the Owned Real
     Property that it owns in fee simple. Seller has not received any written notice of any
     pending expropriation, eminent domain or similar proceeding affecting all or any material
     portion of any such Owned Real Property or, to Seller’s Knowledge, that any such activities
     are currently being threatened. Except as set forth in Section 4.8(c) and Schedule 4.9(a),
     there are no oral leases or subleases; there are no (x) written subleases or (y) written or oral
     licenses, concessions, occupancy agreements or other Contracts granting to any other
     Person the right of use or occupancy of the Owned Real Property or any portion thereof;
     and there is no Person in possession of the Owned Real Property or any portion thereof
     other than Seller. The real property identified on Schedule 4.8(a) represents all of the real
     property owned, leased, subleased, licensed or otherwise occupied by Seller that comprises
     the Campus and which is the subject of the Contemplated Transactions.

             (b)       Seller has title to, or, in the case of personal property held under a lease or
     other Contract (subject to the terms of the lease or other Contract), an enforceable leasehold
     interest in, or right to use, the Acquired Assets, free and clear of all Liens and Claims other
     than Liens securing the Permitted Exceptions. The foregoing notwithstanding, with respect
     to the Owned Real Property, Seller shall convey and Buyer shall accept such title as any
     reputable title company that is a member of the New York Board of Title Underwriters will
     be willing to approve and insure at standard rates in accordance with its standard form of
     title policy, clear of all Liens, except for Permitted Exceptions. Except as otherwise
     provided, the Owned Real Property shall be conveyed together with (a) all right, title and
     interest of Seller in and to all easements, rights of way, air or development rights,
     reservations, privileges, appurtenances, and other estates and rights of Seller, if any,
     pertaining to its interest in the Owned Real Property, and (b) all right, title and interest of
     Seller, if any, in and to all alleys adjoining its interest in the Owned Real Property and in
     and to the land lying in the bed of any street, road or avenue, opened or proposed, in front
     of or adjoining its interest in the Owned Real Property to the center line thereof, and (c)

                                                17
19-23694-rdd       Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                        Pg 86 of 156



     subject to apportionment if required hereunder, all right, title and interest of Seller, if any,
     in and to any award made for any taking by condemnation or any damages to its interest in
     the Owned Real Property by reason of a change of grade of any street, road or avenue.

              (c)     None of the Acquired Assets owned or leased by Seller is subject to any
     sublease or sublicense or any other agreement granting to any other Person by Seller any
     right to the use, occupancy or enjoyment of such property or any portion thereof other than
     the Mercy Lease. Buyer understands that they are taking title to the Real Property subject
     to the Mercy Lease. Buyer further acknowledges that it has been provided with a copy of
     the Mercy Lease.

            (d)      To Seller’s Knowledge, Schedule 4.8(d) lists all violations of law or
     municipal ordinances, orders or requirements noted in or issued by the departments of
     buildings, fire, labor, health or other federal, state, county, city or other departments and
     governmental authorities having jurisdiction against or affecting the Owned Real Property.

     4.9     Contracts.

             (a)      Schedule 4.9 (a) sets forth a complete and correct list of the following:

                   (i)     each Material Contract (or group of related Material Contracts), in
            each case, the performance of which relates to the Campus and will extend over a
            period of more than one (1) year from the Execution Date or which provides for
            annual payments to or by Seller in excess of $50,000;

                    (ii)    each Contract that relates to the borrowing or lending by Seller of
            any money or that creates or continues any Lien or Claim against, or right of any
            third party with respect to, the Acquired Assets, except for those Liens and Claims
            not related to the borrowing of any money but arising in the Ordinary Course of
            Business;

                   (iii) each Contract (or group of related Contracts) under which Seller has
            permitted any Acquired Asset to become encumbered; and

                     (iv)    each Contract by which Seller leases any real or personal property
            in relation to the Campus or pursuant to which Seller is a lessor of, or permits any
            third party to operate, any real or personal property in relation to the Campus.

            (b)     As used in this Agreement, the term “Material Contracts” means all
     Contracts that are material to the Acquired Assets. Except (i) as otherwise provided in the
     Bankruptcy Code and (ii) for events of default arising as a result of Seller’s filing of a
     voluntary petition for relief under Chapter 11 of the Bankruptcy Code, all of the Material
     Contracts are in full force and effect, are valid and binding and are enforceable in
     accordance with their terms in favor of the Seller. Except for cure amounts, if any, for
     which Buyer is responsible, there are no material Liabilities of any party to any Material
     Contract arising from any breach or default of any provision thereof and no event has
     occurred that, with the passage of time or the giving of notice or both, would constitute a
     breach or default by any party thereto.

                                               18
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                          Pg 87 of 156



               (c)      Intentionally Omitted.

               (d)      Each Material Contract is enforceable against the applicable counterparty
       and is in full force and effect, and, subject to obtaining any necessary consents or delivering
       any necessary notices, as disclosed on Schedule 4.9(d), will continue to be so enforceable
       and in full force and effect following the consummation of the Contemplated Transactions.

              (e)      No Material Contract to which Seller is a party may be terminated by any
       other party thereto as a result of the Contemplated Transactions.

              (f)      There are no notes receivable of Seller or any other amount payable to Seller
       owing by any director, officer, member or Employee of Seller. Neither Seller nor any
       Employee, officer, director, or shareholder, no individual, related by blood, marriage or
       adoption to any such individual, and no entity in which any such Person or individual owns
       any beneficial interest is a party to any agreement, contract, commitment or transaction
       with Seller or any loan, arrangement, understanding, agreement or contract for or relating
       to indebtedness of Seller, or has any interest in any property, tangible or intangible, used
       by Seller.

        4.10 Seller’s Consents and Approvals. Schedule 4.10 lists all authorizations, approvals,
waivers, filings or consents required to be obtained, and notices to be made (including any such
authorizations, approvals, waivers, filings or consents required to be obtained from, and notices to
be made to any Governmental Authority), by Seller to consummate the Contemplated Transactions
(including this Agreement and each other Closing Document required to be delivered by Seller at
Closing) (collectively, “Seller’s Consents and Approvals”), other than (a) entry of the Sale Order,
(b) the NRIDA Consent, and (c) any required approval by any other Court of competent
jurisdiction, if any.

       4.11 Powers of Attorney. Except for accounts in connection with the Internal Revenue
Service, there are no outstanding powers of attorney executed on behalf of Seller.

       4.12    Litigation.

               (a)    Except as set forth on Schedule 4.12, (i) there is no action, suit, investigation
       or proceeding pending or, to Seller’s Knowledge, threatened (x) against Seller with respect
       to the Acquired Assets before any arbitrator or Governmental Authority, whether any of
       the same are covered by insurance or whether any applicable carrier has denied coverage
       or reserved rights with respect to or assumed the defense thereof and (y) that would
       reasonably be expected to prevent, hinder, delay or otherwise challenge the consummation
       of the Contemplated Transactions or that questions the validity, legality or propriety of the
       Contemplated Transactions or that could reasonably be expected to have a Material
       Adverse Effect; and (ii) Seller is not subject to any judgment, order or decree of any
       Governmental Authority with respect to the Acquired Assets involving an amount in excess
       of $50,000.00.

                (b)    Seller has delivered to Buyer correct and complete copies of all
       correspondence, pleadings, and other relevant documents in connection with the actions,
       suits, investigations or proceedings set forth on Schedule 4.12.
                                                 19
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 88 of 156



       4.13 Employees. Seller shall be solely responsible for any notices to Employees that
may be required under any CBA as a consequence of the Contemplated Transaction, and shall
defend, indemnify and hold harmless Buyer against any liability resulting from failure to provide
such notices as may be required.

       4.14    Foreign Operations. Seller has no operations outside the United States.

        4.15 Insurance Coverage. Schedule 4.15 lists, and Seller has furnished to Buyer, true
and complete copies of, all insurance policies (including any insurance renewal binders) and
fidelity or surety bonds currently in force relating to the Acquired Assets. The policy limits and
deductibles of such policies are not subject to Claims by any other entities. Except as set forth on
Schedule 4.15, all premiums currently due and payable under all such policies and bonds have
been paid in full. Schedule 4.15 lists all of Seller’s current commercial general liability coverages.

        4.16 Restrictions on Acquisition. Except as set forth on Schedule 4.16, there is no
agreement, judgment, injunction, order or decree binding upon Seller or the Acquired Assets or,
to Seller’s Knowledge, threatened, that has or could reasonably be expected to have the effect of
prohibiting or materially impairing the acquisition of the Acquired Assets, in each case either
individually or in the aggregate.

       4.17    Environmental Matters.

               (a)      To Seller’s Knowledge and except as set forth on Schedule 4.17(a):

                        (i)   Seller’s ownership or leasing of the Owned Real Property are, and
               at all times have been, in compliance in all material respects with all applicable
               Environmental Laws;

                      (ii)    Seller has not received any written notice from a Governmental
               Authority or other Person regarding any Environmental Claim related to or arising
               out of Seller’s ownership or leasing of the Owned Real Property that currently
               remains pending or unresolved and, to Seller’s Knowledge, there are no events or
               conditions with respect to the ownership or leasing of the Owned Real Property or
               otherwise existing or occurring at the Owned Real Property that could reasonably
               be expected to result in an Environmental Claim;

                       (iii) Seller is in compliance in all material respects with such
               Environmental Permits and there is not now pending nor, to Seller’s Knowledge,
               threatened, any action by or before any Governmental Authority to revoke, cancel,
               rescind, suspend, restrict, modify or refuse to renew any Environmental Permit, and
               all of the Environmental Permits are and shall be effective and in good standing
               now and as of the Closing Date;

                      (iv)     There has been no Release or threatened Release of Hazardous
               Materials at, on, under, to or from the Owned Real Property required to be reported
               or subject to required Remediation, and Seller has not received any written notice
               from any Governmental Authority or other Person alleging that Seller has liability
               under any applicable Environmental Law with respect to the Release of Hazardous

                                                 20
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 89 of 156



               Materials at any real property off-site of the Real Property, including, where
               Hazardous Materials from the Owned Real Property have been taken for disposal,
               nor, to Seller’s Knowledge, are there any events or conditions with respect to off-
               site disposal of Hazardous Materials that are reasonably likely to result in such
               liability or in the issuance of such notice to Seller;

                       (v)    None of the Owned Real Property is listed on the National Priorities
               List or similar state lists. No Remediation is pending or being conducted at the
               Owned Real Property. Seller has not received any notice from a Governmental
               Authority that Remediation is required at or about the Owned Real Property, nor to
               Seller’s Knowledge are there any events or conditions at, about or with respect to
               the Owned Real Property that could reasonably be expected to result in the need for
               Remediation or in the issuance of such notice to Seller; and

                       (vi)  Seller has delivered to Buyer copies of all assessment reports, audits,
               studies, and correspondence in Seller’s possession or control relating to the
               environmental conditions of the Owned Real Property, Environmental Claims,
               Environmental Permits, Hazardous Materials, Releases, Remediation or Seller’s
               compliance with or violation of Environmental Laws and related to the Owned Real
               Property.

              (b)    A list of all Environmental Permits pertaining to the Owned Real Property
       and the Acquired Assets as they are currently being operated by Seller is set forth on
       Schedule 4.17(b).

              (c)     None of the matters set forth on Schedule 4.17(a) could reasonably be
       expected to result, either individually or in the aggregate, in a Material Adverse Effect.

       4.18    Intentionally Omitted.

        4.19 No Other Representations or Warranties; Schedules. Except for the representations
and warranties contained in this ARTICLE IV (as modified by the Schedules), neither Seller nor
any other Person makes any other representation or warranty whether express or implied, written
or oral, with respect to Seller, the Business, the Acquired Assets, or the Contemplated
Transactions, and Seller disclaims any other representations or warranties, whether made by Seller
or any of its respective officers, directors, members, employees, agents, consultants or other
Representatives. Except for the representations and warranties contained in this ARTICLE IV (as
modified by the Schedules), Seller (a) expressly disclaims any representation or warranty,
expressed or implied, at common law, by statute, or otherwise, relating to the condition of the
Acquired Assets (including any implied or expressed warranty of merchantability or fitness for a
particular purpose, or of conformity to models or samples of materials) and (b) disclaims all
Liability and responsibility for any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to Buyer or its
Representatives (including any opinion, information, projection, or advice that may have been or
may be provided to Buyer or its Representatives by any director, officer, member, employee, agent,
consultant or other Representative of Seller). Seller makes no implied representation or warranty
as to the condition, merchantability, usage, suitability or fitness for any particular purpose with

                                                21
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 90 of 156



respect to the Acquired Assets except for the representations and warranties contained in this
ARTICLE IV (as modified by the Schedules).

                                   ARTICLE V
                    BUYER’S REPRESENTATIONS AND WARRANTIES

       Buyer represents and warrants to Seller that the statements contained in this ARTICLE V
are correct and complete as of the Execution Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were substituted for the
Execution Date throughout this ARTICLE V).

        5.1     Organization of Buyer. Buyer (a) is duly organized, validly existing and in good
standing under the laws of the State of [_______], the jurisdiction of its formation, (b) has full
corporate power and authority and all necessary government approvals to own, lease and operate
its properties and assets and to conduct its business as presently conducted, and (c) has identified
all principals of Buyer entity on Schedule 5.1 (c).

        5.2     Authorization of Transaction. Buyer has full power and authority to execute and
deliver this Agreement and, subject to such authorizations as required by the Bankruptcy Court
and any other required approval by a Court of competent jurisdiction, if any, to perform its
obligations hereunder. The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by all requisite corporate action of
Buyer. This Agreement constitutes, and any and all other Closing Documents to be executed by
Buyer pursuant hereto when executed will constitute, the valid and legally binding obligation of
Buyer, enforceable in accordance with their terms and conditions, except as enforceability against
Buyer may be restricted, limited or delayed by applicable bankruptcy, moratorium or other Laws
affecting creditors’ rights generally and except as enforceability may be subject to general
principles of equity.

       5.3     Non-Contravention.

               (a)     Subject to Bankruptcy Court approval, and any other required approval by
       a Court of competent jurisdiction, if any, neither the execution and delivery of this
       Agreement, the consummation of the Contemplated Transactions (including each Closing
       Document required to be delivered by Buyer at Closing), nor the fulfillment of the terms
       hereof by Buyer, will (i) violate any Applicable Law to which Buyer is subject or any
       provision of its charter, bylaws, or other governing documents or (ii) conflict with, violate
       or result in a breach of, constitute a default under, result in the acceleration of, create in
       any party the right to accelerate, terminate, modify, or cancel, or require any notice under
       any agreement, contract, lease, license, instrument, or other arrangement to which Buyer
       is a party or by which it is bound or to which any of its assets are subject.

               (b)    Buyer is not required to give any notice to, make any filing with, or obtain
       any authorization, consent, or approval of any Governmental Authority in order for the
       Parties to consummate the Contemplated Transactions (including each Closing Document
       required to be delivered by Buyer at Closing), except for such notices, consents and



                                                22
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 91 of 156



       approvals as have already been given or obtained, those required under or in relation to
       those required by the Bankruptcy Court.

        5.4     Brokers’ Fees. Buyer has no liability or obligation to pay any fees or commissions
to any broker, finder, or agent with respect to the Contemplated Transactions.

        5.5    Buyer’s Consents and Approvals. Schedule 5.5 lists all authorizations, approvals,
waivers, filings or consents required to be obtained, and notices to be made (including any such
authorizations, approvals, waivers, filings or consents required to be obtained from, and notices to
be made to any Governmental Authority), by Buyer to consummate the Contemplated Transactions
(including each Closing Document required to be delivered by Buyer at Closing) (collectively,
“Buyer’s Consents and Approvals”), other than (a) entry of the Sale Order, and (b) any other
required approval by a Court of competent jurisdiction, if any.

        5.6    Acknowledgement Regarding Condition of the Acquired Assets. Notwithstanding
anything contained in this Agreement to the contrary, Buyer acknowledges that (a) Buyer has had
the opportunity to conduct due diligence prior to execution of this Agreement, (b) Buyer is relying
solely upon Buyer’s own independent review and investigation and not upon any written or oral
representation of Seller, (c) Seller is not making any representations or warranties whatsoever,
whether express or implied or written or oral, beyond those expressly given by it to Buyer in
ARTICLE IV (as modified by the Schedules), and (d) Buyer agrees that, except for the
representations and warranties contained therein, the Acquired Assets are being transferred to
Buyer on a “WHERE IS” and, as to condition, “AS IS” basis.

       5.7       Financial Capability. Buyer has or on the Closing Date will have the resources and
capabilities (financial or otherwise) to perform its obligations hereunder.

        5.8     No Other Representations or Warranties; Schedules. Except for the representations
and warranties contained in this ARTICLE V (as modified by the Schedules), neither Buyer nor
any other Person makes any other representation or warranty, whether express or implied, written
or oral, with respect to Buyer or the Contemplated Transactions, and Buyer disclaims any other
representations or warranties, whether made by Buyer, any Affiliate of Buyer or any of their
respective officers, directors, members, managers, employees, agents, consultants or other
Representatives. Except for the representations and warranties contained in this ARTICLE V (as
modified by the Schedules), Buyer disclaims all Liability and responsibility for any representation,
warranty, projection, forecast, statement, or information made, communicated, or furnished (orally
or in writing) to Seller or its Representatives (including any opinion, information, projection, or
advice that may have been or may be provided to them by any director, officer, member, manager,
employee, agent, consultant, or other Representative of Buyer or any of its Affiliates).

                                     ARTICLE VI
                              BANKRUPTCY COURT MATTERS

       6.1     Termination Fee.

               (a)     In consideration for Buyer having expended considerable time and expense
in connection with this Agreement and negotiation thereof and the identification and quantification

                                                23
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                          Pg 92 of 156



of assets of the Seller, the Seller believes that the Buyer is entitled to certain bid protections to be
approved by the Bankruptcy Court. Seller agrees to promptly seek approval the bid protections
set forth in this Agreement following due execution of the same by Buyer. Subject to approval by
the Bankruptcy Court, and provided the Buyer is in all material respects in compliance with the
terms hereof, if Buyer’s bid embodied in the Purchase Price as set forth in this Agreement is
exceeded by a Competing Bid, or Seller enters into an Alternate Transaction, then Seller shall, or
shall cause the purchaser in an Alternate Transaction, as applicable, to pay to Buyer the
Termination Fee upon consummation of the Alternate Transaction from the proceeds of such
Alternate Transaction paid at the closing thereof.

                (b)     If this Agreement is terminated pursuant to Section 12.1(b)(i) (provided that
the failure to close was due in whole or in part to any action or inaction by Seller); Section
12.1(b)(iii); Section 12.1(b)(iv); Section 12.1(b)(v); or 12.1(c)(ii), then the Termination Fee shall
not be payable.

       6.2     Competing Transaction.

               (a)    This Agreement is subject to approval by the Bankruptcy Court and the
consideration by Seller of higher or better competing bids (each, a “Competing Bid”).

                (b)     Notwithstanding the execution of this Agreement, Seller is permitted to
cause its Representatives to further market and initiate contact with, solicit or encourage
submission of any inquiries, proposals or offers by, any Person (in addition to Buyer and its
Representatives) in connection with any sale or other disposition of all or any other asset of Seller.
In addition, Seller shall have the responsibility and obligation to respond to any and all other acts
related thereto which are required under the Bankruptcy Code or other applicable law, including
supplying information relating to the assets of Seller to prospective purchasers. Prior to Seller
furnishing any non-public information to any Person in connection with an offer regarding the sale
or other disposition of all or any part of the Acquired Assets, Seller must enter into a customary
confidentiality agreement with such Person.

                (c)     If a Competing Bid is selected in conjunction with an auction (the
“Auction”) but such bidder does not consummate the purchase of the Acquired Assets and Buyer
is the second highest bidder (the “Backup Bidder”), Buyer shall be subject to the rights and
responsibilities of the Backup Bidder as set forth in the Bidding Procedures.

       6.3     Treatment of Monetary Obligations. The Termination Fee payable to Buyer under
this Agreement shall be entitled to administrative expense priority in Seller’s Chapter 11 Case
pursuant to Sections 503(b) and 507(a) of the Bankruptcy Code.

                                        ARTICLE VII
                                  PRE-CLOSING COVENANTS

       The Parties agree as follows with respect to the period between the Execution Date and the
Closing:

        7.1    General. Each of the Parties will use its commercially reasonable efforts to take all
actions and to do all things reasonably necessary in order to consummate and make effective the
                                                  24
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 93 of 156



Contemplated Transactions (including satisfaction, but not waiver, of the Closing conditions set
forth in ARTICLE IX) and to reasonably ensure that Buyer is relieved of all Excluded Liabilities
in compliance with applicable non-bankruptcy law and in accordance with Sections 1129(a)(16),
363(d) and 541(f) of the Bankruptcy Code.

       7.2     Regulatory Approvals.

              (a)      In compliance with applicable non-bankruptcy law and in accordance with
       Sections 1129(a)(16), 363(d) and 541(f) of the Bankruptcy Code, Seller and Buyer will
       promptly confer with the appropriate federal, state and local regulators to obtain their
       support for the approval of the Contemplated Transactions, including the Office of the New
       York State Attorney General Charities Bureau.

               (b)     If necessary, each of Buyer and Seller shall use their reasonable best efforts
       to (i) make or cause to be made all filings required of each of them or any of their respective
       Affiliates in respect of the Contemplated Transactions under any Applicable Law,
       including such filings as are required to obtain the consents, approvals, authorizations,
       waivers, Orders, licenses or Permits or to provide the notices specified in Schedule 4.9 or
       Schedule 5.5, as promptly as practicable, (ii) comply at the earliest practicable date with
       any request for additional information, documents, or other materials received by each of
       them or any of their respective Affiliates from any Governmental Authority in respect of
       such filings or the Contemplated Transactions, and (iii) cooperate with each other in
       connection with any such filing (including, to the extent permitted by Applicable Law,
       providing copies of all such documents to the non-filing Parties prior to filing and
       considering all reasonable additions, deletions or changes suggested in connection
       therewith) and in connection with resolving any investigation or other inquiry of any
       Governmental Authority under such Laws with respect to any such filing or any such
       transaction.

       7.3     Operation of Business. Seller will manage it properties in the Ordinary Course in
accordance with any post-petition financing approved by the Bankruptcy Court. Seller will
maintain its tax-exempt status. Without limiting the generality of the foregoing, Seller will not,
without Buyer’s prior written consent (which shall not be unreasonably withheld or delayed):

               (a)      enter into or amend any Material Contract;

               (b)    terminate any Material Contract other than upon the expiration of its term
       or for the counterparty’s breach of such Material Contract;

              (c)     fail to perform when due all material obligations under any Material
       Contracts except for any Material Contract pertaining to Debt and except to the extent such
       performance is excused under the Bankruptcy Code, by the Bankruptcy Court, or by the
       counterparty’s breach of such Material Contract;

             (d)    fail to give prompt notice to Buyer of the commencement of or any Material
       Development of which Seller becomes aware;

               (e)      fail to give prompt notice to Buyer of any Material Adverse Change;

                                                 25
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                          Pg 94 of 156



              (f)    sell, transfer, or convey any Acquired Asset (other than obsolete or worn
       out immaterial equipment disposed of in the Ordinary Course of Business and replaced if
       necessary with adequate replacement equipment);

               (g)      adopt or propose any change to its governing documents;

               (h)    merge or consolidate with any entity or acquire any assets from any entity
       (other than purchases of goods in the Ordinary Course of Business);

               (i)     except as permitted by the terms of any Material Contract pertaining to any
       Debt, incur any indebtedness for borrowed money or guarantee any such indebtedness or
       issue or sell any debt securities or guarantee any debt securities of others other than as
       disclosed to Buyer and excluding any accounts payable arising in the Ordinary Course of
       Business of a Seller;

               (j)      enter into any operating lease;

              (k)    terminate, fail to renew or materially reduce the amount of any insurance
       coverage provided by the existing insurance policies of Seller in relation to the Acquired
       Assets following the cessation of educational services;

              (l)     remove from Seller’s premises or modify (other than in the Ordinary Course
       of Business) any books or records of Seller that are Acquired Assets;

               (m)      fail to keep in full force and effect its Licenses; and

               (n)      agree or commit to do any of the foregoing.

        7.4     Access. Seller will permit Representatives of Buyer (including its accountants) to
have access at all reasonable times, and in a manner so as not to interfere with the normal business
operations of Seller, to the premises, properties, personnel, books, records (including Tax records,
provided that those portions of any records or discussions pertaining to the entry into or
consummation of the Contemplated Transactions may be withheld and/or redacted), contracts, and
documents of or pertaining to Seller. Seller will used best efforts to deliver to Buyer true and
complete copies of each Material Contract, in each case, as amended or otherwise modified and in
effect as of the Execution Date.

       7.5     Notice of Developments.

               (a)      Seller shall promptly notify Buyer of:

                     (i)    any notice or other communication from any Person alleging that
               the consent of such Person is or may be required in connection with the
               Contemplated Transactions;

                      (ii)    any notice or other communication from any Governmental
               Authority in connection with the Contemplated Transactions; or


                                                  26
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 95 of 156



                       (iii) its obtaining Knowledge of (A) a breach or violation of any
               representation or warranty made by it contained in this Agreement that is qualified
               as to materiality becoming untrue or inaccurate in any respect or any such
               representation of warranty that is not so qualified becoming untrue or inaccurate in
               any material respect and (B) the failure of it to comply with or satisfy in any
               material respect any covenant, condition or agreement to be complied with or
               satisfied by it under this Agreement or any other Closing Document.

               (b)    No notification under this Section 7.5 shall affect the representations,
       warranties or obligations of the Parties or the conditions to the obligations of the Parties
       hereunder, or limit or otherwise affect the remedies available hereunder to the Party
       receiving such notice.

       7.6     Employment Matters. Buyer shall not be permitted to contact the Employees.

       7.7     Removal of Excluded Assets from Owned Real Property. Prior to the Closing or
as soon thereafter as is reasonably practical, Seller will remove from the Owned Real Property all
Excluded Assets, except that Necessary Records will be removed in accordance with Section 8.6.

                                       ARTICLE VIII
                                 POST-CLOSING COVENANTS

       Seller and Buyer agree as follows with respect to the period following the Closing:

        8.1     General. After the Closing, each of Buyer and Seller will take such further action
as is necessary on its part to carry out the purposes of this Agreement (including the execution and
delivery of such further instruments and documents) as either may reasonably request, all at the
sole cost and expense of the requesting Party (subject to such Party’s indemnification rights for
such expenses). Without limiting the foregoing, each of Buyer and Seller will cooperate in
providing access to all books, records, ledgers, files, documents, correspondence, lists and other
documents and information related to the matters covered by this Agreement as the other may
reasonably request, all at the sole cost and expense of the requesting Party (subject to such Party’s
indemnification rights for such expense).

       8.2     Intentionally Omitted.

       8.3     Non-Disclosure.

               (a)    From and after the date hereof, Buyer shall, and shall direct its
       Representatives, to maintain in confidence, not disclose to any third party (other than their
       Representatives) without the prior written consent of Seller, and not use to the detriment
       of Seller, any Seller Confidential Information relating to or obtained from Seller or its
       Representatives. For purposes of this Section 8.3(a), “Seller Confidential Information”
       means any information that is confidential or proprietary in nature that is related to the
       Acquired Assets, the Business, the Excluded Assets, or the Excluded Liabilities, including
       methods of operation, student information, prices, fees, costs, technology, software, know-
       how, marketing methods, plans, personnel, suppliers, competitors, markets or other
       specialized information or proprietary matters; provided, however, that Seller Confidential

                                                 27
19-23694-rdd    Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                       Pg 96 of 156



     Information does not include, and there shall be no obligation hereunder with respect to,
     information that (i) becomes generally available to the public other than as a result of a
     disclosure by Buyer or any of its Representatives, (ii) becomes available to Buyer on a non-
     confidential basis from a source other than Seller or its Representatives, provided that such
     source is not known by Buyer to be bound by a confidentiality agreement with, or other
     obligation of secrecy to, Seller, (iii) is lawfully received by Buyer from a third party having
     the right to disseminate the Seller Confidential Information without restriction on
     disclosure, or (iv) can be shown by Buyer through written documents or evidence
     maintained by Buyer to have been independently developed by it without the use of Seller
     Confidential Information; and provided further, that upon the Closing, the restrictions
     contained in this Section 8.3(a) shall not apply to confidential or proprietary information
     related primarily to the Acquired Assets, or the Business. Buyer may disclose any of the
     Seller Confidential Information to its Representatives who need to know it for the purpose
     of effectuating the Contemplated Transactions and who are directed to keep it confidential.
     Buyer shall instruct its Representatives having access to Seller Confidential Information in
     writing of such obligation of confidentiality. If Buyer or anyone to whom it has transmitted
     Confidential Information subject to the confidentiality obligations herein is required by
     Applicable Law to disclose any of such Confidential Information, Buyer shall, to the extent
     permissible by Applicable Law, provide Seller with prompt notice within two (2) business
     days of becoming aware of such required disclosure prior to making any disclosure so that
     Seller may seek a protective order or other appropriate remedy. If such protective order or
     other remedy is not obtained, or Seller waives compliance with the provisions of this
     Section 8.3(a), Buyer and its Representatives shall furnish only that portion of the Seller
     Confidential Information that it is advised by counsel is required by Applicable Law to be
     disclosed.

               (b)    It is understood by the Parties that the information, documents and
     instruments delivered to Seller by Buyer or its Representatives in connection with the
     negotiation of this Agreement (the “Buyer Confidential Information”) are of a confidential
     and proprietary nature. Seller agrees that both prior and subsequent to Closing it will
     maintain the confidentiality of all Buyer Confidential Information and only disclose such
     information, documents and instruments (w) to the Consultation Parties (as defined in the
     Bidding Procedures Order), (x) to duly authorized Representatives, (y) as necessary to
     comply with Applicable Law, or (z) to assist or defend Claims as provided herein. Buyer
     Confidential Information does not include any information that (i) becomes generally
     available to the public other than as a result of a disclosure by Seller, or any of its
     Representatives, (ii) becomes available to Seller on a non-confidential basis from a source
     other than Buyer or its Representatives, provided that such source is not known by Seller
     to be bound by a confidentiality agreement with, or other obligation of secrecy to, Buyer,
     (iii) is lawfully received by Seller from a third party having the right to disseminate the
     Buyer Confidential Information without restriction on disclosure, or (iv) can be shown by
     Seller through written documents or evidence maintained by them to have been
     independently developed by it without the use of Buyer Confidential Information. If Seller
     or anyone to whom it has transmitted Buyer Confidential Information is required by
     Applicable Law to disclose any of such Buyer Confidential Information, Seller shall, to the
     extent permissible by Applicable Law, provide Buyer with prompt notice prior to making
     any disclosure so that Buyer may seek a protective order or other appropriate remedy. If
                                               28
19-23694-rdd         Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                          Pg 97 of 156



       such protective order or other remedy is not obtained, or Buyer waives compliance with
       the provisions of this Section 8.3(b), Seller and its Representatives shall furnish only that
       portion of the Buyer Confidential Information that it is advised by counsel is required by
       Applicable Law to be disclosed.

               (c)      The obligations contained in this Section 8.3 shall survive the Closing.

        8.4     Further Assurances. Each Party agrees to use all commercially reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable under Applicable Laws and regulations to effectuate the consummation of the
Contemplated Transactions (including this Agreement and each other Closing Document required
to be delivered by Seller at Closing).

        8.5     Sale of Certain Personal Property, including Furniture and Equipment. Seller will
promptly market and sell by auction and sale process in a commercially reasonable manner all of
the personal property owned by Seller (including, without limitation, Furniture and Equipment)
that are located on the Campus.

       8.6      Removal of Necessary Records. Seller will use its best efforts, and will hire a
records removal/storage company, to remove all required Necessary Records from the Owned Real
Property prior to the Closing Date. If the Necessary Records are not removed by the Closing Date,
then Seller shall ensure that the records removal/storage company has appropriate insurance
coverage in place, naming Buyer and its designee as additional insureds, through the date on which
the Necessary Records have been removed from the Owned Real Property.

                                           ARTICLE IX
                                           EMPLOYEES

        9.1   Buyer Not Assuming Seller’s CBAs or Benefit Plans. Buyer is not assuming any
of Seller’s CBAs or Employee Benefit Plans.

       9.2   No Obligation to Offer Employment. Buyer shall have no right or obligation to
offer employment to any of the Employees.

        9.3     No Successor Liability. Buyer shall have no liability, as successor or otherwise,
for any breach by Seller of any of its CBAs, nor for any arrears by Seller in payments to Employees
for wages or otherwise, nor for contributions due to any Employee Benefit Plan or Multiemployer
Plan pursuant to any such CBA or any trust agreement, nor for any liability or Claim arising out
of or relating to the termination of Seller’s obligations under any CBA or any trust agreement,
including termination of Seller’s obligations to contribute to any Multiemployer Plan. Seller shall
remain liable for all of its pre-Petition Date and post-Petition Date arrears to any such Employee
Benefit Plans and Multiemployer Plans and for any Withdrawal Liability associated with their
ceasing to contribute to any Multiemployer Plan.




                                                  29
19-23694-rdd       Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                        Pg 98 of 156



                                    ARTICLE X
                        CONDITIONS TO OBLIGATION TO CLOSE

      10.1 Conditions to Buyer’s Obligation. Buyer’s obligation to consummate the
Contemplated Transactions is subject to satisfaction of the following conditions:

              (a)     The representations and warranties set forth in ARTICLE IV shall be true
      and correct in all material respects when made and at and as of the Closing Date, except to
      the extent that such representations and warranties are qualified by the term “material,” or
      contain terms such as “Material Adverse Effect” or “Material Adverse Change,” in which
      case such representations and warranties (as so written, including the term “material” or
      “Material”) shall be true and correct in all respects when made and at and as of the Closing
      Date.

             (b)      Seller shall have performed and complied with all of its covenants and
      agreements hereunder in all material respects through the Closing, except to the extent that
      such covenants or agreements are qualified by the term “material,” or contain terms such
      as “Material Adverse Effect” or “Material Adverse Change,” in which case Seller shall
      have performed and complied with all of such covenants and agreements (as so written,
      including the term “material” or “Material”) in all respects through the Closing;

               (c)  No breach or default on the part of Seller shall have occurred under any
      covenant or agreement hereunder or any Closing Document or any other agreement of the
      Parties;

               (d)    No order shall have been entered in any action or proceeding before any
      Governmental Authority, and no preliminary or permanent injunction by any court or
      Governmental Authority shall have been issued that would have the effect of (i) making
      the Contemplated Transactions contemplated illegal or in violation of any Applicable Law,
      or (ii) otherwise preventing consummation of the Contemplated Transactions;

            (e)    No Applicable Law shall have been enacted or promulgated by any
      Governmental Authority that directly prohibits the consummation of the Closing under this
      Agreement and the Contemplated Transactions;

              (f)    Seller and Buyer shall have received all authorizations, consents, and
      approvals of, and no notices of objections from, those Governmental Authorities referred
      to in Section 4.9, Section 5.5 and Section 7.2, as applicable, all of which shall be in form
      and substance reasonably satisfactory to Buyer;

             (g)      Seller shall have received all other Seller’s Consents and Approvals;

              (h)     No Governmental Authority shall have objected to the sale of the Acquired
      Assets pursuant to the Sale Order or, if any Governmental Authority shall have objected to
      the sale of the Acquired Assets pursuant to the Sale Order, such objection shall have been
      overruled or consensually resolved;

             (i)      The Sale Order shall have become a Final Order;

                                               30
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                         Pg 99 of 156



              (j)     All actions to be taken by Seller in connection with consummation of the
       Contemplated Transactions and all certificates, opinions, instruments, and other documents
       required to effect the Contemplated Transactions shall be reasonably satisfactory in form
       and substance to Buyer;

               (k)     Buyer shall have received all of the Closing Documents described in Section
       3.4(a); and

               (l)     the Title Company shall have irrevocably committed to issue a title policy
       to Buyer with respect to the Owned Real Property at standard rates in accordance with its
       standard form of title policy, clear of all Exceptions set forth in a Buyer’s Objection Notice,
       subject to the Permitted Exceptions; provided that this condition shall be deemed satisfied
       if Buyer does not timely deliver to Seller a Buyer’s Objection Notice as set forth in Section
       13.1 hereof, and provided further that any Exceptions.

         Buyer may waive in its sole and absolute discretion any condition specified in this Section
10.1 if it executes a writing so stating at or prior to the Closing.

      10.2 Conditions to Seller’s Obligations. Seller’s obligations to consummate the
Contemplated Transactions are subject to satisfaction of the following conditions:

               (a)    The representations and warranties of Buyer set forth in ARTICLE V shall
       be true and correct in all material respects when made and at and as of the Closing Date,
       except to the extent that such representations and warranties are qualified by the term
       “material,” or contain terms such as “Material Adverse Effect” or “Material Adverse
       Change,” in which case such representations and warranties (as so written, including the
       term “material” or “Material”) shall be true and correct in all respects when made and at
       and as of the Closing Date;

              (b)      Buyer shall have performed and complied with all of its covenants and
       agreements hereunder in all material respects through the Closing, except to the extent that
       such covenants or agreements are qualified by the term “material,” or contain terms such
       as “Material Adverse Effect” or “Material Adverse Change,” in which case Buyer shall
       have performed and complied with all of such covenants and agreements (as so written,
       including the term “material” or “Material”) in all respects through the Closing;

              (c)    No order shall have been entered in any action or proceeding before any
       Governmental Authority, and no preliminary or permanent injunction by any court or
       Governmental Authority shall have been issued that would have the effect of (i) making
       the Contemplated Transactions illegal or in violation of any Applicable Law, or (ii)
       otherwise preventing consummation of the Contemplated Transactions;

             (d)    No Applicable Law shall have been enacted or promulgated by any
       Governmental Authority that directly prohibits the consummation of the Closing under this
       Agreement and the Contemplated Transactions;




                                                 31
19-23694-rdd           Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                           Pg 100 of 156



               (e)     Seller and Buyer shall have received all authorizations, consents, and
       approvals of, and no notices of objections from, those Governmental Authorities referred
       to in Section 4.10, Section 5.5 and Section 7.2, as applicable;

                 (f)      Buyer shall have received all other Buyer’s Consents and Approvals;

                 (g)      The Sale Order shall have become a Final Order; and

                 (h)      Seller shall have received all of the Closing Documents described in Section
       3.4(b).

        Seller may waive any condition specified in this Section 10.2 if it executes a writing so
stating at or prior to the Closing.

                                            ARTICLE XI
                                       DISPUTE RESOLUTION

       11.1 Dispute Resolution. The Bankruptcy Court shall retain jurisdiction to adjudicate
any dispute that arises under this Agreement.

                                            ARTICLE XII
                                           TERMINATION

      12.1 Termination of Agreement. In respect of the Contemplated Transactions, this
Agreement may be terminated prior to the Closing as follows:

               (a)     Termination Due to Events in Chapter 11 Case . Buyer may terminate this
       Agreement immediately upon written notice to Seller if: (i) the Chapter 11 Case is
       dismissed or converted to a Chapter 7 Case under the Bankruptcy Code, or a responsible
       officer or an examiner with powers beyond the duty to investigate and report (as set forth
       in Sections 1106(a)(3) and (4) of the Bankruptcy Code) is appointed in the Chapter 11
       Case; (ii) relief from the automatic stay to permit foreclosure is granted or there is an
       exercise of other remedies on the Acquired Assets; or (iii) Seller consents to any
       modification of this Agreement without the prior written agreement of Buyer.

               (b)    Termination by Buyer. Buyer may terminate this Agreement immediately
       upon written notice to Seller of the occurrence of any of the following, at which time all
       obligations of Buyer hereunder shall be of no further force and effect:

                        (i)     Buyer is ready, willing, and able to perform and has properly served
                 Seller with a Time is of the Essence demand and Seller has not properly rejected
                 the same and not performed;

                         (ii)   if any of the conditions to the obligations of Buyer that are set forth
                 in Section 10.1 shall have become incapable of fulfillment other than as a result of
                 a breach by Buyer of any covenant or agreement contained in this Agreement, and
                 such condition is not waived by Buyer;


                                                   32
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                         Pg 101 of 156



                      (iii) if there shall be a material breach by Seller of any material
               representation or warranty, or any material covenant or agreement contained in this
               Agreement, which breach cannot be cured or has not been cured within fifteen (15)
               Business Days after the giving of written notice by Buyer to Seller of such breach;
               or

                      (iv)   if Seller is unable or unwilling to close within one hundred and
               twenty (120) days following the date that the Sale Order becomes a Final Order.

               (c)     Termination by Seller. Seller may terminate this Agreement upon written
       notice to Buyer of the occurrence of any of the following, unless Seller is in material breach
       of this Agreement prior to the occurrence of the following, at which time all obligations of
       Seller hereunder shall be of no further force and effect, except for those obligations
       specified in this Agreement to survive termination:

                       (i)     if any of the conditions to the obligations of Seller to close that are
               set forth in Section 10.2 shall have become incapable of fulfillment other than as a
               result of a breach by Seller of any covenant or agreement contained in this
               Agreement, and such condition is not waived by Seller; or

                      (ii)    if there shall be a material breach by Buyer of any material
               representation or warranty, or by Buyer of any material covenant or agreement
               contained in this Agreement, which breach cannot be cured or has not been cured
               within 15 Business Days after the giving of written notice by Seller to Buyer of
               such breach; or

                      (iii) Is Buyer is unable or unwilling to close within one hundred and
               twenty (120) days following the date that the Sale Order becomes a Final Order.

               (d)    Termination by Buyer or Seller. Subject to Bankruptcy Court approval, the
       Parties may terminate this Agreement by mutual written consent of Seller and Buyer.

               (e)     Extension of Time Periods. The time periods for termination of this
       Agreement set forth in this Section 12.1 may be extended upon the written agreement of
       the Parties without the further approval of the Bankruptcy Court.

        12.2 Procedure For Termination. If this Agreement is terminated by Buyer or Seller, or
both, pursuant to Section 12.1, written notice thereof shall promptly be given to the other Party,
and upon the giving of such notice (or at such time as specified in the particular termination right
set forth in Section 12.1), the Contemplated Transactions shall be abandoned and this Agreement
shall terminate to the extent and with the effect provided by Section 12.3, without further action
by the Parties.

         12.3 Effect of Termination. If either Seller or Buyer terminates this Agreement pursuant
to Section 12.1, all rights and obligations of the Parties hereunder shall terminate without any
liability of any Party to any other Party (except for any Liability of any Party then in breach of this
Agreement); provided that if such termination is the result of a breach or default hereunder by the


                                                  33
19-23694-rdd           Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                           Pg 102 of 156



non-terminating Party, then the non-breaching Party shall be entitled to seek any and all remedies
available to the terminating Party at law or in equity.

                                ARTICLE XIII
          TITLE INSURANCE; PERMITTED EXCEPTIONS; APPORTIONMENTS

        13.1 Title Insurance. Buyer (i) has ordered from First American Title Insurance
Company, 550 Mamaroneck Avenue, Suite 401, Harrison, NY 10528 (the “Title Company”) a
current title report with respect to the Owned Real Property, and Buyer shall request the Title
Company to perform continuation searches of title prior to the Closing (collectively, the “Title
Report”), and (ii) has ordered a current ALTA survey of the Owned Real Property (the “Survey”).
Buyer has notified Seller, in writing (a “Buyer’s Objection Notice”) delivered to Seller prior to the
deadline for the submission of bids pursuant to the Bidding Procedures Order, of any exception,
Lien, mortgage, security interest, Claim, charge, reservation, lease, tenancy, occupancy, easement,
right of way, encroachment, restrictive covenant, condition, limitation or other encumbrance
affecting the Owned Real Property (collectively, “Exceptions”) disclosed by same that is not a
Permitted Exception and to which Buyer objects. Notwithstanding anything herein to the contrary,
Buyer shall be deemed to have objected to and is not obligated to deliver a Buyer Objection Notice
with respect to the following in order for same to constitute a Title Defect (defined below): (x) any
and all monetary Liens, including all mortgages and security interests securing any obligations of
Seller (or any predecessor-in-interest to Seller), all judgments against Seller (or any predecessor-
in-interest to Seller), all mechanics’ Liens recorded against the Owned Real Property (or any
portion thereof), all monetary Liens or penalties arising out of violations on the Owned Real
Property and all real property taxes (other than real property taxes that constitute Permitted
Exceptions), and (y) any and all tenancies, except for the Mercy Lease disclosed on Schedule
4.9(a). Except as otherwise provided herein, Seller may elect (but shall not be obligated) to attempt
to cure or remove any such title objections (collectively and individually, a “Title Defect”) set
forth in the Title Report, the Survey, a Buyer’s Objection Notice or otherwise. The Parties
acknowledge that Seller may rely on the Sale Order to discharge certain Title Defects and hereby
agree that the Title Company’s issuance of a title insurance policy, in reliance on the Sale Order,
without taking exception for those Title Defects shall be sufficient to constitute Seller’s cure and
removal of such Title Defects. If Seller is obligated or elects to attempt to cure or remove any
Title Defect and are unable to do so on or before the Closing Date, then Seller shall be entitled to
adjourn the Closing in order to cure or remove such Title Defect for a period of not more than 30
days in the aggregate. If Seller elects not to cure or remove, or after electing to cannot cure or
remove, any Title Defect that Seller is not otherwise obligated to cure or remove pursuant to the
terms of this Agreement or shall, for any reason, be unable to cure or remove any Title Defect that
Seller is not otherwise obligated to cure or remove pursuant to the terms of this Agreement within
the time periods set forth in the preceding sentence, then Seller shall notify Buyer in writing and
Buyer shall have the right to either (i) terminate this Agreement or (ii) accept such title as Seller
shall be able to convey without abatement in the Purchase Price and without any liability on the
part of Seller.

       13.2      Permitted Exceptions. “Permitted Exceptions” means:

                 (a)      all matters set forth on Schedule 13.2(a) attached hereto and made a part
       hereof;

                                                  34
19-23694-rdd    Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                       Pg 103 of 156



             (b)    building, zoning, subdivision and other governmental laws, codes and
     regulations, and landmark, historic and wetlands designations;

            (c)      any state of facts that a current, accurate survey or visual inspection of the
     Owned Real Property would disclose, provided same do not render title uninsurable at
     standard rates;

             (d)     all rights and easements, for electricity, gas, telephone, water, cable
     television and any other utilities to maintain and operate lines, cables, poles and distribution
     boxes in, over and upon the Owned Real Property;

            (e)     any variations between the tax diagram or the tax map and the record
     description, provided same does not render title uninsurable at standard rates;

             (f)    rights of the public and adjoining owners in highways, streets, roads and
     lanes crossing the Owned Real Property existing as of the date hereof, provided that the
     Title Company shall insure (at no additional cost to Buyer) that no third parties have any
     Claims for adverse possession or easements by prescription by virtue of the use of such
     highways, streets, roads and lanes crossing the Owned Real Property;

             (g)    real property taxes, water rates and charges, sewer taxes and rents, and
     similar items with respect to the Owned Real Property, not yet due and payable and subject
     to apportionment as provided herein; and

           (h)      assessments or installments thereof arising after the date of Closing,
     whether or not a Lien as of Closing, which are due and payable on or after Closing.

     13.3   Apportionments.

             (a)     Items Subject to Apportionment. Subject to the terms of this Section 13.3,
     the following items, without duplication, are to be apportioned between Seller and Buyer
     with respect to the Owned Real Property 12:00:01 a.m. on the calendar day immediately
     following the Closing Date, and at the Closing the net amount thereof shall, as applicable,
     either be (x) paid by Buyer to Seller by wire transfer of immediately available federal funds
     to a bank account designated by Seller or (y) credited by Seller against the Purchase Price:

                    (i)      real property taxes and assessments, if any;

                    (ii)     water rates and charges;

                    (iii)    sewer taxes and rents;

                    (iv)    electricity, steam, gas and all other utilities, including, without
            limitation, taxes thereon;

                   (v)      deposits on account with any municipality having jurisdiction over
            the Property, to the extent transferred to Buyer; and


                                               35
19-23694-rdd    Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                      Pg 104 of 156



                   (vi)    all other items that reasonably require apportionment in accordance
            with local custom and practice to effectuate the Contemplated Transactions.

     Seller and Buyer shall adjust any apportionments made under this Section 13.3 after the
     Closing to account for errors or incorrect estimates made as of the Closing Date (it being
     agreed that the Parties’ aforesaid agreement to make such adjustments shall survive the
     Closing for a period of twelve (12) months). For the avoidance of doubt, any deposits on
     account with any utility company servicing the Property shall not be subject to
     apportionment and shall remain property of Seller.

             (b)      Governmental Charges. Apportionment of real property taxes, water rates
     and charges, sewer taxes and rents and other similar items shall be made on the basis of the
     fiscal year for which assessed. If the Closing Date occurs before the real property taxes,
     water rates and charges, sewer taxes and rents or similar items with respect to the Owned
     Real Property are finally fixed for the fiscal year in which the Closing occurs, then the
     apportionments thereof made at the Closing shall be made on the basis of the real property
     taxes, water rates and charges, sewer taxes and rents or other similar items, as the case may
     be, for the preceding fiscal year applied to the latest assessed valuation. After the real
     property taxes, water rates and charges, sewer taxes and rents or similar items, as the case
     may be, are finally fixed for the fiscal year in which the Closing occurs, Seller and Buyer
     shall make a recalculation of the apportionment thereof based on the amounts finally fixed
     for the fiscal year in which the Closing occurs, and Seller or Buyer, as the case may be,
     shall make an appropriate payment to the other Party based on such recalculation. Seller
     or its Representatives shall have the right (x) at any time before the Closing, to institute tax
     reduction or other proceedings to reduce the assessed valuation of the Owned Real Property
     with respect to any tax period ending at or prior to the end of the tax year in which the
     Closing occurs and (y) to continue, after the Closing, any such proceedings commenced by
     Seller prior to the Closing; provided, however, that (A) Seller (or its Representatives) shall
     notify Buyer of, and keep Buyer reasonably informed with respect to, any such proceedings
     and no such proceeding shall be finally settled by Seller without the prior consent of Buyer,
     which consent shall not be unreasonably withheld, and (B) upon notice to Seller, Buyer
     shall have the right to assume control of and prosecute any such proceeding relating to the
     tax year in which the Closing occurs, provided that no such proceeding shall be finally
     settled by Buyer without the prior consent of Seller, which consent shall not be
     unreasonably withheld. If Buyer, at any time following the Closing shall institute tax
     reduction or other proceedings to reduce the assessed valuation of the Owned Real Property
     with respect to the tax period ending at the end of the tax year in which the Closing occurs,
     such proceeding shall not be finally settled by Buyer without the prior consent of Seller,
     which consent shall not be unreasonably withheld. If any refund of any real property tax,
     water rates and charges, sewer taxes and rents or similar items is issued after the Closing
     Date for any period ending prior to or including the Closing Date, such refund shall be
     applied as follows: first, to the cost incurred in obtaining such refund; and, second, the
     balance of such refund, if any, shall be apportioned between Seller, for the period prior to
     the Closing Date, and Buyer, for the period from and after the Closing Date.

             (c)   Water Meters. If there shall be any meters measuring water consumption
     at the Owned Real Property, Seller shall attempt to obtain meter readings to a date that is

                                               36
19-23694-rdd       Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                       Pg 105 of 156



     no more than thirty (30) days before the Closing, and, if such readings are obtained, the
     unfixed water rates and charges and sewer taxes and rents, if any, based thereon for the
     intervening time, shall be apportioned on the basis of such readings, or if such readings are
     not obtained, the unfixed water rates and charges and sewer taxes and rents, if any, shall
     be apportioned upon the last meter readings.

              (d)     Payment of Certain Items. The amount of any unpaid taxes, assessments,
     water rates and charges, sewer taxes and rents and any other similar items which Seller is
     obligated to pay and discharge with respect to the Owned Real Property, with interest and
     penalties thereon to the date which is three (3) Business Days following the Closing Date,
     may, at the option of Seller, be allowed to Buyer out of the Purchase Price, provided that
     official bills therefor with interest and penalties thereon are furnished to Buyer by Seller at
     the Closing. Buyer, if request is made at least two (2) Business Days prior to the Closing,
     shall provide Seller at the Closing with separate wire transfers of immediately available
     federal funds, in an aggregate amount not exceeding the balance of the Purchase Price due
     to Seller at the Closing, to facilitate the satisfaction of any of the aforesaid taxes,
     assessments, water rates and charges, sewer taxes and rents and other similar items and any
     interest and penalties thereon to the Closing Date. Without limiting the foregoing, Seller
     is solely obligated to pay and discharge any of the aforesaid taxes, assessments, water rates
     and charges, sewer taxes and rents and other similar items affecting the Owned Real
     Property that are delinquent as of the Closing Date, subject to apportionment as herein
     provided.

              (e)     Utilities. With respect to the utilities described in Section 13.3(a)(iv),
     where possible, Seller shall secure cutoff readings for all utilities as of the apportionment
     time. To the extent that such cutoff readings are not available, at Closing the cost of such
     utilities shall be apportioned between the Parties as of the apportionment time on the basis
     of the most recent actual (not estimated) bill for such service, and, after Closing, upon
     determination of the final meter readings shall be readjusted based on same as of the
     apportionment time. Buyer shall be responsible for causing such utilities and services to
     be changed to its name (or the name of any affiliate, manager or tenant of Buyer) as of the
     Closing Date, and shall be liable for and shall pay all utility bills for services rendered after
     the apportionment time. With respect to deposits of Seller on account with any utility
     company servicing the Owned Real Property, Seller shall have the right to a return of such
     deposits and Buyer shall be responsible for posting any deposits required from and after
     the Closing.

             (f)     Assessments. If, on the Closing Date, the Owned Real Property, or any part
     thereof, is affected by any real property tax assessments, then Seller shall pay such
     assessments; provided, however, that if such assessments are payable in installments, then
     Seller shall pay such installments due prior to the Closing Date, and Buyer shall pay such
     installments due after the Closing Date.

             (g)      Survival. The provisions of this Section 13.3 shall survive the Closing.




                                                37
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                        Pg 106 of 156



                                        ARTICLE XIV
                                       MISCELLANEOUS

        14.1 Survival. All representations, warranties, covenants and obligations in this
Agreement and in the certificates delivered pursuant to this Agreement shall survive the Closing
and the consummation of the Contemplated Transactions. Any remedy based upon such
representations, warranties, covenants and obligations shall not be affected by any investigation
(including any environmental investigation or assessment) conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or obligation. The
waiver of any condition based upon the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect such right to set-off
or other remedy based upon such representations, warranties, covenants and obligations.

        14.2 Press Releases and Public Announcements. No Party shall issue any press release
or make any public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Party, such approval not to be unreasonably withheld or delayed;
provided, however, that any Party may make any public disclosure it believes in good faith is
required by Applicable Law or by the Bankruptcy Court with respect to filings to be made with
the Bankruptcy Court in connection with this Agreement (in which case the disclosing Party will
use its reasonable efforts consistent with such Applicable Law or Bankruptcy Court requirement
to advise the other Party prior to making the disclosure).

       14.3 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors and permitted
assigns.

        14.4 Entire Agreement. This Agreement and the other Closing Documents constitute
the entire agreement among the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

        14.5 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other Party; provided, however, that Buyer may (a) assign
any or all of its rights and interests herein, including but not limited to, any not-for-profit
corporation of which Buyer is a member and which succeeds to the interest of Buyer in the Seller
and (b) designate one or more of its Affiliates to perform its obligations hereunder (in any or all
of which cases Buyer nonetheless shall remain responsible for the performance of all of its
obligations hereunder).

       14.6 Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute one and the same
instrument. The delivery of an executed signature page of this Agreement or any other Closing


                                                 38
19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                          Pg 107 of 156



Document by fax or portable document format (.pdf) shall have the same effect as the delivery of
a manually executed counterpart hereof or thereof.

      14.7 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation of this Agreement.

        14.8 Notices. All notices, requests, demands, Claims, and other communications
hereunder shall be in writing. Any notice, request, demand, Claim, or other communication
hereunder shall be deemed duly given (i) when delivered personally to the recipient, (ii) one (1)
Business Day after being sent to the recipient by reputable overnight courier service (charges
prepaid), or (iii) four (4) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the intended recipient as set
forth below:

 If to Seller:         College of New Rochelle
                       29 Castle Place
                       New Rochelle, NY 10805
                       Attn: Bert Weil and Mark Podgainy

                       -and-

                       Getzler Henrich
                       295 Madison Avenue, 20th Floor
                       New York, NY 10017
                       Attn: Bert Weil and Mark Podgainy

 Copy to:              Cullen and Dykman LLP
                       100 Quentin Roosevelt Blvd.
                       Garden City, NY 11530
                       Attn: Matthew G. Roseman Esq.

If to Buyer:           [BUYER]


Copy to:               [BUYER]


Any Party may change the address to which notices, requests, demands, Claims and other
communications hereunder are to be delivered by giving the other Party notice in the manner herein
set forth.

        14.9 Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York without giving effect to
any choice or conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction other than the State of
New York. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY


                                                  39
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                         Pg 108 of 156



AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

        14.10 Submission to Jurisdiction; Consent to Service of Process. Without limiting any
Party’s right to appeal any order of the Bankruptcy Court, (a) the Bankruptcy Court shall retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any Claims or disputes
which may arise or result from, or be connected with, this Agreement, any breach or default
hereunder, or the Contemplated Transactions, and (b) any and all proceedings related to the
foregoing shall be filed and maintained only in the Bankruptcy Court, and the Parties hereby
consent to and submit to the jurisdiction and venue of the Bankruptcy Court and shall receive
notices at such locations as indicated in Section 14.8 hereof; provided, however, that, if the Chapter
11 Case has closed, the Parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Southern District of New York sitting in
White Plains, New York or the Commercial Division, Civil Branch of the Supreme Court of the
State of New York sitting in Westchester County and any appellate court from any thereof, for the
resolution of any such Claim or dispute. The Parties hereby irrevocably waive, to the fullest extent
permitted by Applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties agrees that a judgment in any such dispute may
be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the Parties hereby consents to process being served by any Party to this Agreement in any
suit, action or proceeding by delivery of a copy thereof in accordance with the provisions of
Section 14.8.

        14.11 Amendments. No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by Buyer and Seller. Seller may consent to any such
amendment at any time prior to the Closing with the prior authorization of Seller’s Board.

       14.12 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of the offending term
or provision in any other situation or in any other jurisdiction.

        14.13 Expenses. Except with respect to the Termination Fee, each of the Parties will bear
its own costs and expenses (including legal fees and expenses) incurred in connection with this
Agreement and the Contemplated Transactions-it being expressly understood that Buyer shall pay
all Transfer Taxes payable with respect to the conveyance of the Owned Real Property, if any.

        14.14 Construction. The Parties participated fully in the negotiation and preparation of
this Agreement with full benefit of counsel. Accordingly, this Agreement is to be construed as if
the Parties drafted it jointly and is not to be more strictly construed against any Party.

       14.15 Incorporation of Schedules. The Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof. The Parties acknowledge that the
Schedules attached hereto may be updated after the Execution Date with Buyer’s consent, which
consent shall not be unreasonably withheld.


                                                 40
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                         Pg 109 of 156



         14.16 No Waiver. The failure of any Party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights. The waiver of any
such right with respect to particular facts and other circumstances shall not be deemed a waiver
with respect to any other facts and circumstances and each such right shall be deemed an ongoing
right that may be asserted at any time and from time to time. No right, remedy or election given
by any term of this Agreement shall be deemed exclusive but shall be cumulative with all of the
rights, remedies and elections available at law or in equity.

         14.17 Non-Recourse Liability. All Claims or causes of action (whether in contract or in
tort, in law or in equity, or granted by statute) that may be based upon, in respect of, arise under,
out or by reason of, be connected with, or related in any manner to this Agreement may be made
only against (and expressly limited to) the persons that are expressly identified as Parties hereto or
thereto (the “Contracting Parties” and each a “Contract Party”). In no event shall any Contract
Party have any shared or vicarious liability for the actions or omissions of any other person. No
person who is not a Contracting Party, including a director, officer, trustee, employee,
incorporator, member, partner, manager, stockholder, affiliate, agent, attorney or representative
of, and any financial advisor or lender (including the financial sources) to, any of the foregoing
(the “Non-Party Affiliates”), shall have any liability (whether in contract or in tort, in law or in
equity, or granted by statute or based upon any theory that seeks to impose liability of an entity
party against its owners or affiliates) for any causes of action or liabilities arising under, out of, in
connection with or related in any manner to this agreement or related agreements or their
negotiations, execution, performance or breach; and, to the maximum extent permitted by law,
each Contracting Party waives and releases all such causes of action and liabilities against any
such Non-Party Affiliates. Without limited to the foregoing, to the maximum extent permitted by
Law , (a) each Contracting Party hereby waives and releases any and all rights, Claims, demands,
or causes of action that may otherwise be available at law or in equity, or granted by statute, to
avoid or disregard the entity form of a Contracting Party or otherwise impose liability of a
Contracting Party on any Non-Party Affiliate, whether granted by statute or based on theories of
equity, agency, control, instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization, or otherwise; and (b) each Contracting Party
disclaims any reliance upon Non-Party Affiliates with respect to the performance of this
Agreement or related agreements or any representation or warranty made in, in connection with,
or as inducement to this Agreement or related agreements. The Parties acknowledge and agreed
that the Non-Party Affiliates are intended third-party beneficiaries of this Section.




                                       {signature page follows}




                                                   41
19-23694-rdd    Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04        Main Document
                                    Pg 110 of 156



       IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
above written.

                                            THE COLLEGE OF NEW ROCHELLE



                                            By:________________________________
                                            Name: Mark Podgainy
                                            Title: Interim Chief Restructuring Officer


                                            [BUYER]



                                            By:________________________________
                                            Name:
                                            Title:
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                   Pg 111 of 156




                                 SCHEDULES TO

                         ASSET PURCHASE AGREEMENT

                                  by and between

                        THE COLLEGE OF NEW ROCHELLE

                                        and

                                [_______________]

                          Dated as of [____________], 2019
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                       Pg 112 of 156



                               Schedule 1.1          Knowledge

Bert Weil is the Chief Restructuring Officer of Seller.
Mark Podgainy is the interim Chief Restructuring Officer of Seller.
19-23694-rdd      Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                       Pg 113 of 156



                            Schedule 4.6          Events Subsequent

Prior to the Petition Date, Seller entered into the Mercy Lease with Mercy College pursuant to
which Mercy College will lease substantially all of the Campus for a term of up to two (2) years.
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                       Pg 114 of 156



                            Schedule 4.7(b)       Tax Compliance

On or about May 2, 2019, the New York State Commissioner of Taxation and Finance recorded
a tax warrant in the Westchester County Clerk’s Office in the amount of $3,106,310.60.

Seller is party to a certain Installment Payment Agreement with the New York State Department
of Taxation and Finance dated as of September 7, 2017 pursuant to which monthly payments in
the amount of $51,000 are due and owing on the 15th day of each month. Seller was current
under such agreement through August 2019, however the September 15 payment was not made.

Seller is party to a certain Installment Agreement with the Internal Revenue Service executed in
August 2017 pursuant to which monthly payments in the amount of $230,000 are due and owing
on the 20th day of each month. Seller has not made such payments for the months of June, July,
August or September 2019.
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                       Pg 115 of 156



                        Schedule 4.7(c)       Lien or Claims for Taxes

On or about May 2, 2019, the New York State Commissioner of Taxation and Finance recorded
a tax warrant in the Westchester County Clerk’s Office in the amount of $3,106,310.60.

Seller is party to a certain Installment Payment Agreement with the New York State Department
of Taxation and Finance dated as of September 7, 2017 pursuant to which monthly payments in
the amount of $51,000 are due and owing on the 15th day of each month. Seller was current
under such agreement through August 2019, however the September 15 payment was not made.

Seller is party to a certain Installment Agreement with the Internal Revenue Service executed in
August 2017 pursuant to which monthly payments in the amount of $230,000 are due and owing
on the 20th day of each month. Seller has not made such payments for the months of June, July,
August or September 2019.
19-23694-rdd    Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04       Main Document
                                      Pg 116 of 156



                         Schedule 4.8(a)     Owned Real Property

29 Castle Place, New Rochelle, New York, Parcel No. 2-423-0001 – This parcel is owned by
Seller except for the lot which includes the Student Campus Center, Gill Library and Mooney
Center, which portion is owned by City of New Rochelle Industrial Development Agency and
leased to Seller.

226 Liberty Avenue, New Rochelle, New York, Parcel No. 2-452-0001 – This parcel is owned
by Seller and leased to the City of New Rochelle Industrial Development Agency.

215 Liberty Avenue, New Rochelle, New York, Parcel No. 2-456-013 – This parcel is owned by
Seller.
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                   Pg 117 of 156



                                 NRIDA Consent


                               [Form to be provided]
19-23694-rdd     Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04        Main Document
                                      Pg 118 of 156



                              Schedule 4.8(d)      Violations

Reference is made to that Report No. NYTR S7294 prepared by First American Title Insurance
Company and effective as of June 1, 2019 and all violations set forth therein.
19-23694-rdd     Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04         Main Document
                                      Pg 119 of 156



                               Schedule 4.9(a)       Contracts


Lease Agreement by and between Seller and Mercy College dated as of June 28, 2019 pursuant
to which Mercy College leases substantially all of the Campus for a term of up to (2) years.

College Lease Agreement dated as of April 1, 1999 by and between College of New Rochelle
and City of New Rochelle Industrial Development Authority.

Lease Agreement dated as of April 1, 1999 by and between College of New Rochelle and City of
New Rochelle Industrial Development Authority.

Lessee Guaranty dated as of April 1, 1999 from College of New Rochelle to UMB Bank,
National Association, as trustee.

Mortgage made by The College of New Rochelle, as mortgagor, to Dormitory Authority of the
State of New York, as mortgagee, dated 8/6/2008 and recorded 10/27/2008 in Control No.
482950082 in the amount of $40,460,275.

Assignment of Mortgage from Dormitory Authority of the State of New York, as assignor, to
The Bank of New York Mellon and RBS Citizen, N.A., as assignee, dated 8/6/2008 and recorded
10/27/2008 in Control No. 482950101.

Mortgage made by The College of New Rochelle, as mortgagor, to Citizens Bank, N.A., as
mortgagee, dated 3/10/2017 and recorded 3/16/2017 in Control No. 570743488 in the amount of
$2,100,000.

Mortgage made by The College of New Rochelle, as mortgagor, to The Dormitory Authority of
the State of New York, as mortgagee, dated 3/29/2017 and recorded 4/12/2017 in Control No.
571003113 in the amount of $10,000,000.

Collateral Assignment of Mortgage from The Dormitory Authority of the State of New York, as
assignor, to Citizens Bank, N.A., assignee, dated 3/29/2017 and recorded 4/12/2017 in Control
No. 571003155.

Mortgage made by The College of New Rochelle, as mortgagor, to Citizens Bank, N.A., as
mortgagee, dated 11/17/2017 and recorded 12/15/2017 in Control No. 570743488 in the amount
of $15,000,000.

Mortgage, Assignment of Rents, Security Agreement and Fixture Filing made by the College of
New Rochelle, as mortgagor, to KeyBank National Association, as mortgagee, dated 12/26/2016,
and recorded in the Westchester County Clerk’s Office on 1/6/2017 as Control No. 570033671 in
the amount of $6,000,000.00.
19-23694-rdd     Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04        Main Document
                                      Pg 120 of 156



Collateral Mortgage, Assignment of Rents, Security Agreement and Fixture Filing made by the
College of New Rochelle, as mortgagor, to KeyBank National Association, as mortgagee, dated
3/29/2017, and recorded in the Westchester County Clerk’s Office on 4/10/2017 as Control No.
571003273 in the amount of $3,000,000.00.

Mortgage and Security Agreement made by the College of New Rochelle as mortgagor to the
Carney Family Charitable Foundation as mortgagee dated December 30, 2016 and recorded in
the Westchester County Clerk’s Office on January 6, 2017 as Control Number 570033627 in the
amount of $2,000,000.00.

First Amendment Mortgage and Security Agreement made by the College of New Rochelle as
mortgagor to the Carney Family Charitable Foundation as mortgagee dated December 21, 2018
and recorded in the Westchester County Clerk’s office on January 24, 2019 as Control Number
590103065.
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04        Main Document
                                   Pg 121 of 156



                Schedule 4.9(d)    Notices and Approval for Contracts
19-23694-rdd     Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                      Pg 122 of 156



                    Schedule 4.10         Consents and Approvals (Seller)

Consent may be required for disposition of certain Restricted Assets, including from New York
State Board of Regents and/or New York State Attorney General.
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04          Main Document
                                       Pg 123 of 156



                           Schedule 4.12       Litigation of Seller
                                 (As of September 16, 2019)

1.      The College of New Rochelle Senate et al. v The College of New Rochelle et al.
(Supreme Court, New York County, Index No. 159267/2017): An Article 78 proceeding was
filed in October 2017 by fourteen (14) faculty members who were dismissed by the College in
June 2017 and by the Faculty Council and College Senate seeking a declaratory judgment as to
the rights of faculty under the College Handbooks regarding layoffs. The College’s insurance
carrier assigned Kaufman, Borgeest & Ryan, LLP, located at 120 Broadway, 14th Floor, New
York, NY 10271, to defend the College. A court appearance is scheduled for October 28, 2019.

2.      Joe Williams v. College of New Rochelle et al. (Supreme Court, Bronx County, Index
No.: 25366/2015E): This lawsuit was filed in September 2015 against the College, among others,
alleging wrongful termination and discrimination by a former employee of the College, who was
terminated for cause after an investigation into his alleged misconduct. The College’s insurance
carrier assigned Kaufman, Borgeest & Ryan, LLP, located at 120 Broadway, 14th Floor, New
York, NY 10271, to defend the College. A court appearance is scheduled for February 5, 2020.

3.      Madison Carmichael v. The College of New Rochelle (Supreme Court, Westchester
County, Index No.: 63457/2018): This is a personal injury lawsuit that was filed against the
College in August 2018. Harrington, Ocko & Monk is representing the College in this case. A
court appearance is scheduled for October 11, 2019.

4.     Yvonne Taylor v. The College of New Rochelle (Supreme Court, Kings County, Index
No.: 502414/2019): This is a sexual harassment lawsuit that that was filed against the College
and individual defendants in February 2019. The College’s insurance carrier assigned Kaufman,
Borgeest & Ryan, LLP, located at 120 Broadway, 14th Floor, New York, NY 10271, to defend
the College. A court appearance is scheduled for October 10, 2019.
                      19-23694-rdd         Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                                                 Pg 124 of 156



                                                     Schedule 4.15              Insurance Coverage


                   Coverage                          Coverage         Exp.          Policy No.          Deductible                Insurer
                                                      Limit           Date
Real and Personal Property (Excluding Business                                                            $50,000*            Certain Underwriters at
Interruption*)                                   $229,458,641       10/1/2019       18W1477      *Subject to an annual        Lloyd’s of London
                                                                                                 aggregate of $100,000 upon
                                                                                                 exhaustion of which the
                                                                                                 deductible will revert to
                                                                                                 $1,000
Personal Effects (each Person)                         $5,000          “                “                     “                          “
Personal Effects (each Occurrence)                    $25,000          “                “                     “                          “
Earth Movement                                      $25,000,000        “                “                     “                          “
Flood (Excluding Flood Zones A & V                  $15,000,000        “                “                     “                          “
Time Element Coverage and Coverage
Extensions
                                                    $5,000,000         “                “                48 Hours                        “
    *Gross Earnings including Tuition & Fees
     (Business Interruption)
Commercial General Liability                          $1,000,000    10/1/2019       18W1477                 N/A               Certain Underwriters at
                                                            Occ.                                                                Lloyd’s of London
                                                      $3,000,000
                                                            Agg.

Sexual Misconduct Liability (Retro Date:              $1,000,000    10/1/2019       18W1477                 N/A               Certain Underwriter’s at
10/1/1994)                                              per claim                                                               Lloyd’s of London
                                                      $2,000,000
                                                             Agg.

Employee Dishonesty and Crime                         $1,000,000    10/1/2019       18W1477               $5,000              Certain Underwriter’s at
                                                                                                                                Lloyd’s of London
Employee Benefits & Fiduciary Liability               $1,000,000    10/1/2019       18W1477               $1,000              Certain Underwriter’s at
                                                                                                                                Lloyd’s of London
                       19-23694-rdd         Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                                                  Pg 125 of 156



                    Coverage                        Coverage           Exp.         Policy No.             Deductible               Insurer
                                                      Limit            Date
Garage Keepers Liability                           Currently N/A        -               -                       -                          -
Crisis Administration Liability
       • Crisis Administration Loss per                  $100,000
          Circumstance                                    $10,000    10/1/2019       18W1477                  N/A               Certain Underwriters at
       • Crisis Administration Counseling per             $50,000                                                                 Lloyd’s of London
          Circumstance                                   $100,000
       • Aggregate for Crisis Administration
          Counseling
       • Aggregate for all Crisis
          Administration Loss
Umbrella Liability                                    $40,000,000    10/1/2019      18W1477                   N/A                  United Educators
Cyber Liability – Data Restoration                     $5,000,000     4/1/2020    ESH041147267              $15,000             Certain Underwriters at
                                                                                                                                  Lloyd’s of London
                                                                                                    $100 Each insured person,
                                                                                                      $1,000 in Aggregate
Professional Liability (Directors & Officers and
Employment Practices Liability)
Full Prior Acts                                        $5,000,000    12/1/2019     NHP669556           $75,000 Insuring            RSUI Indemnity
                                                                                                    Agreement B&C $75,000            Company
                                                                                                     employment practices
                                                                                                             claims
Excess Professional Liability (Directors &             $2,500,000    12/1/2019     QPL0764586           Following RSUI              QBE Insurance
Officers and Employment Practices Liability)                                                                                         Corporation
Excess Professional Liability (Directors &             $2,500,000    12/1/2019    Z81846170ASP      Following RSUI and QBE            Starstone
Officers and Employment Practices Liability)
Equipment Breakdown (Boiler & Machinery)             $100,000,000    10/1/2019     FBP2335169                $5,000              Hartford Steam Boiler
Workers Compensation                                     Statutory    2/1/2020     W 2469 770-8                 -                  New York State
                                                                                                                                    Insurance Fund

Intercollegiate Sports Accident                    $90,000 (Class    10/1/2019     PHPA026525                 $50               Philadelphia Indemnity
                                                               1)                                                                Insurance Company
                                                   $50,000 (Class
                                                               2)
Catastrophic Sports Accident                          $2,000,000     10/1/2019   SPX-00000302516-           $50,000                 Nationwide Life
                                                                                        00                                        Insurance Company
Automobile Liability                                   $1,000,000    10/1/2019    810-3G55394A-               N/A               The Travelers Indemnity
                       19-23694-rdd   Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04    Main Document
                                                           Pg 126 of 156



                 Coverage                      Coverage        Exp.        Policy No.    Deductible         Insurer
                                                Limit          Date
                                                                             TIA-18                     Company of America
Auto Physical Damage                           Actual Cash   10/1/2019   810-3G55394A-     $500        The Travelers Indemnity
                                                     Value                   TIA-18                     Company of America
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                       Pg 127 of 156



                   Schedule 4.16         Restrictions on Business Activities

For the avoidance of doubt, Seller’s prior use and operations from the Owned Real Property may
be inconsistent with or otherwise violate applicable law, including existing zoning restrictions
and requirements, when applied to any user other than Seller.

Seller has Knowledge based on its discussions and communications with representatives from
the City of New Rochelle and correspondence received from the City of New Rochelle that it
intends to designate certain improvements located on the Campus with historical or landmark
status.
19-23694-rdd    Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04      Main Document
                                     Pg 128 of 156



                       Schedule 4.17(a)     Environmental Matters

Reference is made to that certain Limited Phase II Environmental Site Assessment Report
prepared by KAM Consultants Report dated as of February 7, 2018 in relation to the Campus
and the contents of the same.
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                   Pg 129 of 156



                    Schedule 4.17(b)    Environmental Permits
19-23694-rdd     Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04     Main Document
                                        Pg 130 of 156



                      Schedule 5.5       Consents and Approvals (Buyer)

[Buyer to complete]
19-23694-rdd     Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                      Pg 131 of 156



                          Schedule 13.2(a)      Permitted Exceptions

Reference is made to that Report No. NYTR S7294 prepared by First American Title Insurance
Company and effective as of June 1, 2019 and the following enumerated items:

   1. Any violation of any building, zoning, subdivision and other governmental laws, codes
      and regulations, and landmark, historic and wetlands designations identified in the same.
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                   Pg 132 of 156



                                  EXHIBIT C


                                 Auction Notice
 19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                           Pg 133 of 156



CULLEN AND DYKMAN LLP
100 Quentin Roosevelt Boulevard
Garden City, NY 11530
(516) 357-3700
Matthew G. Roseman, Esq.
Bonnie Pollack, Esq.
Elizabeth M. Aboulafia, Esq.

Proposed Counsel for the College of New Rochelle

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
THE COLLEGE OF NEW ROCHELLE,                                      : Case No. 19-23694 (RDD)
                                                                  :
                                                                  :
                            Debtor.                               :
                                                                  :
------------------------------------------------------------------x

                NOTICE OF AUCTION AND PROPOSED SALE OF CAMPUS

 PLEASE TAKE NOTICE THAT:

         1.      On September 27, 2019, the College of New Rochelle (the “Debtor”), debtor and

 debtor-in-possession in the above-captioned chapter 11 case (the “Chapter 11 Case”) filed a

 motion (the “Motion”)1 seeking entry of an order (the “Bidding Procedures Order”) pursuant to

 sections 105, 363, 365 and 503 of chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”) and Rules 2002(a)(2), 6004, 9006 and 9007 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”): (a) approving bidding procedures (“Bidding

 Procedures”), substantially in the form annexed to the Bidding Procedures Order as Exhibit “1”,

 related to the sale and proposed auction of the Campus pursuant to sections 363(b), (d) (f), and

 (m) of the Bankruptcy Code; (b) approving the proposed asset purchase agreement (the

 “Purchase Agreement”), a copy of which is annexed to the Motion as Exhibit “B”, solely to the
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                        Pg 134 of 156



extent of its use as a form which all bidders for the Campus must follow; (c) approving proposed

bid protections in favor of one a potential stalking horse purchaser (a “Stalking Horse

Purchaser”), if one is selected; (d) scheduling an auction (the “Auction”) and a hearing (the “Sale

Hearing”) to approve the sale of the Campus; (e) approving the form and manner of notice (the

“Auction Notice”) of the Auction and Sale Hearing substantially in the form annexed to the

Motion as Exhibit “C”.

        2.     A copy of the Motion, the Bidding Procedures, and the Bidding Procedures Order

may be obtained by: (i) accessing the Bankruptcy Court’s website at www.nysb.uscourts.gov

(password required); (ii) accessing the Debtor’s claims and noticing agent website,

https://www.kccllc.net/cnr; (iii) going in person to the Office of the Clerk of the Bankruptcy

Court at the United States Bankruptcy Court, Southern District of New York, 300 Quarropas

Street, White Plains, New York 10601 or (iv) contacting Matthew G. Roseman, Esq. of Cullen

and Dykman LLP, proposed counsel to the Debtor, at 100 Quentin Roosevelt Blvd., Garden

City,   New    York      11530,   by   telephone    at   (516)   357-3700     or    by   email   at

mroseman@cullenanddykman.com.

        3.     As set forth in the Bidding Procedures, the sale of the Campus will be sold to the

highest or best offer, subject to Bankruptcy Court approval.

        4.     All interested parties are invited to make offers for all or a portion of the Campus

in accordance with the terms of the Bidding Procedures and Bidding Procedures Order. The

deadline to submit bids (the “Bid Deadline”) is November 18, 2019 at 5:00 p.m. (EST).

Pursuant to the Bidding Procedures Order, if multiple Qualified Bids (including any Stalking

Horse Agreement) with respect to the entire Campus and/or certain Lot(s) are submitted by the

Bid Deadline, the Debtor shall conduct an Auction to determine the highest and otherwise best



                                                3
19-23694-rdd      Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                        Pg 135 of 156



Qualified Bid with respect to such Campus. The Auction will take place at [LOCATION TBD],

not later than November 21, 2019, starting at 10:00 a.m. (prevailing Eastern Time), or at such

other later date and time or other place, as may be determined by the Debtor at or prior to the

Auction.

       5.      The Bidding Procedures Order further provides that a Sale Hearing will be held

on [November __, 2019] before the Honorable Robert D. Drain, United States Bankruptcy

Judge, at the United States Bankruptcy Court, Southern District of New York, 300 Quarropas

Street, White Plains, New York 10601 (the “Bankruptcy Court”), which hearing may be

adjourned from time to time, including, without limitation, by announcing such adjournment on

the record at the Sale Hearing.

       6.      At the Sale Hearing, the Debtor will request that the Bankruptcy Court enter an

order, among other things, approving the sale of the Campus to the Successful Bidder(s) who

submitted the highest and best bid(s) for the Campus. In addition, the Debtor requests that the

Bankruptcy Court provide that the transfer of the Campus be free and clear of any pledges, liens,

security interests, encumbrances, claims, charges, options and interests thereon.

       7.      At the Sale Hearing, the Bankruptcy Court may enter such orders as it deems

appropriate under applicable law and as required by the circumstances and equities of this

Chapter 11 Case. Objections, if any, to the Sale Motion must be made in writing, must state with

particularity the reasons for the objection or response, and must be filed with the Clerk of the

Bankruptcy Court, with copies delivered to the Bankruptcy Court and received by the Chambers

of the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States

Bankruptcy Court, Southern District of New York, 300 Quarropas Street, White Plains, New

York 10601, must conform to the Bankruptcy Rules and the Local Rules of the Bankruptcy



                                                4
19-23694-rdd      Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                       Pg 136 of 156



Court, must set forth the name of the objecting party, the nature and basis of the objection and

the specific grounds therefore and must be served upon: (a) United States Trustee for Region 2,

201 Varick Street, Room 1006, New York, New York 10014, Attn: Susan Arbeit, Esq.; (b)

proposed counsel to the Debtor: Cullen and Dykman LLP, 100 Quentin Roosevelt Blvd., Garden

City, New York 11530, Attn: Matthew G. Roseman, Esq. and Elizabeth M. Aboulafia, Esq.; (c)

counsel to the Debtor’s material prepetition and post-petition secured lenders: (i) Drinker Biddle

& Reath LLP, 1177 Avenue of the Americas, 41st Floor, New York, New York 10036, Attn:

Michael Pompeo, Esq.; (ii) Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., One Financial

Center, Boston, Massachusetts 02111, Attn: P. Miyoko Sato, Esq. and Ian A. Hammel, Esq.; (iii)

Nolan Heller Kauffman LLP, 80 State Street, Albany, New York 12207, Attn: Madeline Kibrick

Kauffman, Esq.; (iv) DelBello Donnellan Weingarten Wise & Wiederkehr LLP, 1 N. Lexington

Avenue, #11, White Plains, New York 10601, Attn: Alfred Donnellan, Esq.; and (v) Kilpatrick

Townsend & Stockton LLP, 1100 Peachtree Street NE, Suite 2800, Atlanta, GA 30309-4528,

Attn: Paul Rosenblatt, Esq. and (d) counsel to the Committee, so as to be actually received by no

later than 4:00 p.m. (EST) on [______________], 2019.

       8.      Requests for information concerning the sale of the Campus should be directed by

written or telephonic request to: (i) A&G Realty Partners, LLC, 445 Broadhollow Road, Suite

410 Melville, New York 11747, Attn: Emilio Amendola and (ii) B6 Real Estate Advisors, 1040

Avenue of the Americas, 8th Floor, New York, New York 101018, Attn: Jeffrey L. Hubbard.




                                                5
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                   Pg 137 of 156



                                    Exhibit D


                                 SALE ORDER
 19-23694-rdd           Doc 39       Filed 09/27/19 Entered 09/27/19 15:03:04                    Main Document
                                                Pg 138 of 156



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
THE COLLEGE OF NEW ROCHELLE,                                      : Case No. 19-23694 (RDD)
                                                                  :
                                                                  :
                            Debtor.                               :
                                                                  :
------------------------------------------------------------------x

                      ORDER (I) APPROVING SALE OF THE CAMPUS
                FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND
                 OTHER INTERESTS; AND (II) GRANTING RELATED RELIEF

           Upon the motion (the “Motion” ) 1 filed by the College of New Rochelle, the above
                                                    0F   1F




 captioned debtor and debtor-in-possession (the “Debtor”), by and through its proposed

 attorneys, Cullen and Dykman LLP, for entry of an order (this “Sale Order”), pursuant to

 sections 105, 363, and 503 of chapter 11 of title 11 of the United States Code 11 U.S.C. §§ 101-

 1532, et seq. (the “Bankruptcy Code”), and Rules 2002, 6004, 9006 and 9007 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), inter alia, approving and authorizing

 the sale (the “Sale”) of the Campus, free and clear of any pledges, liens, security interests,

 encumbrances, claims, charges, options and interests thereon, pursuant to the Purchase

 Agreement (the “Purchase Agreement” at Dkt. No. __), by and among the Debtor and the

 Successful Bidder; and this Court having reviewed the Motion and the Purchase Agreement and

 upon this Court’s prior order, dated October [__], 2019, approving certain bidding procedures

 (the “Bidding Procedures Order” at Dkt. No. ___) and bid protections, and scheduling a

 hearing (the “Sale Hearing”) on the Motion; and a Sale Hearing having been held on _________,

 2019; and upon the Declaration of Emilio Amendola having been filed by the Debtor in support


 1
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
19-23694-rdd         Doc 39       Filed 09/27/19 Entered 09/27/19 15:03:04                      Main Document
                                             Pg 139 of 156



of the Sale (the “Amendola Declaration” at Dkt. No. ____); and due and sufficient notice of the

Sale Hearing and the relief sought therein having been given under the particular circumstances;

and it appearing that no other or further notice need be provided; and it appearing that the relief

requested in the Motion is in the best interests of the Debtor, its estate, its creditors and other

parties in interest; and upon the entire record of the hearings held on ______, 2019 and _____,

2019 and this chapter 11 case including, without limitation, all proffers and other evidence

admitted at the Sale Hearing, and after due deliberation thereon and good cause appearing

therefore, it is hereby:

FOUND, CONCLUDED AND DETERMINED THAT: 2                                2F




         A.       Jurisdiction and Venue. This Court has jurisdiction over the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334. Consideration of the Motion and the

relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       Notice. Due, sufficient and adequate notice of the Motion and the relief requested

therein, the Sale Hearing, and the Sale, as set forth in the Bidding Procedures Order, and the

related transactions collectively described in the Purchase Agreement (all such transactions being

collectively referred to as the “Sale Transaction”), has been given in accordance with section 363

of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 9006 and 9007 and in compliance

with the Bidding Procedures Order.               Such notice was good and sufficient in light of the

circumstances and the nature of the relief requested, and no other or further notice thereof is

required.



2
  Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
fact, when appropriate. See FED. R. BANKR. P. 7052.
                                                          3
19-23694-rdd       Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                        Pg 140 of 156



        C.      Opportunity to Object. A reasonable opportunity to object or be heard with

respect to the Motion and the relief requested therein has been afforded to all interested persons

and entities.

        D.      Sale is Appropriate.    The sale of the Campus pursuant to the Purchase

Agreement is authorized pursuant to section 363(b)(1) of the Bankruptcy Code and Bankruptcy

Rule 6004(f). The Sale of the Campus outside the ordinary course of business represents the

sound business judgment of the Debtor and is appropriate in light of the facts and circumstances

surrounding the Sale Transaction and the chapter 11 case.

        E.      Corporate Authority. The Debtor has full not -for-profi t corporate power and

authority to execute the Purchase Agreement and all other documents contemplated thereby, and

to consummate the transactions contemplated therewith, and no consents or approvals, other than

those expressly provided for in the Purchase Agreement, are required for the Debtor to

consummate the Sale Transaction.

        F.      Best Interests/Business Justification.   The Debtor has articulated good and

sufficient reasons for this Court to grant the relief requested in the Motion, and approval of the

Purchase Agreement and the consummation of the Sale Transaction is in the best interests of the

Debtor, its estate, creditors, and other parties in interest. The Debtor has marketed the Campus

and conducted the sale process in compliance with the Bidding Procedures Order. The Bidding

Procedures provided a full, fair and reasonable opportunity for any entity to make an offer to

purchase the Campus.      The terms and conditions of the Purchase Agreement are fair and

reasonable. The Purchase Agreement represents the highest and best offer for the Campus, and

the Purchase Price set forth therein is fair and reasonable and constitutes fair consideration and

reasonably equivalent value under the Bankruptcy Code and New York law.

                                                4
19-23694-rdd      Doc 39        Filed 09/27/19 Entered 09/27/19 15:03:04        Main Document
                                           Pg 141 of 156



       G.      Highest or Otherwise Best Bid. The Successful Bidder’s bid for the purchase of

the Campus, as set forth in the Purchase Agreement, is (i) fair and reasonable and (ii) the highest

or otherwise best offer received for the Campus at an auction conducted on [_______], 2019.

The bid submitted by [______] was determined by the Debtor to be the Back-Up Bid.

       H.      Arm’s Length Transaction. The Purchase Agreement was negotiated, proposed

and entered into by the Debtor and the Successful Bidder without collusion, in good faith and

from arm’s-length bargaining positions. The Successful Bidder is not an “insider” of the Debtor,

as that term is defined in section 101(31) of the Bankruptcy Code. Neither the Debtor nor the

Successful Bidder has engaged in any conduct that would cause or permit the Sale Transaction or

any part of the transactions contemplated by the Purchase Agreement to be avoidable under

section 363(n) of the Bankruptcy Code. Specifically, the Successful Bidder has not acted in a

collusive manner with any person and the purchase price was not controlled by any agreement

with unrelated third parties.

       I.      Good Faith Purchaser. The Successful Bidder is a good faith purchaser for value

and, as such, is entitled to all of the protections afforded by section 363(m) of the Bankruptcy

Code. The Successful Bidder will be acting in good faith within the meaning of Section 363(m)

of the Bankruptcy Code in connection with the transactions contemplated by the Purchase

Agreement at any time after the entry of this Sale Order.

       J.      Free and Clear. The Debtor has complied with section 363(f) of the Bankruptcy

Code because one or more of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy

Code has been satisfied with regard to each such lien, claim, interest, obligation, right, or

encumbrance. Those holders of liens, claims, interests, obligations, rights, or encumbrances on or

with respect to the Campus who did not file a timely objection, or who withdrew such objections,

                                                5
19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04             Main Document
                                          Pg 142 of 156



are deemed to have consented to the sale of the Campus free and clear of those non-Debtor

parties’ interests in the Campus pursuant to section 363(f)(2) of the Bankruptcy Code. Those

holders of liens, claims, interests, obligations, rights, or encumbrances on or with respect to the

Campus who did object fall within one or more of the other subsections of section 363(f) of the

Bankruptcy Code and, to the extent such liens, claims, interests, obligations, rights, or

encumbrances constitute valid and enforceable liens or other similar interests, are adequately

protected by having such liens, claims, interests, obligations, rights, or encumbrances attach to

the proceeds of the Sale Transaction ultimately attributable to the property against or in which

they assert a lien or other similar interest.

        K.      The Successful Bidder would not have entered into the Purchase Agreement and

would not consummate the Sale Transaction if (i) the Sale of the Campus were not free and clear

of all liens, claims, interests, obligations, rights, or encumbrances, or (ii) the Successful Bidder

would, or in the future could, be liable for any such liens, claims, interests, obligations, rights, or

encumbrances, including any rights or claims based on, or otherwise arising under, any doctrines

of successor or transferee liability. Except as provided in the Purchase Agreement, and with the

exception of the Excluded Assets, the transfer of the Campus will be a legal, valid, and effective

transfer of the Campus, and will vest the Successful Bidder with all right, title, and interest of the

Debtor in and to the Campus, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code,

free and clear of all liens, claims, interests, obligations, rights, and encumbrances, except as

otherwise specifically provided in the Purchase Agreement.

        L.      Legal and Factual Bases. The legal and factual bases set forth in the Motion and

at the Sale Hearing establish just cause for the relief granted herein.




                                                  6
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04         Main Document
                                         Pg 143 of 156



       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

       1.      The Motion is GRANTED, to the extent set forth herein.

       2.      All objections to entry of this Sale Order or to the relief provided herein and

requested in the Motion that have been withdrawn, waived, resolved, or settled are hereby denied

and overruled in their entirety.

       3.      This Sale Order shall constitute findings of fact and conclusions of law and shall

take effect immediately upon execution hereof.

                                        Approval of Sale

       4.      Sale Approval. The Sale, and all of the terms and conditions and transactions

contemplated by the Purchase Agreement are hereby authorized and approved pursuant to, inter

alia, Sections 105(a) and 363(b) of the Bankruptcy Code. Pursuant to Section 363(b) of the

Bankruptcy Code, the Debtor is authorized and directed to consummate the Sale Transaction

pursuant to and in accordance with the terms and conditions of the Purchase Agreement. The

Debtor is authorized and directed to execute and deliver, and empowered to perform under,

consummate, and implement the Purchase Agreement, together with all additional instruments

and documents that may be reasonably necessary or desirable to implement the Purchase

Agreement and effectuate the provisions of this Sale Order and the transactions approved hereby.

       5.      Applicable Nonbankruptcy Law. The approval of the Sale is consistent and in

accordance with Sections 510 and 511 of the New York Not-for-Profit Corporation Law.

                                   Transfer of Acquired Assets

       6.      Transfer of Acquired Assets.      Except as otherwise provided in the Purchase

Agreement, pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code, upon the

                                                 7
19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                          Pg 144 of 156



Closing, the Acquired Assets (including good and marketable title to the Campus) shall be

transferred to the Successful Bidder free and clear of all liens, claims or encumbrances, with all

such liens, claims or encumbrances to attach to the net proceeds of the Sale Transaction in the

order of their priority, with the same validity, force and effect which they now have as against

the Campus, subject to any claims and defenses, setoffs or rights of recoupment the Debtor may

possess with respect thereto. Except as specifically provided in the Purchase Agreement, all

persons and entities (and their respective successors and assigns) including, but not limited to, all

debt security holders, equity security holders, governmental, tax, and regulatory authorities,

lenders, trade, and other creditors, asserting or holding any claims or interests in or with respect

to the Debtor, the Campus, the operation of the Debtor’s business prior to the Closing, or the

transfer of the Campus to the Successful Bidder (whether legal or equitable, secured or

unsecured, matured or unmatured, contingent or non-contingent, senior or subordinated),

howsoever arising, hereby are forever barred, estopped, and permanently enjoined from

asserting, prosecuting, or otherwise pursuing such claims or interests against the Successful

Bidder and/or its affiliates, designees, assignees, successors, properties, or assets. Except as

otherwise provided in the Purchase Agreement, effective upon the Closing, the Successful

Bidder shall have no liability for any Claims (as defined in Section 101(5) of the Bankruptcy

Code) against the Debtor or its estate.

        7.      Successor Liability. Successful Bidder is not a successor corporation or successor

entity to the Debtor, the Debtor’s estate, or the claims or liabilities of either.

        8.      Surrender of Assets and Real Property. All entities who are presently, or who as

of the Closing may be, in possession of some or all of the Acquired Assets, including the




                                                   8
19-23694-rdd      Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                         Pg 145 of 156



Campus, hereby are directed to surrender possession of the Acquired Assets, including the

Campus, to the Successful Bidder as of the Closing.

         9.    Good Faith Purchaser/No Collusion.         The Successful Bidder is a good faith

purchaser within the meaning of Section 363(m) of the Bankruptcy Code, and is therefore

entitled to the protection of that provision. The consideration provided by the Successful Bidder

is fair and reasonable, and the Sale Transaction may not be avoided under section 363(n) of the

Bankruptcy Code.

         10.   Distribution of Proceeds. At the Closing, the Debtor is authorized to distribute a

portion of the proceeds of the Sale to its secured creditors.

                                      Additional Provisions

         11.   Additional Documents. Prior to or upon the Closing of the Sale Transaction, each

of the Debtor’s creditors are authorized and directed to execute such documents and take all

other actions as may be necessary to release their interests, if any, in the Campus as such

interests, liens, claims and/or other encumbrances may have been recorded or may otherwise

exist.

         12.   Release and Discharge of Liens. Except as otherwise provided in the Purchase

Agreement, this Sale Order (a) shall be effective as a determination that, upon the Closing, all

liens existing with respect to the Debtor and/or the Campus prior to the Closing have been

unconditionally released, discharged, and terminated as to the Successful Bidder and the

Campus, and that the conveyances described herein have been effected, and (b) shall be binding

upon all filing agents, filing officers, title agents, title companies, recorders of mortgages,

recorders of deeds, registrars of deeds, administrative agencies, governmental departments,

secretaries of state, federal, state, and local officials, and all other persons and entities who may

                                                  9
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                         Pg 146 of 156



be required by operation of law, the duties of their office, or contract, to accept, file, register, or

otherwise record or release any documents or instruments, or who may be required to report or

insure any title or state of title in or to any of the Campus.

        13.     Financing Statements. If any person or entity that has filed financing statements,

mortgages, mechanic’s liens, lis pendens, or other documents or agreements evidencing interests

with respect to the Debtor and/or the Campus shall not have delivered to the Debtor prior to the

Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of all interests which the person or entity has

with respect to the Debtor, the Campus or otherwise, then (a) the Debtor or the Successful Bidder

is hereby authorized to execute and file such statements, instruments, releases and other

documents on behalf of the person or entity with respect to the Campus and (b) the Successful

Bidder and/or the Debtor is hereby authorized to file, register, or otherwise record a certified

copy of this Sale Order, which, once filed, registered, or otherwise recorded, shall constitute

conclusive evidence of the release of all interests and liens in, against or with respect to the

Debtor and/or the Campus. This Sale Order is deemed to be in recordable form sufficient to be

placed in the filing or recording system of each and every federal, state, and local governmental

agency, department, or office.

        14.     Modifications. The Purchase Agreement and any related agreements, documents,

or other instruments may be modified, amended, or supplemented by the parties thereto, in a

writing signed by both parties, and in accordance with the terms thereof, without further order of

this Court, provided that any such modification, amendment or supplement is not material.

        15.     Automatic Stay.         The automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtor to the extent necessary, without

                                                  10
19-23694-rdd       Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04               Main Document
                                         Pg 147 of 156



further order of the Court to allow the Successful Bidder to (i) give the Debtor any notice

provided for in the Purchase Agreement, and (ii) take any and all actions permitted by the

Purchase Agreement and ancillary agreements in accordance with the terms and conditions

thereof.

        16.     Recording. Each and every federal, state, and local governmental agency,

recording office or department and all other parties, persons or entities is hereby directed to

accept this Sale Order and any and all documents and instruments necessary and appropriate for

recordation as conclusive evidence of the free and clear and unencumbered transfer of title to the

Campus conveyed to the Successful Bidder.

        17.     Successors, Assigns. The terms and provisions of the Purchase Agreement and

this Sale Order shall be binding in all respects upon, and shall inure to the benefit of, the Debtor,

its estate, creditors, the Successful Bidder, and any of such parties’ respective affiliates,

designees, successors, and assigns, and shall be binding in all respects upon all of the Debtor’s

creditors, all prospective and actual bidders for the Campus, and all persons and entities

receiving notice of the Motion, the Auction and/or the Sale Hearing notwithstanding any

subsequent appointment of any trustee(s), examiner(s), or receiver(s) under any Chapter of the

Bankruptcy Code or any other law, and all such provisions and terms shall likewise be binding

on such trustee(s), examiner(s), or receiver(s) and shall not be subject to rejection or avoidance

by the Debtors, its estate, creditors, or any trustee(s), examiner(s), or receiver(s).

        18.     Non-Severability/Failure to Specify. The provisions of this Sale Order are non-

severable and mutually dependent. The failure specifically to include any particular provision of

the Purchase Agreement in this Sale Order shall not diminish or impair the effectiveness of such




                                                  11
19-23694-rdd       Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                       Pg 148 of 156



provision, it being the intent of this Court that the Purchase Agreement be authorized and

approved in its entirety.

       19.     Order Immediately Effective.      Notwithstanding the possible applicability of

Bankruptcy Rules 6004(h), 7052, 9014 or otherwise, the terms and conditions of this Bidding

Procedures Order shall be immediately effective and enforceable upon its entry.

       20.     Service. Within three (3) business days of entry of this Order, the Debtor shall

serve a copy of this Order on the parties so designated in the Order Establishing Notice

Procedures.

       21.     Retention of Jurisdiction. This Court shall retain jurisdiction with respect to all

matters arising from or related to the implementation or interpretation of this Sale Order and the

Purchase Agreement.




Dated:                     , 2019
      White Plains, New York

                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                               12
19-23694-rdd   Doc 39   Filed 09/27/19 Entered 09/27/19 15:03:04   Main Document
                                   Pg 149 of 156



                                  EXHIBIT E


                              Amendola Declaration
 19-23694-rdd       Doc 39      Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                           Pg 150 of 156



CULLEN AND DYKMAN LLP
100 Quentin Roosevelt Boulevard
Garden City, NY 11530
(516) 357-3700
Matthew G. Roseman, Esq.
Bonnie Pollack, Esq.
Elizabeth M. Aboulafia, Esq.

Proposed Counsel for the College of New Rochelle

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
THE COLLEGE OF NEW ROCHELLE,                                      : Case No. 19-23694(RDD)
                                                                  :
                                                                  :
                            Debtor.                               :
                                                                  :
------------------------------------------------------------------x

                           DECLARATION OF EMILIO AMENDOLA
                       IN SUPPORT OF BIDDING PROCEDURES MOTION

 I, EMILIO AMENDOLA, hereby declare under penalty of perjury as follows:

          1.      I am a managing director of A&G Realty Partners (“A&G”), a real estate

  consulting firm. A&G has been engaged with B6 Real Estate Advisors, LLC (collectively, the

  “Campus Agents”) to market and sell, among other things, the Debtor’s Campus in this Chapter

  11 case. Contemporaneously with the filing of the instant Motion, the Debtor is filing an

  application seeking to retain the Campus Agents to market and sell, among other things, the

  Campus.

         2.      I co-founded A&G in 2012 and currently serve as co-president. I have over 25

 years of experience in the commercial real estate industry. My responsibilities at A&G primarily

 involve managing the company and overseeing and executing many of the in- and out-of-court
19-23694-rdd          Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04                  Main Document
                                            Pg 151 of 156



real estate transactions with which we are involved. Prior to co-founding A&G, I worked in

finance for over a decade.

           3.      I submit this declaration in support of the Debtor’s Motion for Entry of Orders (I)

(A) Approving Bidding Procedures for the Sale of the Debtor’s Campus; (B) Approving the Form

of Purchase Agreement; (C) Approving Bid Protections in Favor of Any Stalking Horse

Purchaser; (D) Approving the Form and Manner of Service of the Auction Notice; and (E)

Scheduling an Auction; (II) Approving Sale of the Campus Free and Clear of Liens, Claims,

Encumbrances and Other Interests; and (III) Granting Related Relief (the “Bidding Procedures

Motion”) 1 filed on the date hereof. Except as otherwise indicated, all facts set forth in this
            0F




Declaration are based upon personal knowledge, my review of relevant documents, or my opinion

based upon experience, knowledge, and information concerning the Debtor’s operations and

marketing process. If called upon to testify, I would testify competently to the facts set forth in

this Declaration.

            4.      I have reviewed the Bidding Procedures Motion, which was prepared by counsel

    with my input. I believe that the information contained in the Bidding Procedures Motion is

    accurate and correct. As set forth more fully below, I believe that the entry of the Bidding

    Procedures Order is critical to the Debtor’s ability to preserve the value of its estate and succeed

    in its efforts to maximize the value of its estate.

            5.      The Debtor has determined that a sale of its main campus, comprised of

    approximately 15.6 acres of real estate located in New Rochelle, New York (the “Campus”), in

    whole or in Lots, is the best and only way to maximize the value of the estate.

            6.      The architecturally significant Campus includes over 400,000 square feet of


1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Motion.

                                                       3
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04              Main Document
                                       Pg 152 of 156



college buildings centered around a 19th century castle. Other Campus highlights include: a

200,000 volume, state of the art library, over 320 beds of housing, a recently constructed

Wellness Center with a NCAA gymnasium and pool, a chapel, a television production studio,

photography studios, laboratories, lecture halls and extensive classroom space.

       7.      Pursuant to the Bidding Procedures Motion, the Debtor seeks the entry of certain

orders: (a) approving the Bidding Procedures related to the Sale and proposed Auction of the

Campus; (b) approving the Purchase Agreement as a form to be followed by Potential Bidders;

(c) approving proposed bid protections in favor of any Stalking Horse Purchaser, if one is

selected; (d) scheduling an Auction, if necessary, and the Sale Hearing to approve the Sale of

the Campus; (e) approving the form and manner of Auction Notice. The Debtor further requests

that at the Sale Hearing, subject to the results of the Auction and the Bidding Procedures, the

Court enter the Sale Order approving and authorizing the Sale, free and clear of any pledges,

liens, security interests, encumbrances, claims, charges, options and interests thereon, pursuant

to the Purchase Agreement, as modified to incorporate the terms of any Successful Bid.

       8.      The Campus Agents are diversified real estate consulting and advisory firms

with offices located throughout the country. The Campus Agents evaluate, restructure, facilitate

the acquisition of, and dispose of all types of real estate. Additionally, the Campus Agents have

significant experience in the disposition and renegotiation of leases and properties in

bankruptcy. The Campus Agents’ professionals have been retained as real estate consultants in

a variety of bankruptcy cases involving issues relating to the review, analysis, renegotiation, and

disposition of key real property and lease agreements. Subject to the Court’s approval, the

Campus Agents will conduct a marketing process and solicit and manage offers to purchase the

Campus.



                                                4
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04        Main Document
                                       Pg 153 of 156



       9.      Since the Campus is zoned as R2-7 Residential, the Campus Agents have

focused our marketing efforts to date on purchasers seeking the opportunity to continue to use

the Campus as an educational facility or to redevelop the buildings into other uses including

technology/research and development, health and wellness, senior housing (assisted and

independent living) or residential housing.

       10.     We began our marketing efforts on an informal basis in the Spring of 2019 and

formally launched an extensive international marketing campaign with print and digital

advertising beginning in late June 2019. Among other things, the Campus Agents assembled a

virtual data room containing extensive due diligence materials regarding the Campus, prepared

a color brochure and offering memorandum featuring the Campus and all of its buildings,

created a property website at CNRCampus.com which launched in June, and designed

advertisements for targeted email blasts and direct mailing. Since its launch, there have been

over 5,000 views of the property website.

       11.     Since the launch of the marketing campaign, the Campus Agents have caused an

email advertisement to be distributed weekly to our respective proprietary databases of 19,000

investors, developers, brokers, schools and intermediaries. In addition, email blasts through

third-party vendors were sent to another 300,000 recipients and that the Campus Agents also

mailed a postcard to over 2,100 recipients including educational facilities and private

institutions, real estate investors, developers and brokers. A press release prepared by the

Campus Agents has generated significant media coverage, and print and online advertising has

been ongoing in various local, regional and trade publications.

       12.     As a result of extensive pre-petition marketing efforts, the Campus Agents have

been in contact with hundreds of prospects, forty-eight (48) of whom have signed



                                               5
19-23694-rdd     Doc 39    Filed 09/27/19 Entered 09/27/19 15:03:04           Main Document
                                      Pg 154 of 156



confidentiality agreements and toured the Campus. I anticipate that the chapter 11 filing and

related approval of Bidding Procedures and an expedited timeline for the Sale will promote a

final round of interest in the Campus. However, given that the pre-petition marketing efforts

have already spanned several months, I am concerned that a further lengthy post-petition

campaign will have a negative impact on achieving a robust and competitive sale process.

       13.     Prior to the Petition Date, the Campus Agents solicited offers for stalking horse

bidders. Four (4) potential purchasers provided the Debtor with written offers marked against

the Purchase Agreement. While a Stalking Horse Purchaser has not been identified to date, the

Debtor, in consultation with the Pre-Petition Lenders, is currently considering the offers that

have been received, and the Debtor reserves the right throughout the marketing process and at

any time prior to the Bid Deadline to enter into a Stalking Horse Agreements and thereafter

proceed to an Auction to maximize the value that the Debtor may realize from the sale of the

Campus.

       14.     To provide an incentive and to compensate a Stalking Horse Purchaser for

negotiating a Stalking Horse Agreement, the Debtor has agreed to a breakup fee in an amount

equal to two (2%) percent of the purchase price set forth in a Stalking Horse Agreement (the

“Termination Fee”) if one is executed by a Stalking Horse Purchaser.

       15.     I believe that offering the Termination Fee to any Stalking Horse Purchaser will

benefit the Debtor’s estate by establishing a floor and promoting more competitive bidding.

Without such a fee, I believe that bidding on the Campus would likely be reduced. I believe

that the availability of the Termination Fee is necessary in order to provide any Stalking Horse

Purchaser with some assurance of compensation for the time and expense spent in putting

together an offer for the Campus (or some portion thereof). I believe that the Termination Fee



                                              6
19-23694-rdd     Doc 39        Filed 09/27/19 Entered 09/27/19 15:03:04         Main Document
                                          Pg 155 of 156



is reasonable in relation to any potential Stalking Horse Purchaser’s efforts and to the

magnitude of the transaction.

       16.     Based on my discussions with the Debtor’s advisors, I believe that the Bidding

Procedures are reasonably designed to ensure that the Debtor’s estate receives the maximum

benefit available from the sale of the Campus, and therefore warrant Court approval.

       17.     Absent a negotiated sale of its Campus to a third party in this chapter 11 case, I

believe, based on discussions with the Debtor’s advisors, that the Debtor would likely be forced

to surrender its assets, including the Campus, to the Pre-Petition Lenders without the

opportunity for any reasonable and appropriate market test of value. I believe that a reasonably

prompt marketing and sale of the Campus is necessary because the Debtor has limited

independent liquidity and access to funding under a proposed post-petition financing facility

will be limited in duration.

       18.     Based on the foregoing, I believe that the Sale of the Campus is justified by

sound business reasons and in the best interests of the Debtor and its estate. I believe that the

proposed Sale is proper and necessary, and serves the best interests of the Debtor, its estate, and

its creditors. I believe that the Court should approve the proposed Sale of the Campus free and

clear of all liens, claims, encumbrances, and interests, as requested.




                                                 7
19-23694-rdd     Doc 39     Filed 09/27/19 Entered 09/27/19 15:03:04            Main Document
                                       Pg 156 of 156



       I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

statements are true and correct, to the best of my knowledge, information and belief, and as to

those statements made upon information and belief, I believe them to be true.



                                                                                                7
                                                  ce:::;�EN�
                                                                         (
                                                       MANAGING DIRECTOR

Dated: September 27, 2019
